Exhibit 10.08

 

FINAL EXECUTION COPY

 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

FRIEDMAN, BILLINGS, RAMSEY GROUP INC.,

 

FNLC FINANCIAL SERVICES, INC.,

 

NLC FINANCIAL SERVICES, LLC,

 

NEAL S. HENSCHEL,

 

JEFFREY M. HENSCHEL,

 

BENJAMIN HENSCHEL,

 

ANDREW HENSCHEL,

 

and

 

SUN MORTGAGE PARTNERS, L.P.,

 

--------------------------------------------------------------------------------

 

Dated as of January 10, 2005

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           SALE AND PURCHASE     

    Section 1.1

   Sale and Purchase of the Purchased Interests    2

    Section 1.2

   Closing    5

    Section 1.3

   Escrow    5

    Section 1.4

   Deliveries at Closing    6

    Section 1.5

   Adjustment of Cash Consideration    8

    Section 1.6

   Transfer Restrictions on Total Stock Consideration    12

    Section 1.7

   Post-Closing Adjustment to Total Stock Consideration    14      ARTICLE II   
       REPRESENTATIONS AND WARRANTIES           OF THE COMPANY AND SELLER     

    Section 2.1

   Organization    15

    Section 2.2

   Capital Structure    15

    Section 2.3

   Company Subsidiaries and Controlled Affiliates    16

    Section 2.4

   Title to Purchased Interests    17

    Section 2.5

   Authority; Validity of Agreements    17

    Section 2.6

   Consents and Approvals    18

    Section 2.7

   No Conflicts    18

    Section 2.8

   Financial Statements    18

    Section 2.9

   Absence of Undisclosed Liabilities    20

    Section 2.10

   Absence of Certain Changes    20

    Section 2.11

   Assets    20

    Section 2.12

   Real Property    21

    Section 2.13

   Material Contracts    21

    Section 2.14

   Litigation    22

    Section 2.15

   Affiliate Arrangements    23

    Section 2.16

   Compliance with Law; Government Regulation; Etc.    23

    Section 2.17

   Mortgage Loans    24

    Section 2.18

   Servicing Agreement Matters    35

    Section 2.19

   Taxes    35

    Section 2.20

   Benefit Plans; Employees    37

    Section 2.21

   Intellectual Property; Information Technology    39

    Section 2.22

   Insurance    40

    Section 2.23

   Compliance with Environmental Law    40

    Section 2.24

   Minute Books and Other Records    41

    Section 2.25

   Brokers and Finders    41

    Section 2.26

   Derivative Products    41

    Section 2.27

   Disclosure    42



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

     ARTICLE III           REPRESENTATIONS AND WARRANTIES OF SELLERS     

    Section 3.1

   Title to Purchased Interests    42

    Section 3.2

   Authority; Validity of Agreements    42

    Section 3.3

   Consents and Approvals    43

    Section 3.4

   No Conflicts    43

    Section 3.5

   Equity Rights    43

    Section 3.6

   No Withholding    44      ARTICLE IV           REPRESENTATIONS AND WARRANTIES
OF BUYERS     

    Section 4.1

   Organization    44

    Section 4.2

   Authority; Validity of Agreements    44

    Section 4.3

   Consents and Approvals    44

    Section 4.4

   No Conflicts    45

    Section 4.5

   Buyer Financing    45

    Section 4.6

   No Other Broker    45

    Section 4.7

   Capitalization    45

    Section 4.8

   SEC Filings    45

    Section 4.9

   Disclosure    46      ARTICLE V           COVENANTS     

    Section 5.1

   Conduct of Business    46

    Section 5.2

   Information Prior to Closing    49

    Section 5.3

   Notification of Certain Matters; Updates to Schedules    50

    Section 5.4

   No Solicitation, etc.    51

    Section 5.5

   Efforts of Parties to Close    51

    Section 5.6

   Confidentiality and Announcements    51

    Section 5.7

   Regulatory Matters; Third-Party Consents    52

    Section 5.8

   Expenses    53

    Section 5.9

   Further Assurances    53

    Section 5.10

   Termination of Affiliate Arrangements    53

    Section 5.11

   Funding Commitment Letter    53

    Section 5.12

   Certain Transactions Relating to Limited Partners of Sun Mortgage Partners   
53

    Section 5.13

   Option to Purchase Interest    55

    Section 5.14

   Non-Competition; Non-Solicitation    55      ARTICLE VI           CONDITIONS
TO CLOSING     

    Section 6.1

   Mutual Conditions    57

    Section 6.2

   Conditions to Buyers’ Obligations    58

 

-ii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

    Section 6.3

   Conditions to Sellers’ Obligations    59

    Section 6.4

   Frustration of Closing Conditions    60

    Section 6.5

   Certain Circumstances    60      ARTICLE VII           INDEMNIFICATION     

    Section 7.1

   Survival of Representations, Warranties and Covenants    60

    Section 7.2

   Obligations of Seller    60

    Section 7.3

   Obligations of Buyers    61

    Section 7.4

   Minimum Losses    62

    Section 7.5

   Maximum Indemnification    62

    Section 7.6

   Notice; Procedure for Third-Party Claims    63

    Section 7.7

   Survival of Indemnity    65

    Section 7.8

   Subrogation    65

    Section 7.9

   Other Limitations    65

    Section 7.10

   Interest on Indemnity Claim    65      ARTICLE VIII           TAX MATTERS   
 

    Section 8.1

   Preparation and Filing of Tax Returns; Payment of Taxes    66

    Section 8.2

   Tax Indemnification    66

    Section 8.3

   Tax Refunds    67

    Section 8.4

   Tax Indemnification Procedures    67

    Section 8.5

   Transfer and Similar Taxes    68

    Section 8.6

   Purchaser Consolidated Returns    68

    Section 8.7

   Termination of Tax Sharing Agreements    69

    Section 8.9

   Tax Treatment    69

    Section 8.10

   Allocation of Merger Consideration    69      ARTICLE VIII          
TERMINATION/SURVIVAL     

    Section 9.1

   Termination    70

    Section 9.2

   Survival After Termination    71      ARTICLE X           MISCELLANEOUS     

    Section 10.1

   Amendments; Extension; Waiver    71

    Section 10.2

   Entire Agreement    71

    Section 10.3

   Construction and Interpretation    71

    Section 10.4

   Severability    72

    Section 10.5

   Notices    72

    Section 10.6

   Binding Effect; Persons Benefiting; No Assignment    73

    Section 10.7

   Counterparts    74

 

-iii-



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

    Section 10.8

   Specific Performance    74

    Section 10.9

   Waiver of Punitive Damages    74

    Section 10.10

   Remedies Not Exclusive    74

    Section 10.11

   Governing Law    74

    Section 10.12

   Consent to Jurisdiction    74

    Section 10.13

   Waiver of Jury Trial    75

 

Annex A

     Defined Terms

Annex B

     Interests in Final Purchase Price

Annex C

    

Accounting Principles

 

Exhibit A

     Loan Purchase Agreement

Exhibit B

     Persons Executing Employment Agreements

Exhibit C

     Employment Agreements

Exhibit D

     Form of Indemnity Escrow Agreement

Exhibit E

     Form of Opinion of Counsel

Exhibit F

     Form of MSA Termination and Acknowledgement

Exhibit G

     Form of Release

Exhibit H

     Mortgage Loan Tape

Exhibit I

     BearingPoint Memorandum

Exhibit J

     Form of Funding Commitment Letter

Exhibit K

     Purchase Price Allocation

Exhibit L

     Knowledge of the Company

 

-iv-



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT, dated as of January 10, 2005, is by and
among Friedman, Billings, Ramsey Group, Inc., a Virginia corporation (“Buyer
Parent”), FNLC Financial Services Inc., a Delaware corporation and wholly owned
subsidiary of Buyer Parent (“Buyer” and, together with Buyer Parent, “Buyers”),
NLC Financial Services, LLC, a Delaware limited liability company (the
“Company”), Neal S. Henschel (“Neal Henschel”), Jeffrey M. Henschel (“Jeffrey
Henschel”), Benjamin Henschel (“Benjamin Henschel”), Andrew Henschel (“Andrew
Henschel” and together with Neal Henschel, Jeffrey Henschel and Benjamin
Henschel, the “Henschels” and each, a “Henschel”), and Sun Mortgage Partners,
L.P., a Delaware limited partnership (“Sun Mortgage Partners” and together with
the Henschels, “Sellers” and each, a “Seller”). Capitalized terms used herein
shall have the meanings given such terms in Annex A of this Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Sellers collectively own all of the issued and outstanding Membership
Interests of the Company;

 

WHEREAS, Buyers desire that Buyer purchase or otherwise acquire all of the
issued and outstanding Membership Interests, and Sellers desire, to sell, or
cause to be sold, all of such Membership Interests (the “Purchased Interests”)
to Buyer, each in accordance with and subject to the terms and conditions set
forth herein;

 

WHEREAS, simultaneously with the execution of this Agreement, the Company and
Buyer Parent shall enter into a loan purchase agreement, dated as of the date
hereof (the “Loan Purchase Agreement”), attached hereto as Exhibit A, pursuant
to which Buyer Parent shall purchase from the Company certain Mortgage Loans;

 

WHEREAS, after the date hereof, Buyer Parent and the Company shall enter into a
warehouse funding agreement (the “Warehouse Funding Agreement”); and

 

WHEREAS, on or prior to the date hereof, each of the individuals listed on
Exhibit B attached hereto has entered into an employment agreement (each an
“Employment Agreement” and together, the “Employment Agreements”) with the
Company, substantially in the form attached hereto as Exhibit C, to become
effective at the Closing.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be bound hereby, the parties hereby agree as follows:

 

ARTICLE I

 

SALE AND PURCHASE

 

Section 1.1 Sale and Purchase of the Purchased Interests.

 

(a) Upon the terms and subject to the conditions set forth in this Agreement, at
the Closing, and in consideration of the receipt of the Final Purchase Price,
each Seller shall sell, transfer, convey, assign and deliver to Buyer, and Buyer
shall purchase and acquire from each Seller, all of such Seller’s right, title
and interest in, to and under the Purchased Interests, free and clear of all
Liens.

 

(b) In consideration and upon full performance of the aforesaid sale, Buyer
shall pay and deliver to Sellers the Final Purchase Price, in the forms and
amounts and at the times specified in this Article I.

 

(c) Definitions.

 

(i) The “Final Purchase Price” shall be the Base Purchase Price, as adjusted
pursuant to Section 1.5.

 

(ii) The “Base Purchase Price” shall comprise the following:

 

(1) an amount of cash equal to six million, three-hundred-and-fifty-eight
thousand dollars ($6,358,000) (the “Closing Cash Escrow Amount”), to be
delivered into escrow as provided in Sections 1.1(d) and 1.4(a)(vi);

 

(2) a number of shares of Buyer Parent Common Stock equal to ten percent (10%)
of the Total Stock Consideration (the “Closing Stock Escrow Amount”), to be
delivered into escrow as provided in Sections 1.1(d) and 1.4(a)(vi);

 

(3) an amount of cash equal to fifty-seven million, two-hundred-and-twenty-two
thousand dollars ($57,222,000) (the “Base Cash Consideration”); and

 

(4) an aggregate number of shares of Buyer Parent Common Stock equal to ninety
percent (90%) of the Total Stock Consideration (the “Closing Stock
Consideration”).

 

(iii) The “Closing Cash Consideration” shall be the Base Cash Consideration,
plus the Closing Adjustment Cash Consideration (which may be a positive or
negative number) as calculated pursuant to Section 1.5(b).

 

(iv) The “Total Stock Consideration” shall be an aggregate number of shares of
Buyer Parent Common Stock equal to the Base Number of Shares plus the Additional
Closing Shares (if any).

 

-2-



--------------------------------------------------------------------------------

(v) The “Base Number of Shares” shall be a number of shares of Buyer Parent
Common Stock equal to the quotient obtained by dividing (x) twenty-four million,
four-hundred-and-twenty thousand dollars ($24,420,000) by (y) the Applicable
Stock Price.

 

(vi) If the Stock Price as of Closing is less than seventy-five percent (75%) of
the Applicable Stock Price, then Buyer shall deliver an additional aggregate
number of shares of Buyer Parent Common Stock (the “Additional Closing Shares”)
equal to the quotient obtained by dividing (1) the difference between (A)
eighteen million, three-hundred-and-fifteen thousand dollars ($18,315,000) minus
(B) the product obtained by multiplying (x) the Stock Price as of Closing by (y)
the Base Number of Shares, by (2) the Stock Price as of Closing; provided,
however, that Buyer may, in its sole discretion, reduce the Additional Closing
Shares by any number of shares of Buyer Parent Common Stock (the “Removed
Shares”) by payment instead to the applicable Seller an amount in cash (the
“Additional Closing Cash”) equal to the product obtained by multiplying (i) the
number of Removed Shares by (ii) the Stock Price as of Closing.

 

(d) Of the Base Purchase Price, Buyer shall deliver into escrow, as provided in
Section 1.3: (i) the Closing Cash Escrow Amount, plus (ii) an amount of cash
equal to ten percent (10%) of the Additional Closing Cash (if any), plus (iii) a
number of shares of Buyer Parent Common Stock equal to the Closing Stock Escrow
Amount. Buyer shall pay and deliver the Closing Cash Consideration and the
Closing Stock Consideration at the Closing in accordance with clauses (i)
through (v) of Section 1.4(a). In the event that Additional Closing Cash is
substituted for Removed Shares, Buyer shall pay and deliver to each Henschel his
portion of the remainder of the Additional Closing Cash pro rata on each
Transfer Restriction Removal Date in proportion to the percentage of aggregate
Jeffrey Stock, Neal Stock, Benjamin Stock or Andrew Stock, as applicable, for
which the restrictions on Transfer are being removed pursuant to Section 1.6(a)
on such Transfer Restriction Removal Date.

 

(e) Buyers shall, pursuant to the terms and conditions set forth in the
Employment Agreements, deliver to one or more employees of the Company, who
shall be chosen by Buyers in their sole discretion after consultation with
Jeffrey Henschel and Neal Henschel (such chosen employees, the “Key Employees”),
an aggregate of (i) one million, two-hundred thousand dollars ($1,200,000) in
cash (the “Employee Cash Consideration”) and (ii) pursuant to the FBR Stock and
Annual Incentive Plan and the terms hereof, an aggregate number of shares of
Buyer Parent Common Stock (the “Base Number of Employee Shares”) determined by
dividing (x) four million, eight-hundred thousand dollars ($4,800,000) by (y)
the Applicable Stock Price; provided, however, that, if the Stock Price as of
Closing is less than seventy-five percent (75%) of the Applicable Stock Price,
then the Buyer shall deliver to the Key Employees an additional aggregate number
of shares of Buyer Parent Common Stock (the “Additional Employee Shares” and
together with the Base Number of Employee Shares, the “Total Employee Shares”)
equal to the quotient obtained by dividing (1) the difference between (A) three
million, six-hundred thousand dollars ($3,600,000) minus (B) the product
obtained by multiplying (x) the Stock Price as of Closing by (y) the Base Number
of Employee Shares, by (2) the Stock Price as of Closing; provided, further,
that Buyer may, in its sole discretion, reduce the Additional Employee Shares by
any number of shares of Buyer Parent Common Stock (the

 

-3-



--------------------------------------------------------------------------------

“Removed Employee Shares”) by payment instead to the applicable Key Employee, at
the vesting date set forth below that otherwise would be applicable to such
Removed Employee Shares, an amount in cash (the “Additional Employee Cash” and
together with the Total Employee Shares, the “Other Employee Consideration”)
equal to the product obtained by multiplying (1) the number of Removed Employee
Shares by (2) the Stock Price as of Closing. Except as otherwise provided in any
Employment Agreement or as agreed to by the Henschels and Buyers (as such
agreement is set forth in a written employment, bonus or restricted stock
agreement for a particular Key Employee), Buyers shall deliver to each Key
Employee his or her of portion of the Employee Cash Consideration at Closing,
and each Key Employee’s portion of the Other Employee Consideration shall vest
and be delivered to such Key Employee as follows:

 

(i) twenty-five percent (25%) of such Key Employee’s portion of the Other
Employee Consideration shall vest and be delivered to such Key Employee on the
one-year anniversary of the Closing; provided that such Key Employee shall have
been continuously employed with the Company from the Closing Date through such
date;

 

(ii) an additional twenty-five percent (25%) of such Key Employee’s portion of
the Other Employee Consideration shall vest and be delivered to such Key
Employee on the two-year anniversary of the Closing; provided that such Key
Employee shall have been continuously employed with the Company from the Closing
Date through such date; and

 

(iii) the remaining fifty percent (50%) of such Key Employee’s portion of the
Other Employee Consideration shall vest and be delivered to such Key Employee on
the three-year anniversary of the Closing; provided that such Key Employee shall
have been continuously employed with the Company from the Closing Date through
such date.

 

(f) Any Other Employee Consideration that fails to vest or be delivered in
accordance with Section 1.1(e) or clauses (i), (ii) or (iii) of this Section
1.1(f) (the “Forfeited Consideration”) shall be available for award to one or
more employees of the Company (other than a Henschel), who shall be chosen by
Buyers in their sole discretion after consultation with Jeffrey Henschel and
Neal Henschel (such chosen employees, the “Other Employees”). Except as
otherwise agreed to by the Henschels and Buyers (as such agreement is set forth
in a written employment, bonus or restricted stock agreement for a particular
Other Employee), each Other Employee’s portion of the Forfeited Consideration
shall vest and be delivered to such Other Employee as follows:

 

(i) twenty-five percent (25%) of such Other Employee’s portion of the Forfeited
Consideration shall vest and be delivered to such Other Employee on the one-year
anniversary of the date (the “Grant Date”) on which the Buyers have agreed in
writing to provide such portion of Forfeited Consideration to such Other
Employee; provided that such Other Employee shall have been continuously
employed with the Company from the Grant Date through such date;

 

(ii) an additional twenty-five percent (25%) of such Other Employee’s portion of
the Forfeited Consideration shall vest and be delivered to such Other

 

-4-



--------------------------------------------------------------------------------

Employee on the two-year anniversary of the Grant Date; provided that such Other
Employee shall have been continuously employed with the Company from the Grant
Date through such date; and

 

(iii) the remaining fifty percent (50%) of such Other Employee’s portion of the
Forfeited Consideration shall vest and be delivered to such Key Employee on the
three-year anniversary of the Grant Date; provided that such Other Employee
shall have been continuously employed with the Company from the Grant Date
through such date.

 

(g) For the avoidance of doubt, each reference to a percentage of the Other
Employee Consideration and each reference to a percentage of the Forfeited
Consideration shall mean an equal percentage of the Total Employee Shares and
Additional Employee Cash (if any) comprising such Other Employee Consideration
or Forfeited Consideration, as the case may be.

 

Section 1.2 Closing. Subject to the terms and conditions of this Agreement, the
closing of the purchase and sale of all of the Purchased Interests (the
“Closing”) shall occur at the offices of Wachtell, Lipton, Rosen & Katz, 51 West
52nd Street, New York, New York 10019 at 10:00 a.m., New York time, three (3)
Business Days after all of the conditions in Article VI have been satisfied or
waived (other than conditions that relate to actions to be taken, or documents
to be delivered, at the Closing) or at such other place, date or time as may be
mutually agreed to by the parties hereto (such date, the “Closing Date”).

 

Section 1.3 Escrow.

 

(a) The Sellers hereby direct the Buyers to deliver in escrow, at the Closing
and for the benefit of Sellers or the Buyer Indemnitees, as the case may be, to
J.P. Morgan Trust Company, National Association, or if J.P. Morgan Trust
Company, National Association is unwilling or unable to serve, to another escrow
agent reasonably agreed to by Sellers and Buyer, pursuant to an agreement in the
form attached hereto as Exhibit D (the “Escrow Agreement”), the following: (i)
an amount of cash equal to the Closing Cash Escrow Amount, (ii) an amount of
cash equal to ten percent (10%) of the Additional Closing Cash (if any), and
(iii) a number of shares of Buyer Parent Common Stock equal to the Closing Stock
Escrow Amount ((i), (ii) and (iii) together, the “Escrow Fund”).

 

(b) The Escrow Fund, including any earnings, dividends or interest thereon,
shall be held and disbursed as provided in the Escrow Agreement, which shall
provide, among other things, that (i) any fees or expenses payable to the escrow
agent under the Escrow Agreement on account of, in connection with or related to
the Escrow Fund (the “Escrow Costs”) shall be paid out of the earnings,
dividends and interest on the Escrow Fund, and, to the extent that such
earnings, dividends and interest are insufficient to pay the Escrow Costs, paid
equally by Sellers, on the one hand, and Buyers, on the other hand; (ii) the
Escrow Fund (but not any earnings, dividends or interest thereon) shall be
disbursed, as set forth in Section 1.3(c), to the Buyer Indemnitees to satisfy
any obligation of any Seller under Section 7.2 when the conditions for
indemnification set forth in this Agreement have been satisfied; and (iii) as of
the 15-month anniversary of the Closing Date, any amount of cash and shares of
Buyer Parent Common Stock remaining in the Escrow Fund (other than any amount of
cash and shares of Buyer Parent

 

-5-



--------------------------------------------------------------------------------

Common Stock required to satisfy the maximum amount of the aggregate of any
unresolved claims for indemnification as of such time), including any accrued
earnings, dividends or interest thereon but less any Taxes due on account
thereof and less any Escrow Costs, less any amounts then due and payable from
the Escrow Fund to any Buyer Indemnitee pursuant to Section 7.2 (any such
remaining cash, the “Remaining Cash Escrow Amount” and any such remaining shares
of Buyer Parent Common Stock, the “Remaining Stock Escrow Amount”), shall be
distributed as follows: (v) Jeffrey Henschel shall receive 10.6113% of the
Remaining Cash Escrow Amount and 44.4444% of the Remaining Stock Escrow Amount;
(w) Neal Henschel shall receive 10.6113% of the Remaining Cash Escrow Amount and
44.4444% of the Remaining Stock Escrow Amount; (x) Benjamin Henschel shall
receive 1.3264% of the Remaining Cash Escrow Amount and 5.5556% of the Remaining
Stock Escrow Amount; (y) Andrew Henschel shall receive 1.3264% of the Remaining
Cash Escrow Amount and 5.5556% of the Remaining Stock Escrow Amount; and (z) Sun
Mortgage Partners shall receive 76.1246% of the Remaining Cash Escrow Amount.
Sellers shall be treated as the owner of the Escrow Fund for all tax purposes.

 

(c) If and when the Escrow Fund shall be disbursed to the Buyer Indemnitees,
such disbursement shall consist of an aggregate amount of cash and shares of
Buyer Parent Common Stock (where such shares of Buyer Parent Common Stock are
valued on the basis of the Stock Price as of such date of disbursement) equal to
the aggregate amount of the indemnification obligation under Section 7.2.

 

Section 1.4 Deliveries at Closing.

 

(a) At the Closing, Buyer will deliver, or cause to be delivered, the following:

 

(i) to Jeffrey Henschel, (1) one or more certificates representing 44.4444% of
the Closing Stock Consideration, plus (2) an amount in cash equal to 10.6113% of
the Base Cash Consideration by Wire Transfer, plus (3) an amount in cash equal
to 20.0000% of the Closing Adjustment Cash Consideration (which amount, if a
negative number, shall be deducted from the amount of Base Cash Consideration to
be paid pursuant to the immediately preceding clause (2)) by Wire Transfer;

 

(ii) to Neal Henschel, (1) one or more certificates representing 44.4444% of the
Closing Stock Consideration, plus (2) an amount in cash equal to 10.6113% of the
Base Cash Consideration by Wire Transfer, plus (3) an amount in cash equal to
20.0000% of the Closing Adjustment Cash Consideration (which amount, if a
negative number, shall be deducted from the amount of Base Cash Consideration to
be paid pursuant to the immediately preceding clause (2)) by Wire Transfer;

 

(iii) to Benjamin Henschel, (1) one or more certificates representing 5.5556% of
the Closing Stock Consideration, plus (2) an amount in cash equal to 1.3264% of
the Base Cash Consideration by Wire Transfer, plus (3) an amount in cash equal
to 2.5000% of the Closing Adjustment Cash Consideration (which amount, if a
negative number, shall be deducted from the amount of Base Cash Consideration to
be paid pursuant to the immediately preceding clause (2)) by Wire Transfer;

 

-6-



--------------------------------------------------------------------------------

(iv) to Andrew Henschel, (1) one or more certificates representing 5.5556% of
the Closing Stock Consideration, plus (2) an amount in cash equal to 1.3264% of
the Base Cash Consideration by Wire Transfer, plus (3) an amount in cash equal
to 2.5000% of the Closing Adjustment Cash Consideration (which amount, if a
negative number, shall be deducted from the amount of Base Cash Consideration to
be paid pursuant to the immediately preceding clause (2)) by Wire Transfer;

 

(v) to Sun Mortgage Partners, (1) an amount in cash equal to 76.1246% of the
Base Cash Consideration by Wire Transfer, plus (2) an amount in cash equal to
55.0000% of the Closing Adjustment Cash Consideration (which amount, if a
negative number, shall be deducted from the amount of Base Cash Consideration to
be paid pursuant to the immediately preceding clause (1)) by Wire Transfer;

 

(vi) in escrow pursuant to the Escrow Agreement, (1) an amount in cash equal to
the Closing Cash Escrow Amount, (2) an amount of cash equal to ten percent (10%)
of the Additional Closing Cash (if any), and (3) a number of shares of Buyer
Parent Common Stock equal to the Closing Stock Escrow Amount; and

 

(vii) to each Key Employee, such Key Employee’s portion of the Employee Cash
Consideration in accordance with Section 1.1(e); provided that such Key Employee
shall be employed with the Company as of the Closing.

 

(b) For the avoidance of doubt, attached hereto as Annex B is a table setting
forth the forms and amounts of consideration payable under Section 1.4(a), the
recipients thereof and the respective interests of the recipients therein, based
on the assumptions set forth in the Annex B.

 

(c) At the Closing, Sellers will deliver, or cause to be delivered, the
following, to Buyer:

 

(i) stock certificates, membership certificates or certificates of ownership, as
applicable, representing all of the Purchased Interests and all of the Equity
Interests of each Company Subsidiary (other than those that are in book-entry
form or not certificated), in each case, accompanied by stock powers or other
instruments of transfer duly executed in blank (together with any required stock
transfer stamps or similar transfer stamps) and otherwise sufficient to vest in
Buyer good title to such Purchased Interests, free and clear of any Liens;

 

(ii) an opinion of counsel, substantially in the form attached hereto as Exhibit
E, dated as of the Closing Date;

 

(iii) the resignations or evidence of removal of the officers, directors and
managers of the Company and the Company Subsidiaries, to the extent requested by
Buyer at least two (2) Business Days prior to the Closing;

 

(iv) an agreement, in the form attached hereto as Exhibit F, duly executed,
between the Company and Sun Mortgage Advisors, Inc., terminating the Management
Agreement, dated November 11, 1999, by and between the Company and

 

-7-



--------------------------------------------------------------------------------

Sun Mortgage Advisors, Inc., as amended, effective as of the Closing and
containing an acknowledgement by Sun Mortgage Advisors, Inc. that, as of the
Closing, neither the Company nor any of its Affiliates owes any fees, expenses
or other payments to Sun Mortgage Advisors, Inc. or its Affiliates on account of
or in connection with such Management Agreement; and

 

(v) a release, in the form attached hereto as Exhibit G, duly executed by each
Seller, releasing all claims against the Company and its Affiliates and
confirming that none of the Company nor any of its Affiliates owe, as of the
Closing, any amounts or payments to any Seller or Affiliates of the Seller,
other than pursuant to the Employment Agreements.

 

(d) Each party hereto shall deliver, or shall cause to be delivered, to each
other party hereto, as applicable, all other previously undelivered documents
required to be delivered by such party to another party hereto pursuant to this
Agreement or the Ancillary Agreements and any other documents as reasonably
requested by the other party to consummate the Transactions.

 

Section 1.5 Adjustment of Cash Consideration.

 

(a) At least five (5) Business Days prior to the Closing Date, Sellers shall, at
Sellers’ expense, prepare, or cause to be prepared, and deliver to Buyer (i) a
good-faith estimated consolidated balance sheet of the Company and the Company
Subsidiaries as of the Closing prepared in accordance with Section 1.5(i) and
consistent with the Company’s past practices set forth in Annex C (the
“Estimated Closing Balance Sheet”); (ii) a calculation based on the Estimated
Closing Balance Sheet setting forth a good-faith estimate of the Adjusted Net
Book Value as of immediately prior to Closing (the “Estimated Closing Adjusted
Net Book Value”); (iii) a good-faith estimated schedule of the Company Loans as
of the Closing prepared in accordance with Section 1.5(i) and consistent with
the Company’s past practices set forth in Annex C (the “Estimated Closing Loan
Schedule”); (iv) a calculation based on the Estimated Closing Loan Schedule
setting forth a good-faith estimate of the aggregate unpaid principal balance of
Company Loans as of Closing (the “Estimated Closing Loan Balance”); provided,
that the Estimated Closing Loan Balance shall not include any amount of unpaid
principal balance attributable to Repurchased/Unsold Loans to the extent that
the aggregate unpaid principal balance attributable to Repurchased/Unsold Loans
would exceed one percent (1%) of the Estimated Closing Loan Balance; and (v) a
certificate of an executive officer of the Company certifying that the Estimated
Closing Balance Sheet and the Estimated Closing Loan Schedule and the
calculation of the Estimated Closing Adjusted Net Book Value and Estimated
Closing Loan Balance were prepared in accordance with Section 1.5(i) and
consistent with the Company’s past practices set forth in Annex C. Sellers shall
give, and shall cause their respective advisors to give, Buyers and their
respective advisors reasonable access to such books, records and personnel of
the Company and Company Subsidiaries as may be reasonably necessary to enable
Buyers to confirm, prior to the Closing, the amounts set forth on the Estimated
Closing Balance Sheet and the Estimated Closing Loan Schedule and the
calculation of the Estimated Closing Adjusted Net Book Value and Estimated
Closing Loan Balance. Sellers and Buyers shall use reasonable efforts to agree,
prior to the Closing, on the amounts set forth on the Estimated Closing Balance
Sheet and the Estimated Closing Loan Schedule and the calculation of the
Estimated Closing Adjusted Net Book Value and Estimated Closing Loan Balance.

 

-8-



--------------------------------------------------------------------------------

(b) The “Closing Adjustment Cash Consideration” shall be a number initially
equal to zero dollars ($0), which shall then be adjusted as follows:

 

(i) (A) if the Estimated Closing Adjusted Net Book Value is greater than the
Target Adjusted Net Book Value, increased dollar-for-dollar to the extent that
the Estimated Closing Adjusted Net Book Value is greater than the Target
Adjusted Net Book Value or (B) if the Estimated Closing Adjusted Net Book Value
is less than the Target Adjusted Net Book Value, decreased dollar-for-dollar to
the extent that the Estimated Closing Adjusted Net Book Value is less than the
Target Adjusted Net Book Value; and

 

(ii) (A) if the Estimated Closing Loan Balance is greater than
three-hundred-and-fifty million dollars ($350,000,000), increased
dollar-for-dollar by an amount equal to the Excess Portfolio Net Value or (B) if
the Estimated Closing Loan Balance is less than three-hundred-and-fifty million
dollars ($350,000,000), decreased by $0.005 for each $1.00 by which the
Estimated Closing Loan Balance is less than three-hundred-and-fifty million
dollars ($350,000,000).

 

For the avoidance of doubt, the Closing Adjustment Cash Consideration may be
either a positive or negative number, and any Closing Adjustment Cash
Consideration (whether positive or negative) shall be divided among Sellers pro
rata on the basis of their percentage ownership of the Purchased Interests.

 

(c) Within ninety (90) calendar days following the Closing Date, Buyers shall,
at Buyers’ expense, prepare, or cause to be prepared by Buyers’ auditors
(working together with Sellers’ auditors), and deliver to Sellers (i) an audited
consolidated balance sheet of the Company and the Company Subsidiaries prepared
in accordance with Section 1.5(i) and consistent with the Company’s past
practices set forth in Annex C (the “Draft Closing Balance Sheet”); (ii) a
calculation based on the Draft Closing Balance Sheet setting forth the Adjusted
Net Book Value as of immediately prior to Closing (the “Draft Closing Adjusted
Net Book Value”); (iii) a schedule of the Company Loans as of the Closing
prepared in accordance with Section 1.5(i) and consistent with the Company’s
past practices set forth in Annex C (the “Draft Closing Loan Schedule”); (iv) a
calculation based on the Draft Closing Loan Schedule setting forth the aggregate
unpaid principal balance of Company Loans as of Closing (the “Draft Closing Loan
Balance”); provided, that the Draft Closing Loan Balance shall not include any
amount of unpaid principal balance attributable to Repurchased/Unsold Loans to
the extent that the aggregate unpaid principal balance attributable to
Repurchased/Unsold Loans would exceed one percent (1%) of the Draft Closing Loan
Balance; and (v) a certificate of an executive officer of Buyer certifying that
the Draft Closing Balance Sheet and the Draft Closing Loan Schedule and the
calculation of the Draft Closing Adjusted Net Book Value and the Draft Closing
Loan Balance were prepared in accordance with Section 1.5(i) and consistent with
the Company’s past practices set forth in Annex C.

 

-9-



--------------------------------------------------------------------------------

(d) Sellers shall have thirty (30) calendar days from the date on which the
Draft Closing Balance Sheet and the Draft Closing Loan Schedule is delivered to
them to assess the preparation and confirm the accuracy of the Draft Closing
Balance Sheet and the Draft Closing Loan Schedule and the calculation of the
Draft Closing Adjusted Net Book Value and the Draft Closing Loan Balance (the
“Review Period”). Buyers shall give, and shall cause their respective advisors
to give, Sellers and their accountants reasonable access to such books, records
and personnel of the Company and the Company Subsidiaries and their respective
accountants as may be reasonably necessary to enable Sellers to assess the
preparation and confirm the accuracy of the Draft Closing Balance Sheet and the
Draft Closing Loan Schedule and the calculation of the Draft Closing Adjusted
Net Book Value and the Draft Closing Loan Balance. If Sellers believe that the
Draft Closing Balance Sheet or the Draft Closing Loan Schedule (or the
calculation of the Draft Closing Adjusted Net Book Value or Draft Closing Loan
Balance) was not prepared in accordance with Section 1.5(i) and consistent with
the Company’s past practices set forth in Annex C and/or are not accurate,
Sellers may, on or prior to the last day of the Review Period, deliver a notice
to Buyers setting forth, in reasonable detail, each disputed item or amount and
the basis for Sellers’ disagreement therewith, together with supporting
calculations (the “Dispute Notice”). If no Dispute Notice is received by Buyers
on or prior to the last day of the Review Period, the Draft Closing Balance
Sheet and the Draft Closing Loan Schedule and the amount of Draft Closing
Adjusted Net Book Value and the amount of Draft Closing Loan Balance set forth
in Buyers’ certificate shall be deemed accepted by Sellers and shall be final
and binding on Sellers as the Final Closing Balance Sheet, the Final Closing
Loan Schedule, the Final Closing Adjusted Net Book Value and the Final Closing
Loan Balance, respectively.

 

(e) If Sellers deliver to Buyer a Dispute Notice on or prior to the last day of
the Review Period, the parties hereto shall negotiate in good faith to resolve
any disputes in such Dispute Notice. If the parties hereto agree on all disputes
in such Dispute Notice, then the Draft Closing Balance Sheet, the Draft Closing
Loan Schedule, the Draft Adjusted Net Book Value and the Draft Closing Loan
Balance, each as modified by such agreement of the parties hereto, shall be and
become the Final Closing Balance Sheet, the Final Closing Schedule, the Final
Adjusted Net Book Value and the Final Closing Loan Balance, respectively. If the
parties are unable to resolve all disputed items in such Dispute Notice within
fifteen (15) calendar days after Sellers’ delivery of such Dispute Notice,
Buyers and Sellers shall, within twenty-five (25) calendar days after Sellers’
delivery of such Dispute Notice, jointly retain Deloitte & Touche, or if
Deloitte & Touche is unwilling or unable to serve, then to another accountant
reasonably agreed to by Sellers and Buyer (the “Accountant”), to resolve the
issues set forth in the Dispute Notice. The Accountant shall conduct its review
of such issues, any related work papers of the Company’s accountants and any
supporting documentation and hear such presentations by the parties hereto as
the Accountant deems necessary.

 

(f) Buyers and Sellers shall use their respective reasonable best efforts to
retain the Accountant as promptly as practicable following delivery of the
Dispute Notice to Buyers and to cooperate with one another and the Accountant to
resolve the issues set forth in the Dispute Notice no later than forty-five (45)
calendar days following the date of the Accountant’s retention so that the
Accountant may deliver to Sellers and Buyers a report (the “Adjustment Report”)
setting forth the adjustments, if any, that should be made to the disputed Draft
Closing Balance Sheet or the Draft Closing Loan Schedule, or Buyers’ proposed

 

-10-



--------------------------------------------------------------------------------

calculation of the Draft Closing Adjusted Net Book Value or of the Draft Closing
Loan Balance; provided, that no such adjustment shall include any amount of
unpaid principal balance attributable to Repurchased/Unsold Loans to the extent
that the aggregate unpaid principal balance attributable to Repurchased/Unsold
Loans would exceed one percent (1%) of the Final Closing Loan Balance. The fees,
expenses and costs of the Accountant for the services described herein shall be
allocated between Sellers and Buyers in proportion to the aggregate differences
between their respective calculations of Adjusted Net Book Value as embodied in
the Draft Closing Balance Sheet and the buyer’s certificate, as to Buyers, and
the Dispute Notice, as to Sellers, and the Adjusted Net Book Value as finally
determined by the Accountant in the Adjustment Report. Buyers, on the one hand,
and Sellers, on the other, shall each reimburse the other to the extent the
other has actually paid more of the fees, expenses and costs of the Accountant
than the amount so required to be paid by such party pursuant to the preceding
sentence. The Draft Closing Balance Sheet, the Draft Closing Loan Schedule, the
Draft Adjusted Net Book Value and the Draft Closing Loan Balance, each as
modified by the Adjustment Report, shall be and become the Final Closing Balance
Sheet, the Final Closing Loan Schedule, the Final Closing Adjusted Net Book
Value and the Final Closing Loan Balance, respectively. The Adjustment Report,
the Final Closing Balance Sheet, the Final Closing Loan Schedule, the Final
Closing Adjusted Net Book Value and the Final Closing Loan Balance shall be
final and binding upon Buyers and Sellers, and shall be deemed a final
arbitration award that is enforceable in any court having jurisdiction.

 

(g) Effective upon the end of the Review Period (if a timely Dispute Notice is
not delivered), or upon the resolution of all matters set forth in the Dispute
Notice by agreement of the parties hereto or by the issuance of the Adjustment
Report (if a timely Dispute Notice is delivered) (the “Resolution Date”), the
Draft Closing Balance Sheet and the Draft Closing Loan Schedule and the amount
of Draft Closing Adjusted Net Book Value and the amount of Draft Closing Loan
Balance shall be adjusted to the extent necessary to reflect the final
resolution of any disputed items in accordance with the last sentence of Section
1.5(d), the second sentence of Section 1.5(e), or Section 1.5(f), as applicable.

 

(h) Promptly and, in any event, no later than three (3) Business Days following
the Resolution Date:

 

(i) If the sum of (A) the Base Cash Consideration actually paid to Sellers at
Closing pursuant to Section 1.4(a), plus (B) the amount of Closing Adjustment
Cash Consideration that would have been payable to Sellers pursuant to Section
1.4(a) had the Final Closing Balance Sheet and the Final Closing Loan Schedule
and the amounts of Final Closing Adjusted Net Book Value and Final Closing Loan
Balance, as finally determined under this Section 1.5, been used to calculate
such Closing Adjustment Cash Consideration at the time of the Closing, is
greater than the Closing Cash Consideration, then Buyers shall pay to Sellers
the difference by Wire Transfer together with interest thereon at five percent
(5%) per annum calculated from the Closing Date through the actual payment date.
Any payment required from Buyers under this Section 1.5(h)(i) shall be divided
among Sellers pro rata on the basis of their percentage of ownership of the
Purchased Interests, shall be made directly by Buyers and not deducted from the
Escrow Fund, and shall not result in any increase of the amount to be held in
the Escrow Fund; and

 

-11-



--------------------------------------------------------------------------------

(ii) If the sum of (A) the Base Cash Consideration actually paid to Sellers at
Closing pursuant to Section 1.4(a), plus (B) the amount of Closing Adjustment
Cash Consideration that would have been payable to Sellers pursuant to Section
1.4(a) had the Final Closing Balance Sheet and the Final Closing Loan Schedule
and the amounts of Final Closing Adjusted Net Book Value and Final Closing Loan
Balance, as finally determined under this Section 1.5, been used to calculate
such Closing Adjustment Cash Consideration at the time of the Closing, is less
than the Closing Cash Consideration, then Sellers shall pay to Buyers the
difference by Wire Transfer, together with interest thereon at five percent (5%)
per annum calculated from the Closing Date through the actual payment date. Any
payment required from Sellers under this Section 1.5(h)(ii) shall be divided
among Sellers pro rata on the basis of their percentage of ownership of the
Purchased Interests, shall be made directly and not be deducted from the Escrow
Fund.

 

(i) The Estimated Closing Balance Sheet, the Draft Closing Balance Sheet and the
Final Closing Balance Sheet shall each be prepared in accordance with GAAP and
consistent with the Company’s past practices set forth in Annex C and using the
same principles, procedures, policies, reserve calculation methodologies and
other methods and practices that were used to prepare the Latest Balance Sheet,
which principles, procedures, policies, reserve calculation methodologies and
other methods and practices are described in Annex C. The Estimated Closing Loan
Schedule, the Draft Closing Loan Schedule and the Final Closing Loan Schedule
shall each be in the form of, and contain the information required to be set
forth in, the schedule attached hereto as Exhibit H.

 

(j) The rights to indemnification under this Agreement (and any limitations on
such rights) of Buyers, on the one hand, and of Sellers, on the other hand,
shall not be deemed to limit, supersede or otherwise affect the rights of such
parties to a full purchase price adjustment pursuant to this Section 1.5.

 

Section 1.6 Transfer Restrictions on Total Stock Consideration.

 

(a) Each of (i) the portion of the Total Stock Consideration delivered to
Jeffrey Henschel (the “Jeffrey Stock”), (ii) the portion of the Total Stock
Consideration delivered to Neal Henschel (the “Neal Stock”), (iii) the portion
of the Total Stock Consideration delivered to Benjamin Henschel (the “Benjamin
Stock”), and (iv) the portion of the Total Stock Consideration delivered to
Andrew Henschel (the “Andrew Stock”) shall be restricted such that none of the
Jeffrey Stock, Neal Stock, Benjamin Stock or Andrew Stock may be Transferred to
any Person. Notwithstanding the foregoing:

 

(i) Jeffrey Henschel may Transfer all or any portion of the Jeffrey Stock after
the two-year anniversary of the Closing Date;

 

(ii) Jeffrey Henschel may purchase in the open market, at any time prior to the
two-year anniversary of the Closing Date, an option to sell (or put) on or after
the two-year anniversary of the Closing Date up to fifty percent (50%) of the
Jeffrey Stock;

 

-12-



--------------------------------------------------------------------------------

(iii) Neal Henschel may Transfer (A) up to twenty-five percent (25%) of the Neal
Stock after the six-month anniversary of the Closing Date, (B) up to an
additional twenty-five percent (25%) of the Neal Stock after the one-year
anniversary of the Closing Date, (C) up to an additional twenty-five percent
(25%) of the Neal Stock after the 18-month anniversary of the Closing Date and
(D) all or any portion of the Neal Stock after the two-year anniversary of the
Closing Date;

 

(iv) Benjamin Henschel may Transfer (A) up to twenty-five percent (25%) of the
Benjamin Stock after the six-month anniversary of the Closing Date, (B) up to an
additional twenty-five percent (25%) of the Benjamin Stock after the one-year
anniversary of the Closing Date, (C) up to an additional twenty-five percent
(25%) of the Benjamin Stock after the 18-month anniversary of the Closing Date
and (D) all or any portion of the Benjamin Stock after the two-year anniversary
of the Closing Date;

 

(v) Andrew Henschel may Transfer (A) up to twenty-five percent (25%) of the
Andrew Stock after the six-month anniversary of the Closing Date, (B) up to an
additional twenty-five percent (25%) of the Andrew Stock after the one-year
anniversary of the Closing Date, (C) up to an additional twenty-five percent
(25%) of the Andrew Stock after the 18-month anniversary of the Closing Date and
(D) all or any portion of the Andrew Stock after the two-year anniversary of the
Closing Date; and

 

(vi) Notwithstanding the foregoing, Jeffrey Henschel, Neal Henschel, Benjamin
Henschel and Andrew Henschel may Transfer all or any portion of the Jeffrey
Stock, Neal Stock, Benjamin Stock or Andrew Stock, as applicable, upon their
death or at any time to their Affiliates for bona fide estate planning purposes;
provided, however, that any transferee of such stock shall agree to be subject
to the restrictions on Transfer set forth in this Section 1.6.

 

(b) In the event that Additional Closing Cash is substituted for Removed Shares,
such Additional Closing Cash shall be treated as restricted pursuant to Section
1.6(a) and shall be payable only when the restrictions on Transfer on the
related Removed Shares would have expired pursuant to Section 1.6(a) (for
example, twenty-five percent (25%) of the Additional Closing Cash substituted
for Removed Shares, if any, of the Neal Stock shall be payable on the six-month
anniversary of the Closing Date).

 

(c) For purposes of clarity, the parties agree that, notwithstanding the
restrictions on Transfer set forth in Section 1.6(a), each holder of record of
any portion of the Total Stock Consideration shall receive all dividends
declared on Buyer Parent Common Stock in respect of such portion of the Total
Stock Consideration, to the extent that such holder of record of such portion of
the Total Stock Consideration holds such Buyer Parent Common Stock as of the
record date of such dividend.

 

(d) The certificates for the Jeffrey Stock, the Neal Stock, the Benjamin Stock
and the Andrew Stock, or shares issued in substitution therefor, will include a
legend stating the restrictions set forth in this Section 1.6. Such legend will
also be placed on any certificate representing securities issued subsequent to
the original issuance of the Jeffrey Stock, Neal Stock, the Benjamin Stock or
the Andrew Stock and in respect thereof as a result of any stock

 

-13-



--------------------------------------------------------------------------------

dividend, stock split, or other recapitalization. Such legends will be removed
from the certificate(s) representing the Jeffrey Stock, the Neal Stock, the
Benjamin Stock and the Andrew Stock when, and to the extent that, the
restrictions set forth in this Section 1.6 are no longer applicable to the
Jeffrey Stock, the Neal Stock, the Benjamin Stock and the Andrew Stock, as the
case may be, represented by such certificate(s). For purposes of clarity, there
are and shall be no conditions for the removal of any restriction on Transfer
set forth in this Section 1.6 other than as expressly set forth in Section
1.6(a).

 

(e) Each of the Henschels, severally and not jointly, represents, warrants and
agrees that: (i) except as set forth in Section 1.3(b), such Henschel is
acquiring his portion of the Total Stock Consideration for his own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same; (ii) such Henschel has no present or contemplated agreement,
undertaking, arrangement, obligation or commitment providing for the disposition
thereof in violation of any applicable securities Laws; (iii) such Henschel is
an “accredited investor” within the meaning of Rule 501 under the Securities
Act; and (iv) any Transfer of shares of Buyer Parent Common Stock by such
Henschel may be subject to restrictions under the Securities Act and applicable
state securities Laws, and such Henschel shall comply with the Securities Act
and any applicable securities Laws in any Transfer described in this Section
1.6.

 

(f) If, on or after the six-month anniversary of Closing but prior to the
one-year anniversary of Closing, Neal Henschel informs Buyer Parent in writing
that Neal Henschel desires to Transfer all or a portion of the twenty-five
percent (25%) of the Neal Stock for which the restrictions on Transfer are being
removed pursuant to clause (A) of Section 1.6(a)(iii) (the “Subject
Securities”), then Buyer Parent shall do one of the following, in its sole
discretion and at its sole cost and expense (other than any Taxes of Neal
Henschel, if any): (i) Buyer Parent shall purchase from Neal Henschel the
Subject Securities at a price per share equal to the Stock Price as of the date
of such purchase; (ii) Buyer Parent shall exchange the Subject Securities with
an equal number of shares of Buyer Parent Common Stock, the resale of which by,
or the issuance of which to, Neal Henschel shall be registered under the
Securities Act pursuant to an effective registration statement; or (iii) Buyer
Parent shall file and cause to become and remain effective for a reasonable
period of time (but in no event more than ten (10) calendar days) a registration
statement under the Securities Act to permit Neal Henschel to Transfer such
Subject Securities, subject to customary “blackout” periods for material events.
At any time after the Closing, Buyer Parent shall have the right to perform the
action set forth in clause (ii) of this Section 1.6(f) with respect to all of
the twenty-five percent (25%) of the Neal Stock for which the restrictions on
Transfer will be removed pursuant to clause (A) of Section 1.6(a)(iii), in which
case Neal Henschel’s rights under the first sentence of this Section 1.6(f)
shall no longer apply.

 

Section 1.7 Post-Closing Adjustment to Total Stock Consideration. If there is a
Recalculation Event on the date on which a restriction on Transfer is removed
pursuant to clauses (i), (iii), (iv) or (v) of Section 1.6(a) (each, a “Transfer
Restriction Removal Date” and the shares of Jeffrey Stock, Neal Stock, Benjamin
Stock or Andrew Stock for which a restriction on Transfer is being removed
pursuant to clauses (i), (iii), (iv) or (v) of Section 1.6(a) on such Transfer
Restriction Removal Date, the “Newly Unrestricted Shares”), then Buyer shall
issue and deliver on such Transfer Restriction Removal Date to Jeffrey Henschel,
Neal Henschel,

 

-14-



--------------------------------------------------------------------------------

Benjamin Henschel or Andrew Henschel, as the case may be, an additional
aggregate number of the shares of Buyer Parent Common Stock (the “Additional
Post-Closing Shares”) equal to the quotient obtained by dividing (1) the
Shortfall Amount as of such Transfer Restriction Removal Date by (b) the Stock
Price as of such Transfer Restriction Removal Date; provided that Buyer may, in
its sole discretion, reduce the Additional Post-Closing Shares by any number of
shares of Buyer Parent Common Stock (the “Removed Post-Closing Shares”) by
payment instead to the applicable Henschel, on such Transfer Restriction Removal
Date, an amount of cash equal to (1) such number of Removed Post-Closing Shares
multiplied by (2) the Stock Price as of the Transfer Restriction Removal Date.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

OF THE COMPANY

 

Except for such items as set forth in writing in a Schedule attached to this
Agreement (which shall modify the section, subsection or clause of this
Agreement specifically referenced therein or such other section, subsection or
clause of this Agreement as to which such item’s applicability is reasonably
apparent), the Company represents and warrants to Buyers as follows, as of the
date hereof and as of the Closing Date:

 

Section 2.1 Organization. The Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
Delaware. The Company has the requisite limited liability company power and
authority to carry on the Business and to own, lease and operate all of its
properties and assets, as currently conducted, owned, leased or operated. The
Company is duly qualified to do business in each jurisdiction in which the
nature of the Business or the character or location of the properties and assets
owned, leased or operated by it makes such qualification necessary other than
any failure to be so qualified that, individually or in the aggregate, has not
had, and could not reasonably be expected to have or result in, a Company
Material Adverse Effect. Schedule 2.1 contains a complete and correct list of
each jurisdiction in which the Company is qualified to do business, and, to the
knowledge of the Company, the Company is not required to be qualified to do
business in any other jurisdiction. The Company has provided to Buyers complete
and correct copies of the Company’s Organizational Documents, and a list of each
of such Organizational Document is set forth in Schedule 2.1. Each such
Organizational Document is in full force and effect, and there has been no
material violation thereof.

 

Section 2.2 Capital Structure.

 

(a) The authorized Equity Interests of the Company consist of the Membership
Interests, and such Membership Interests are issued, outstanding and held by
such Persons in such amounts as indicated on Schedule 2.2(a). None of the
Membership Interests are represented by certificates, and the ownership of the
Membership Interests are accurately recorded in the books of the Company. All of
the Membership Interests are duly authorized, validly issued, fully paid and
non-assessable and have not been issued in violation of any Equity Rights. No
current or former holder of any Membership Interests or any other Person is
contesting or has a valid basis for contesting the ownership of any Membership
Interests or any

 

-15-



--------------------------------------------------------------------------------

dividends, distributions or contributions relating thereto. Other than the
Membership Interests, there are no Equity Interests of the Company authorized,
issued or outstanding. Except as set forth on Schedule 2.2(a), the Company has
not made any Distribution since January 1, 2003, and no current or former holder
of any Membership Interests has any right to receive any Distribution.

 

(b) The authorized Equity Interests, and the total number of outstanding Equity
Interests, of each Company Subsidiary is set forth on Schedule 2.2(b). All such
Equity Interests are duly authorized, validly issued, fully paid and
non-assessable.

 

(c) There are no outstanding securities, options, warrants, calls, rights,
conversion rights, preemptive rights, rights of first refusal, redemption
rights, repurchase rights, plans, “tag-along” or “drag-along” rights,
commitments, agreements, arrangements or undertakings (“Equity Rights”) (i)
obligating the Company, any Company Subsidiary or any of their respective
Affiliates to issue, deliver, redeem, purchase or sell, or cause to be issued,
delivered, redeemed, purchased or sold, any Equity Interests of the Company or
any Company Subsidiary or any securities or obligation convertible or
exchangeable into or exercisable for, any Equity Interests of the Company or any
Company Subsidiary, (ii) giving any Person a right to subscribe for or acquire
any Equity Interests of the Company or any Company Subsidiary or (iii)
obligating the Company, any Company Subsidiary or any of their respective
Affiliates to issue, grant, adopt or enter into any such Equity Right. There are
no outstanding or authorized equity appreciation, phantom stock, profit
participation or similar rights with respect to the Equity Interests of the
Company or any Company Subsidiary. None of the Company, any Company Subsidiary
or any of their respective Affiliates has (x) outstanding Indebtedness that
could entitle or convey to any Person the right to vote, or that is convertible
into or exercisable for any Equity Interest of the Company or any Company
Subsidiary or (y) Equity Rights that could entitle or convey to any Person the
right to vote with the equityholders of the Company or any Company Subsidiary on
any matter. There are no voting trusts or other agreements or understandings
outstanding with respect to the Equity Interests of the Company or any Company
Subsidiary.

 

Section 2.3 Company Subsidiaries and Controlled Affiliates.

 

(a) Schedule 2.3(a) sets forth a true, complete and correct list of (i) each
Company Subsidiary, (ii) each Affiliate of the Company (other than a Company
Subsidiary) Controlled by the Company or any Company Subsidiary (collectively
with the Company Subsidiaries, the “Controlled Affiliates”), together with the
type of entity and jurisdiction of organization of each such Controlled
Affiliate and (iii) each equity investment or other investment of the Company or
any Company Subsidiary in any Person other than a Company Subsidiary or a
Controlled Affiliate (each, a “Non-Affiliate Interest”). The Company owns,
directly or indirectly, all of the issued and outstanding Equity Interests in
each Company Subsidiary, and owns its interests in each Controlled Affiliate
(other than a Company Subsidiary) and Non-Affiliate Interest, in each case, free
and clear of any Liens.

 

(b) All of the issued and outstanding Equity Interests of each Company
Subsidiary have been duly authorized, validly issued, are fully paid and
non-assessable and have not been issued in violation of any Equity Rights. None
of the Equity Interests for any Company Subsidiary (other than a Company
Subsidiary that is a corporation) is represented by certificates,

 

-16-



--------------------------------------------------------------------------------

and the ownership of such Equity Interests is accurately recorded in the books
of the applicable Company Subsidiary. There are no outstanding Equity Rights (i)
obligating the Company, any Company Subsidiary or any of their respective
Affiliates to issue, deliver, purchase or sell, or cause to be issued,
delivered, purchased or sold, any Equity Interests of any Company Subsidiary or
any securities or obligations of any Company Subsidiary convertible or
exchangeable into or exercisable for, Equity Interests of any Controlled
Affiliate, (ii) giving any Person a right to subscribe for or acquire any Equity
Interests of any Company Subsidiary or (iii) obligating the Company, any Company
Subsidiary or any of their respective Affiliates to issue, grant, adopt or enter
into any such Equity Right. There are no agreements, arrangements or commitments
to sell or transfer, or with respect to the voting or governance of, any (x)
Equity Interests in any Company Subsidiary or (y) Non-Affiliate Interests.

 

(c) Each Company Subsidiary is duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation. Each Company Subsidiary has the requisite power and authority to
carry on its business and to own, lease and operate all of its properties and
assets, as currently conducted, owned, leased or operated. Each Company
Subsidiary is duly qualified to do business in each jurisdiction in which the
nature of its business or the character or location of the properties and assets
owned, leased or operated by it makes such qualification necessary, other than
any failure to be so qualified that, individually or in the aggregate, has not
had or resulted in and could not reasonably be expected to have or result in a
Company Material Adverse Effect. Schedule 2.3(c) contains a complete and correct
list of each of the jurisdictions in which each Company Subsidiary is qualified
to do business and, to the knowledge of the Company, no Company Subsidiary is
required to be qualified to do business in any other jurisdiction. The Company
has made available to Buyers complete and correct copies of the Organizational
Documents of each Company Subsidiary, and a list of each such Organizational
Documents is set forth in Schedule 2.3(c). Each of such Organizational Documents
is in full force and effect and there has been no material violation thereof.

 

Section 2.4 Title to Purchased Interests. Each Seller is the sole record and
beneficial owner of the Membership Interests set forth opposite such Seller’s
name on Schedule 2.4, and has good and valid title to such Membership Interests,
free and clear of any Liens and with no restriction on the voting rights and
other incidents of record and beneficial ownership pertaining thereto. Together,
Sellers are the sole record and beneficial owner of all of the issued and
outstanding Membership Interests. All of the Equity Interests issued by the
Company and the Company Subsidiaries (including the Membership Interests) have
been issued in transactions exempt from registration under the Securities Act
and the rules and regulations promulgated thereunder and all applicable state
securities or “blue sky” laws, and neither the Company nor any Company
Subsidiary has violated the Securities Act or any applicable state securities or
“blue sky” laws in connection with the issuance of any such Equity Interests.

 

Section 2.5 Authority; Validity of Agreements. The Company has all requisite
power and authority to execute and deliver this Agreement and each Ancillary
Agreement to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Transactions. The execution, delivery and
performance by the Company of this Agreement and the Ancillary Agreements have
been, and the consummation by the Company of the Transactions has been, duly and
validly authorized and approved by all necessary action of the Company,

 

-17-



--------------------------------------------------------------------------------

including any necessary approval or consent of its members. This Agreement and
any Ancillary Agreement to be executed and delivered on or prior to the date
thereof has been, and at the Closing each of the other Ancillary Agreements will
be, duly and validly executed and delivered by the Company, and (assuming due
authorization, execution and delivery by Buyers) this Agreement and each
Ancillary Agreement to be executed and delivered on or prior to the date hereof
constitutes, and upon their execution at the Closing each other Ancillary
Agreement will constitute, a valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except as (a) such
enforceability may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and (b)
the availability of equitable remedies may be limited by equitable principles of
general applicability (the matters in clauses (a) and (b), the “Enforceability
Exceptions”).

 

Section 2.6 Consents and Approvals. Except as set forth in Schedule 2.6 and the
filing under the HSR Act, the Company is not required to obtain the Consent of
any Governmental Authority or other third party or to obtain any Permit in
connection with the valid authorization, execution, delivery and performance by
the Company of this Agreement or any Ancillary Agreement or the consummation of
the Transactions.

 

Section 2.7 No Conflicts. Except as set forth in Schedule 2.7, the execution,
delivery and performance of this Agreement and the Ancillary Agreements by the
Company do not and will not, and the consummation of the Transactions will not,
conflict with, result in a violation or termination of, contravene or constitute
a breach or default under, or be an event that with the giving of notice or
passage of time or both will become a breach or default under (with or without
notice or lapse of time, or both), or give to any other Person any right of
termination, payment, acceleration, vesting or cancellation of or under, or
accelerate the performance required by or maturity of, or result in the creation
of any Lien or loss of any rights of the Company or any Company Subsidiary
pursuant to any of the terms, conditions or provisions of or under (a) any
Applicable Law, (b) the Organizational Documents of the Company or any Company
Subsidiary or (c) any Contract, Plan or other instrument binding upon the
Company or a Company Subsidiary, or to which the property of the Company or a
Company Subsidiary or any portion of the Business is subject, except for, in the
case of this clause (c), any conflict, violation, termination, contravention,
breach, default, payment, acceleration, vesting, cancellation, Lien or loss of
rights that, individually or in the aggregate, would not reasonably be expected
to have or result in a Company Material Adverse Effect.

 

Section 2.8 Financial Statements.

 

(a) Schedule 2.8(a) sets forth true, correct and complete copies of (i) the
audited consolidated balance sheets of the Company and the Company Subsidiaries
as of December 31, 2001, 2002 and 2003 and the related audited consolidated
statements of operations, retained earnings and cash flows for the fiscal years
then ended; (ii) reviewed consolidated balance sheets of the Company and the
Company Subsidiaries as of September 30, 2004 and the related consolidated
statements of operations and retained earnings for the period then ended; and
(iii) an unaudited consolidated balance sheet of the Company and the Company
Subsidiaries as of November 30, 2004 and the related consolidated statements of
operations and retained earnings for the period then ended ((i), (ii) and (iii)
collectively, the “Financial Statements”; and the balance sheet as of November
30, 2004, the “Latest Balance Sheet”).

 

-18-



--------------------------------------------------------------------------------

Except as set forth on Schedule 2.8(a), the Financial Statements (i) have been
prepared in accordance with the books and records of the Company and the Company
Subsidiaries; (ii) fairly present in all material respects the financial
condition of the Company and the Company Subsidiaries on a consolidated basis as
of the respective dates indicated and the results of operations, members’ equity
and cash flows of the Company and the Company Subsidiaries for the respective
periods indicated; and (iii) have been prepared in accordance with GAAP
consistently applied throughout the periods covered thereby (except, in the case
of unaudited Financial Statements, for the absence of footnotes and for
recurring year-end audit adjustments normal in nature and amount).

 

(b) Schedule 2.8(b) sets forth a true, correct and complete list of (i) all bank
accounts and safe deposit boxes of the Company and the Company Subsidiaries and
all Persons who are signatories thereunder or who have access thereto and (ii)
the names of all Persons holding general or special powers of attorney from the
Company and the Company Subsidiaries and a summary of the terms thereof.

 

(c) Except as set forth in Schedule 2.8(c), the books and records of the Company
and Company Subsidiaries have been maintained in accordance with GAAP and all
Applicable Laws and reflect only actual transactions. Neither the latest
consolidated audited balance sheet in the Financial Statements nor the Latest
Balance Sheet (collectively, the “Balance Sheets”) reflects any material asset
or liability that is not intended to constitute a part of the Business after
giving effect to the Transactions (excluding routine dispositions of assets in
the ordinary course of business consistent with past practice), and none of the
consolidated income statements of the Company or any Company Subsidiary included
in the Financial Statements reflects the results of operations of any Person
that are not intended to constitute a part of the Business after giving effect
to the Transactions. Such income statements reflect all material costs that
historically have been incurred in connection with the operation of the
Business. Except as set forth in the Financial Statements or Schedule 2.8(c),
there are no material special or non-recurring items of income or expense during
the periods covered by the Financial Statements, and the Balance Sheets do not
reflect any write-up or revaluation increasing the book value of any assets.

 

(d) The Company and Company Subsidiaries maintain internal controls over
financial reporting (“Internal Controls”) designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP, including
policies and procedures that (i) pertain to the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company and Company Subsidiaries, (ii) are
designed to provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with GAAP,
and that receipts and expenditures of the Company and Company Subsidiaries are
being made only in accordance with authorizations of management and directors of
the Company and Company Subsidiaries and (iii) are designed to provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the assets of the Company and Company
Subsidiaries that could have a material effect on the financial statements (it
being understood that the Company is not making any representation or warranty
that it complies, or has complied with, Section 404 of the Sarbanes-Oxley Act).

 

-19-



--------------------------------------------------------------------------------

(e) Schedule 2.8(e) describes, and the Company has made available to Buyers,
complete and correct copies of all documents governing, all “off balance sheet
arrangements” (as defined by item 303(a)(4) of Regulation S-K promulgated by the
SEC) in respect of the Company or any Company Subsidiary.

 

Section 2.9 Absence of Undisclosed Liabilities. Neither the Company nor any
Company Subsidiary is subject to any material claims, liabilities or obligations
(whether known, unknown, absolute, accrued, contingent or otherwise), except (a)
as and to the extent disclosed or reserved against on the face of (but not in
footnotes to) the Latest Balance Sheet or (b) obligations and liabilities under
Contracts that (i) are incurred after the date of the Latest Balance Sheet of
the nature, type and amount previously incurred in the ordinary course of
business consistent with past practice of the Company and Company Subsidiaries
(none of which relates to breach of Contract, breach of warranty, tort,
infringement, violation of Law, order or Permit, or any Proceeding), (ii)
individually and in the aggregate, could not reasonably be expected to have or
result in a Company Material Adverse Effect and (iii) are not prohibited by this
Agreement or any Ancillary Agreement or (c) as set forth on Schedule 2.9. Since
December 31, 2003, neither the Company nor any Company Subsidiary has
experienced any loss contingencies (as such term is used in Statement of
Financial Accounting Standards No. 5 issued by the Financial Accounting
Standards Board in March 1975). Except as set forth on Schedule 2.9, none of the
Company nor any Company Subsidiary has, either expressly or by operation of law,
assumed or undertaken any liability of any other Person, including any
obligation for corrective or remedial action relating to environmental, health
or safety Laws.

 

Section 2.10 Absence of Certain Changes. Since the date of the Latest Balance
Sheet, (a) the Company and each Company Subsidiary has conducted its business in
the usual, regular and ordinary course consistent with past practices of the
Company and each Company Subsidiary, as applicable; and (b) there has not
occurred or come to exist any Company Material Adverse Effect. Except as set
forth on Schedule 2.10, since the Latest Balance Sheet Date and through the date
of this Agreement, there has not occurred any action, event or failure to act
that, if it had occurred after the date of this Agreement, would have required
the consent of Buyers under Section 5.1(b).

 

Section 2.11 Assets. The Company and the Company Subsidiaries own and have good
and valid title to, or in the case of leased property have good and valid
leasehold interests in, or otherwise have full or sufficient and legally
enforceable rights to use all of the properties and assets (real, personal or
mixed, tangible or intangible) used or held for use in connection with,
necessary for the conduct of, or otherwise material to, the Business, including
all such assets reflected in the Latest Balance Sheet or acquired after the date
of the Latest Balance Sheet (except accounts receivable and notes receivable
paid in full subsequent to the date of the Latest Balance Sheet and assets and
properties disposed of in the ordinary course of business since the date of the
Latest Balance Sheet) (the “Assets”), in each case free and clear of any Lien
other than Permitted Liens. The Company or a Company Subsidiary has maintained
all tangible Assets in all material respects in good repair, working order and
operating condition subject only to ordinary wear and tear, and all such
tangible Assets are fully adequate and suitable for the purposes for which they
are presently being used. The Assets are sufficient for the conduct of the
Business, and immediately following the Closing, the Assets will be sufficient
for the Company and the Company Subsidiaries to conduct the Business in the same
manner and to the same effect as conducted immediately prior to the Closing.

 

-20-



--------------------------------------------------------------------------------

Section 2.12 Real Property. Except as set forth in Schedule 2.12 or any REO that
is not scheduled to be sold by the Company or any Company Subsidiary within two
Business Days of the date on which the Company or any Company Subsidiary
obtained ownership of such REO, neither the Company nor any Company Subsidiary
owns any real property or interest therein. Schedule 2.12 contains a true,
correct and complete list of all of the real property Leases in existence on the
date hereof to which the Company or any Company Subsidiary is a party or which
is used in the Business (the “Real Property Leases”). True and correct copies of
all such Real Property Leases have been delivered to Buyers, together with any
amendments, modifications or supplements thereto. There exists no material
default or condition, or any state of facts or event which with the passage of
time or giving of notice would constitute a material default, in the performance
of its obligations under any Real Property Lease by the Company or any Company
Subsidiary or, to the knowledge of the Company, by any other party thereto.
Neither the Company nor any Company Subsidiary has received any written or oral
communication from the landlord or lessor under any of the Real Property Leases
claiming that the Company or such Company Subsidiary is in breach in any
material respect of its obligations under the respective Real Property Leases,
including due but unpaid rent or other charges. The Company or a Company
Subsidiary is in sole possession of the premises demised under the Real Property
Leases and has not assigned, sublet, mortgaged or otherwise conveyed all or any
portion of its respective interest in any Real Property Lease or the premises
demised under any Real Property Lease. All buildings and all fixtures, equipment
and other real or tangible property and assets held under leases or subleases by
the Company or a Company Subsidiary are held under valid leases or subleases,
free and clear of all Liens against the Company or the applicable Company
Subsidiary other than Permitted Liens.

 

Section 2.13 Material Contracts.

 

(a) Schedule 2.13(a) contains a correct and complete list of all Material
Contracts in existence on the date hereof. The Company has delivered to Buyers
complete and correct copies of all written Material Contracts and accurate and
complete descriptions of all material terms of all oral Material Contracts.

 

(b) Each Material Contract is valid, binding and in full force and effect, and
is enforceable against the Company and each Company Subsidiary, as applicable,
and, to the knowledge of the Company, each other party thereto in accordance
with its terms, subject to the Enforceability Exceptions. The Company and each
Company Subsidiary, as applicable, has duly performed all of its material
obligations under each such Material Contract to the extent that such
obligations have accrued. Except as set forth on Schedule 2.13(b), the
enforceability of any Material Contract by the Company or the Company Subsidiary
party thereto will not be adversely affected by the execution, delivery or
performance of this Agreement or any Ancillary Agreement, and no Material
Contract contains any change-in-control provision or other terms or conditions
that will become applicable or inapplicable as a result of the consummation of
the Transactions. There are no existing material defaults (or circumstances,
occurrences, events or acts that, with the giving of notice or lapse of time or
both would become material defaults) of the Company or any Company Subsidiary
or, to the knowledge of the Company, any other party

 

-21-



--------------------------------------------------------------------------------

thereto under any Material Contract. To the knowledge of the Company, there are
no circumstances, occurrences, events or acts that, with the giving of notice or
lapse of time or both, would permit the Company or any Company Subsidiary or any
other party thereto to alter or amend any of the material terms or conditions of
any Material Contract or would permit or would result in any increased liability
or penalty. Each Material Contract has been performed by the Company and each
Company Subsidiary, as applicable, in all material respects in accordance with
its terms and Applicable Law.

 

(c) Except as set forth on Schedule 2.13(c), none of the Company nor any Company
Subsidiary has entered into or is bound by or subject to any of the following:
(i) any Contract under which (A) any Person has directly or indirectly
guaranteed Indebtedness, liabilities or obligations of the Company or any
Company Subsidiary or (B) the Company or any Company Subsidiary has directly or
indirectly guaranteed Indebtedness, liabilities or obligations of any Person;
(ii) any Contract providing for the indemnification of any Person with respect
to material liabilities, whether absolute, accrued, contingent or otherwise;
(iii) any Contract (other than if made in the ordinary course of the Company’s
business of mortgage origination) under which the Company or any Company
Subsidiary has made or is obligated to make, directly or indirectly, any
advance, loan, extension of credit or capital contribution to, or other
investment in, any Person; (iv) any Contract prohibiting or materially
restricting the ability of the Company or any Company Subsidiary to conduct
their respective businesses, to engage in any business or operate in any
geographical area or to compete with any Person; (v) any Contract to cap fees,
share fees or other payments, share expenses, waive fees or to reimburse or
assume any or all fees or expenses thereunder, in each case other than as
required by Law; (vi) any Contract that provides for earn-outs or other similar
contingent obligations; (vii) any Contract that contains (A) a “clawback” or
similar undertaking requiring the reimbursement or refund of any fees (whether
performance based or otherwise) paid to any member of the Company or any Company
Subsidiary or (B) a “most favored nation” or similar provision; or (viii) any
Contract requiring the Company or any Company Subsidiary (A) to co-invest with
any other Person, (B) to provide seed capital or similar investment or (C) to
invest in any investment product.

 

Section 2.14 Litigation.

 

(a) Schedule 2.14(a) contains a true, complete and correct list of all pending
and, to the knowledge of the Company, threatened Litigation, governmental
inquiries and material complaints concerning any Seller (related to the
Business, the Purchased Interests or the Transactions), the Company, any Company
Subsidiary or the Business (other than any Litigation where neither the Company
nor a Company Subsidiary is the real party in interest and where such Litigation
relates solely to Mortgage Loans sold by a Company or a Company Subsidiary (but
where such sale was not properly recorded), none of which Litigation is material
to the Company or a Company Subsidiary). True, correct and complete copies of
all material and non-privileged documents and correspondence relating to such
Litigation, governmental inquiries and complaints have been made available to
Buyers. Except as set forth on Schedule 2.14(a), there is no Litigation or
governmental inquiry pending or, to the knowledge of the Company, threatened
against or affecting the Company or any Company Subsidiary or any of their
properties, assets or rights or the Business.

 

-22-



--------------------------------------------------------------------------------

(b) Schedule 2.14(b) lists each Proceeding since January 1, 2002 that resulted
(i) in any sanctions or (ii) in payments in excess of $50,000, in each case by
or against the Company or any Company Subsidiary or any of their respective
officers, directors or managers in their capacity as officers, directors or
managers (whether as a result of a judgment, civil fine, settlement or
otherwise).

 

Section 2.15 Affiliate Arrangements.

 

(a) Except as set forth in Schedule 2.15(a), and except for compensation paid or
payable by the Company or any Company Subsidiary to bona-fide employees of the
Company or any Company Subsidiary in the ordinary course of business and
consistent with past practice, there are no Contracts, arrangements, liabilities
or obligations (whether or not evidenced by a writing) (i) between the Company
or any Company Subsidiary, on the one hand, and any Seller or any of its
Affiliates (including the Company or any Company Subsidiary), on the other hand,
or (ii) between the Company or any Company Subsidiary, on the one hand, and a
former Company Subsidiary on the other hand (any such Contract, liability or
obligation, an “Affiliate Arrangement”). Each Affiliate Arrangement is and at
all times has been on terms and conditions as favorable to the Company or the
Company Subsidiaries, as applicable, as would have been obtainable by it at the
time in a comparable arm’s length transaction with an unrelated third party.

 

(b) Except for mortgage loans made to employees of the Company or a Company
Subsidiary in the ordinary course of business and consistent with past practice,
neither the Company nor any Company Subsidiary has any loan outstanding, and
since July 30, 2002 has not extended or maintained credit, or arranged for the
extension of credit, to any director, officer, manager, stockholder, member or
employee of any of them.

 

Section 2.16 Compliance with Law; Government Regulation; Etc.

 

(a) The Company and each Company Subsidiary has complied and is in compliance in
all material respects with all Applicable Law. Neither the Company nor any
Company Subsidiary has received any notice asserting or, to the knowledge of the
Company, does a reasonable basis exist for asserting, any violation by the
Company or any Company Subsidiary of any Applicable Law.

 

(b) The Company and each Company Subsidiary holds (i) all licenses,
registrations, franchises, permits, orders, approvals and authorizations
relating to mortgage loan origination, sales or purchases and (ii) all other
material licenses, registrations, permits, orders, approvals and authorizations
((i) and (ii) collectively, “Permits”), in each of case (i) and (ii), that are
required in order to permit the Company and each Company Subsidiary to own or
lease its properties and assets and to conduct the Business under and pursuant
to all Applicable Law. All such Permits are in full force and effect and are not
subject to any suspension, cancellation or revocation or any Proceedings related
thereto, and, to the knowledge of the Company, no such suspension, cancellation,
revocation or Proceeding is threatened or is reasonably likely. Schedule 2.16(b)
contains a true, correct and complete list of all Permits under which the
Company or any Company Subsidiary is operating or bound, and Buyers have been
provided with true, correct and complete copies of such Permits. Except as set
forth on Schedule 2.16(b),

 

-23-



--------------------------------------------------------------------------------

none of the Permits set forth on Schedule 2.16(b) shall be adversely affected as
a result of any Seller’s or the Company’s execution and delivery of, or the
performance of its obligations under, this Agreement or any Ancillary Agreement
or the consummation of the Transactions. Except as provided on Schedule 2.16(b),
the Company and each Company Subsidiary is qualified by the FHA as a mortgagee
for FHA loans, and by the VA as a lender for VA loans. Notwithstanding the
foregoing, neither Company nor any Company Subsidiary has originated or serviced
within the past two years any FHA or VA loan.

 

(c) To the knowledge of the Company, no director, trustee, managing director,
officer, manager or employee of the Company or any Company Subsidiary is, or
while working or performing services for the Company has been, (i) subject to
any cease and desist, censure or other disciplinary or similar order issued by,
(ii) a party to any written agreement, consent agreement, memorandum of
understanding or disciplinary agreement with, (iii) a party to any commitment
letter or similar undertaking to, (iv) subject to any order or directive by or
(v) a recipient of any supervisory letter from, any Governmental Authority.

 

(d) The Company and each Company Subsidiary has filed all material filings
required to be filed by it with any Governmental Authority, including all
amendments or supplements thereto (the “Filings”) for the past three years. The
Filings complied in all material respects with the requirements of Applicable
Law. The Company has made available to Buyers complete and correct copies of (i)
all material Filings made within the past two years, (ii) all material audit or
inspection reports received by the Company or any Company Subsidiary from any
Governmental Authority and all written responses thereto made by the Company or
any Company Subsidiary during the past two years, (iii) all material inspection
reports provided to the Company or any Company Subsidiary by any Governmental
Authority during the past two years and (iv) all non-privileged material
correspondence relating to any investigation provided to the Company or any
Company Subsidiary by any Governmental Authority during the past two years.

 

(e) Except for normal examinations and audits conducted by any Governmental
Authority in the regular course of business of the Company or any Company
Subsidiary, (i) no Governmental Authority has initiated any Proceeding or, to
the knowledge of the Company, no such Proceeding, investigation, examination,
audit or review into the business or operations of the Company or any Company
Subsidiary is threatened by any Governmental Authority and (ii) none of the
Company or any Company Subsidiary or any of their respective Affiliates has
received any notice or communication (A) of any unresolved violation or
exception by any Governmental Authority with respect to any report or statement
by any Governmental Authority relating to any examination of the Company or any
Company Subsidiary, (B) threatening to revoke or condition the continuation of
any Permit or (C) restricting or disqualifying their activities (except for
restrictions generally imposed by rule, regulation or administrative policy on
similarly regulated Persons generally).

 

Section 2.17 Mortgage Loans.

 

(a) Owned Mortgage Loan Schedule. Schedule 2.17(a) sets forth a true, complete
and correct list, as of the date thereof, of all Owned Mortgage Loans and the
following information with respect to each such Owned Mortgage Loan: (i) whether
it is a Company Loan,

 

-24-



--------------------------------------------------------------------------------

a Serviced Loan or a Warehouse Loan (and, if so, the applicable warehouse lender
or repurchaser under the repurchase agreement), (ii) the aggregate unpaid
principal balance, (iii) the interest rate, (iv) maturity date, (v) the
debt-income ratio (if applicable), (vi) the loan-to-value ratio, (vii)
prepayment penalty term, (viii) prepayment penalties, (ix) lien priority, and
(x) the state where the Collateral securing the Owned Mortgage Loan is located.

 

(b) Ownership of Owned Mortgage Loans. Except as set forth on Schedule
2.17(b)(i), the Company or a Company Subsidiary is the sole beneficial owner and
holder of legal title to each Owned Mortgage Loans. Except as set forth on
Schedule 2.17(b)(ii) (which schedule shall identify all forward loan sale
commitments in place as of the date hereof), no Person other than the Company or
a Company Subsidiary has any interest in the Owned Mortgage Loans. Except as set
forth on Schedule 2.17(b)(iii), neither the Company nor any Company Subsidiary
has assumed any obligations with respect to any Non-Originated Mortgage Loan.

 

(c) Correspondent Agreements.

 

(i) Schedule 2.17(c)(i) sets forth a true, complete and accurate list of all
Correspondent Agreements. The Company has delivered or otherwise made available
to Buyers true and complete copies of each Correspondent Agreement. Each
Correspondent Agreement is in full force and effect.

 

(ii) Except for Mortgage Loans repurchased by the Company pursuant to a
Correspondent Agreement due to a breach of a representation and warranty set
forth therein, to the knowledge of the Company, each of the representations and
warranties of the Company or any Company Subsidiary set forth in each
Correspondent Agreement is true and correct in all material respects with
respect to each Mortgage Loan sold pursuant to such Correspondent Agreement.

 

(iii) Except as set forth on Schedule 2.17(c)(iii), all Mortgage Loans sold by
the Company or any Company Subsidiary to an Investor are sold on a servicing
released-basis, and, after the closing of such sale, neither the Company nor any
Company Subsidiary retains any rights or obligations to service such Mortgage
Loans. Except as set forth on Schedule 2.17(c)(iii) and subject to interim
servicing under the Mortgage Servicing Agreement, prior to such sale to an
Investor, the Company or a Company Subsidiary has all rights and obligations to
service such Mortgage Loans.

 

(d) Compliance with Applicable Law.

 

(i) Each Originated Mortgage Loan and, to the knowledge of the Company, each
Non-Originated Mortgage Loan (and, in each case, the related Mortgage Loan
Documents and Mortgage Loan Files) has at all times during which it was an Owned
Mortgage Loan, complied with, and the activities of the Company and the Company
Subsidiaries (including, activities relating to the documentation, underwriting,
origination, purchase, assumption, modification, sale, pooling, servicing,
subservicing and master servicing) comply with and at all times have been in
compliance with, (A) all Applicable Law then in effect, including all predatory
and abusive lending, usury, truth-

 

-25-



--------------------------------------------------------------------------------

in-lending, real estate settlement procedures, consumer credit protection
(including the Uniform Consumer Credit Code), fair credit reporting, unfair
collection practices, equal credit opportunity, fair housing and disclosure Laws
and other Laws applicable to the solicitation, origination, servicing and
collection of mortgage loans and any requirement that the Borrower receive
disclosure materials and, if applicable, rescission materials, with respect to
such mortgage loan); (B) the material terms of any Correspondent Agreement in
effect at the time the Mortgage Loan was sold applicable to such Mortgage Loan
and any schedule, statement or certificate furnished to the Investors pursuant
to any Mortgage Servicing Agreement or Correspondent Agreement; and (C) in all
material respects, the standard underwriting guidelines of the Company and each
Company Subsidiary in effect at the time such Mortgage Loan was originated.

 

(ii) Each Pipeline Application, if and when funded, will be in compliance with
all Applicable Law.

 

(iii) Except for payment defaults of less than 30 days, there are no defaults in
complying with the terms of any Owned Mortgage Loans, and all Taxes,
governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing and which, if left unpaid, would result in a default under an Owned
Mortgage Loan, have been paid, or an escrow of funds has been established in an
amount sufficient to pay for every such item which remains unpaid and which has
been assessed but is not yet due and payable. Neither the Company nor any
Company Subsidiary has advanced funds, or induced, solicited or knowingly
received any advance of funds by a party other than the mortgagor, directly or
indirectly, for the payment of any amount required under any Owned Mortgage
Loan, except for interest accruing from the date of the Mortgage Note or date of
disbursement of the Owned Mortgage Loan proceeds, whichever is earlier, to the
date which precedes by one month the due date of the first installment of
principal and interest.

 

(iv) No Borrower has notified the Company or any Company Subsidiary of, and, to
knowledge of the Company, there is no, relief requested by or allowed to a
Borrower under the Servicemembers Civil Relief Act, as amended, or any similar
state Laws.

 

(v) In connection with the origination and servicing of each Mortgage Loan, all
requirements of any federal, state or local law in effect at the time of the
origination or servicing, as applicable, of such Mortgage Loan, including all
applicable predatory and abusive lending, usury, truth-in-lending, real estate
settlement procedures, consumer credit protection (including Uniform Consumer
Credit Code laws), fair credit reporting, unfair collection practices, equal
credit opportunity or fair housing and disclosure laws applicable to the
solicitation, origination servicing and collection of payments in respect of
mortgage loans have been complied with, and any mortgagor has received all
disclosure materials required by Applicable Law with respect to the making of
mortgage loans.

 

-26-



--------------------------------------------------------------------------------

(vi) No Owned Mortgage Loan is (1) a “high cost” loan under the Home Ownership
and Equity Protection Act of 1994, as amended, (2) a “high cost,” “threshold,”
“covered,” “predatory,” “abusive,” or similarly defined loan, including
refinance loans, under any other Applicable Law (or a similarly classified loan
using different terminology under a law imposing heightened regulatory scrutiny
or additional legal liability for residential mortgage loans having high
interest rates, points and/or fees), or (3) a “High Cost Loan” or “Covered Loan”
as defined in the S&P LEVELS glossary. The Company and each Company Subsidiary
has implemented and conducted compliance procedures to determine if each Owned
Mortgage Loan is a “high cost” home loan under Applicable Law.

 

(e) Modifications and Waivers. Except as set forth in the Mortgage Loan
Documents or the Mortgage Loan Files and identified on Schedule 2.17(e), to the
knowledge of the Company, the terms of each Mortgage Note and Mortgage have not
been impaired, waived, altered or modified in any respect from the date of their
origination except by a written instrument, which written instrument has been
recorded if recordation is necessary to protect the interests of the owner
thereof. The execution of any waiver, alteration or modification was not in
violation of any warehouse agreement or repurchase agreement to which the
Company or a Company Subsidiary is a party, and the substance of any such
waiver, alteration or modification has been communicated to and approved in
writing by the title insurer and any issuer of a policy of mortgage guaranty
insurance, if applicable, to the extent required by the relevant policies, and
its terms are reflected in the Mortgage Loan Documents or the applicable
Mortgage Loan Files. Except as set forth on Schedule 2.17(a) or except as set
forth in the Mortgage Loan Documents or the Mortgage Loan Files and identified
on Schedule 2.17(e), neither the Company nor any Company Subsidiary has (i)
subordinated the Lien of any Mortgage Loan to any other Mortgage or Lien or (ii)
released any portion of the Collateral from the Lien of any Owned Mortgage Loan,
except upon receipt of payment in full of all amounts due under such Owned
Mortgage Loan. No Mortgage Note or Mortgage with respect to an Owned Mortgage
Loan requires the holder thereof to release all or any portion of the released
Collateral from the Lien of the related Mortgage Note or Mortgage, except upon
payment in full of all amounts due under such Owned Mortgage Loan.

 

(f) Enforceability of Mortgage Loans. Except as set forth on Schedule 2.17(f),
each Owned Mortgage Loan: (i) is evidenced by an enforceable Mortgage Note and
is not subject to any right of recission, offset, counterclaim or defense,
including the defense of usury, and (ii) is secured by a duly recorded and
enforceable first or, as to Second Priority Mortgage Loans, second priority
Mortgage on the real property and improvements described in or covered by the
related Mortgage. Except to the extent that the enforceability may be affected
by applicable bankruptcy, reorganization, insolvency, conservatorship,
receivership, moratorium and other Laws affecting the rights of creditors
generally, each Mortgage Note and Mortgage Loan Document in respect of an Owned
Mortgage Loan has been duly and validly executed by the Company, and, to the
knowledge of the Company, by the other parties thereto and is enforceable and a
binding obligation of the parties thereto in accordance with its terms, and the
exercise of any rights thereunder will not render any Owned Mortgage Loan or
related Mortgage Loan Documents unenforceable, in whole or in part, or subject
to any right of rescission, offset, counterclaim or defense, including the
defense of usury, and no such right of rescission, offset, counterclaim or
defense has been asserted with respect thereto. To the knowledge of the

 

-27-



--------------------------------------------------------------------------------

Company, each Borrower had, at the time of the origination of the applicable
Owned Mortgage Loan, the full right, power, authority and capacity to pledge the
Collateral pledged under the related Owned Mortgage Loan.

 

(g) Collateral.

 

(i) Except as set forth on Schedule 2.17(g)(i): (A) no part of any Collateral
securing an Owned Mortgage Loan has been condemned; (B) there is no Proceeding
pending or, to the knowledge of the Company, threatened against or affecting any
Borrower or any of the Collateral securing an Owned Mortgage Loan that, if
determined adversely to such Borrower or Collateral, would reasonably be
expected to adversely affect the value of such Collateral; and (C) there is no
casualty affecting any portion of the Collateral securing an Owned Mortgage
Loan.

 

(ii) To the knowledge of the Company, all of the real property and improvements
included in the Collateral securing each Owned Mortgage Loan comply in all
material respects with all applicable zoning, land use, environmental and other
Applicable Law, as well as any regulatory agreement or restrictive covenant
affecting such Collateral. There is no pending action or proceeding directly
involving any mortgaged Collateral securing an Owned Mortgage Loan of which the
Company or any Company Subsidiary is aware in which compliance with any
environmental law, rule or regulation is an issue; and to the knowledge of the
Company, nothing further remains to be done to satisfy in full all requirements
of each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property.

 

(iii) If an Owned Mortgage Loan is secured by a long-term residential lease, (A)
the lessor under the lease holds a fee simple interest in the land; (B) the
terms of such lease expressly permit the mortgaging of the leasehold estate, the
assignment of the lease without the lessor’s consent and the acquisition by the
holder of the Mortgage of the rights of the lessee upon foreclosure or
assignment in lieu of foreclosure or provide the holder of the Mortgage with
substantially similar protections; (C) the terms of such lease do not (1) allow
the termination thereof upon the lessee’s default without the holder of the
Mortgage being entitled to receive written notice of, and opportunity to cure,
such default, (2) allow the termination of the lease in the event of damage or
destruction as long as the Mortgage is in existence, (3) prohibit the holder of
the Mortgage from being insured (or receiving proceeds of insurance) under the
hazard insurance policy or policies relating to the Mortgaged Property or (4)
permit any increase in rent other than pre-established increases set forth in
the lease; (D) the original term of such lease is not less than 15 years; (E)
the term of such lease does not terminate earlier than five years after the
maturity date of the Mortgage Note; and (F) the Mortgaged Property is located in
a jurisdiction in which the use of leasehold estates in transferring ownership
in residential properties is a widely accepted practice.

 

(iv) The Company and the Company Subsidiaries have properly filed or caused to
be properly filed all Uniform Commercial Code financing statements, including
all extension statements, in the appropriate offices required to perfect and
maintain a valid Lien in all Collateral for which a filing of a Uniform
Commercial Code financing statement may be used to perfect and maintain a valid
Lien in such Collateral.

 

-28-



--------------------------------------------------------------------------------

(v) The Collateral securing each of the Owned Mortgage Loans is, and has been at
all times during which such Collateral secured an Owned Mortgage Loan, covered
by policies of hazard and flood insurance, to the extent required by Applicable
Law, all in a form usual and customary in the industry and all of which are in
full force and effect, and all amounts due and payable under each policy have
been, or will be, paid prior to the Closing Date. All fire and casualty policies
covering the real property and improvements encumbered by each Mortgage related
to an Owned Mortgage Loan (1) name the mortgagee and its successors and assigns
as the insured under a standard mortgage clause, (2) to knowledge of the
Company, are in full force and effect, and (3) afford insurance against fire and
such other risks as are usually insured against in the special risk or all risk
form of extended coverage insurance generally available. Each Mortgage or other
related Loan Document for each Owned Mortgage Loan provides that insurance
proceeds and condemnation proceeds will be applied to either restore or repair
the related mortgaged Collateral or repay the principal of the related Owned
Mortgage Loan, with, in some cases, the related Borrower being entitled to
receive proceeds in excess of the amount utilized to restore or repair the
related mortgaged Collateral.

 

(vi) To the knowledge of the Company, there are no uninsured casualty losses to
the premises securing the Owned Mortgage Loans or any casualty losses to such
premises where coinsurance has been or will be claimed by the insurance company
or where the loss, exclusive of contents, is greater than the net recovery from
the casualty insurance carrier. To the knowledge of the Company, all damage with
respect to which casualty insurance proceeds have been received by or through
the Company or any Company Subsidiary has been repaired or is in the process of
being repaired with such proceeds.

 

(vii) To the knowledge of the Company, there are no structural defects affecting
any of the improvements included in the Collateral securing the Owned Mortgage
Loans, other than defects for which adequate reserves have been established by
the Borrower with the Company or any Company Subsidiary and which are identified
on Schedule 2.17(g)(vii).

 

(viii) In the event that an Owned Mortgage Loan is secured by a deed of trust,
all Applicable Law with respect to the trustee’s service under such deed of
trust have been complied with or, if not complied with, can be cured solely by
substituting trustees thereunder and by filing a substitution of trustee
document in the appropriate filing or recording office.

 

(ix) To the knowledge of the Company, the mortgaged Collateral securing each
Owned Mortgage Loan is lawfully occupied under Applicable Law; all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the such mortgaged Collateral and, with respect to the use
and occupancy of the same, including certificates of occupancy, have been made
or obtained from the appropriate authorities.

 

-29-



--------------------------------------------------------------------------------

(x) The source of the down payment with respect to each Owned Mortgage Loan has
been verified in accordance with the guidelines of the Company or a Company
Subsidiary, a true and complete copy of which have been made available to the
Buyer, unless such Owned Mortgage Loan is in an acceptable program that does not
require verification of assets.

 

(xi) Each Mortgage or other Loan Document related to each Owned Mortgage Loan
contains an enforceable provision for the acceleration of the unpaid balance of
the related Owned Mortgage Loan, if, without prior consent of lender or
satisfaction of certain conditions, the related mortgaged Collateral or interest
therein is directly or indirectly transferred or sold or encumbered (including
in connection with subordinate financing) without the prior written consent of
the mortgagee thereunder.

 

(xii) The mortgaged Collateral securing an Owned Mortgage Loan is located in the
state identified in Schedule 2.17(a) and consists of a contiguous parcel of real
property with a detached single family residence erected thereon, or a two- to
four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a townhouse;
provided, however, that any condominium project or planned unit development
shall conform with the Applicable Law regarding such dwellings. No mortgaged
Collateral securing an Owned Mortgage Loan consists of manufactured homes, log
homes, mobile homes, geodesic domes or other unique property types. None of the
mortgaged Collateral securing an Owned Mortgage Loan is comprised in whole or
part of cooperative units. As of the respective appraisal date for each item of
mortgaged Collateral, no portion of such mortgaged Collateral was being used for
commercial or mixed-use purposes and, to the Company’s or Company Subsidiaries
knowledge, since the date of such Appraisal, no portion of such mortgaged
Collateral has been used for commercial purposes. No Owned Mortgage Loan
finances builder inventory. If the mortgaged Collateral securing an Owned
Mortgage Loan is a condominium unit or a planned unit development (other than a
de minimus planned unit development) such condominium or planned unit
development project complies with Applicable Law.

 

(h) Mortgage Holders. Except as set forth on Schedule 2.17(h), each Owned
Mortgage Loan was originated by an entity that is supervised and examined by a
federal or state authority or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Sections 203 and 211 of the National
Housing Act. To the knowledge of the Company, all Persons that have had any
interest in an Owned Mortgage Loan, whether as mortgagee, assignee, pledgee or
otherwise, are (or, during the period in which they held and disposed of such
interest, were) (i) in compliance with all Applicable Law (including all
applicable licensing requirements of the Laws of the state in which the
Collateral securing an Owned Mortgage Loan is located), and (ii) (A) organized
under the laws of the state in which the Collateral securing such Owned Mortgage
Loan is located, (B) qualified to do business in such state, (C) a federal
savings and loan association or national bank having principal offices in such
state, or (D) not doing business in such state. To the knowledge of the Company,
no act or acts by any Person which has had an interest in any Owned Mortgage
Loan will render the Owned Mortgage Loan or Mortgage Loan Documents
unenforceable, in whole or in part, or subject to any right of rescission, and
no such right of rescission has been asserted or, to the knowledge of the
Company, threatened with respect thereto.

 

-30-



--------------------------------------------------------------------------------

(i) Title Insurance. Except as set forth on Schedule 2.17(i), each Owned
Mortgage Loan is insured by an ALTA lender’s title insurance policy or other
generally acceptable form of policy or insurance, containing such endorsements
and affirmative insurance as is customary for similar transactions; each such
title insurance policy is issued by a title insurer qualified to do business in
the jurisdiction where the related Collateral is located, and insures the
originator and its successors and assigns as to the first or second priority
Lien of the Mortgage in the original principal amount of the Owned Mortgage Loan
subject only to those Liens shown on the title policy. With respect to Warehouse
Loans, the applicable warehouse lender, as assignee of the originator’s rights,
is an insured of such lender’s title insurance policy, and such lender’s policy
is in full force and effect. None of the Company, any Company Subsidiary or, to
the knowledge of the Company, any prior servicer or owner has committed or
suffered any act or omission that has impaired, or would reasonably be expected
to impair, the coverage of such lender’s policy.

 

(j) Defaults and Delinquencies. Except as set forth on Schedule 2.17(j), no
Owned Mortgage Loan is delinquent in payment in excess of 30 days or otherwise
in default, and there are no events that, with the giving of notice or the
passage of time, or both, would constitute a default, breach or event of
acceleration under any Owned Mortgage Loan. To the knowledge of the Company,
there are no pending requests for material modification, extension, workout,
foreclosure or deed in lieu of foreclosure in connection with any Owned Mortgage
Loan.

 

(k) Escrows. Except as set forth on Schedule 2.17(k), the Company or a Company
Subsidiary (or the servicer acting on behalf of the Company or a Company
Subsidiary) collects all escrows related to the Owned Mortgage Loans to the
extent that the Mortgage Loan Documents require any escrows. Except as set forth
on Schedule 2.17(k), all Borrower Escrow Accounts have been maintained by the
Company and the Company Subsidiaries (or the servicer acting on behalf of the
Company or a Company Subsidiary) in accordance with all Applicable Law, and in
accordance with the Mortgage Servicing Agreement and the Mortgage Loan Documents
related thereto. Except as set forth on Schedule 2.17(k), the Company or a
Company Subsidiary (or the servicer acting on behalf of the Company or a Company
Subsidiary) has properly credited to the account of the pertinent Borrowers all
interest required to be paid on any Borrower Escrow Account through the Closing
Date.

 

(l) Escrow Analysis. The Company and the Company Subsidiaries (or the servicer
acting on behalf of the Company or a Company Subsidiary) have properly
conducted, in all material respects, an escrow analysis for each Owned Mortgage
Loan within the 12-month period immediately preceding the Closing Date (unless
such Owned Mortgage Loan was originated in such 12-month period). All books and
records with respect to each such Owned Mortgage Loan are in good condition and
are adjusted to reflect properly the results of the escrow analysis. The Company
and the Company Subsidiaries (or the servicer acting on behalf of the Company or
a Company Subsidiary) have delivered timely and proper notification to the
Borrower under each such Owned Mortgage Loan of all payment adjustments
resulting from such escrow analysis.

 

-31-



--------------------------------------------------------------------------------

(m) Letters of Credit. There are no letters of credit held by the Company or a
Company Subsidiary with respect to Mortgage Loans.

 

(n) Loan Documents. Except as set forth on Schedule 2.17(n), the Company’s
warehouse lenders or other repurchase buyer or a custodian therefor has physical
possession of the executed original Mortgage Note for each Owned Mortgage Loan,
which Mortgage Notes are located in the location set forth in Schedule 2.17(n).
Each Mortgage Loan File related to an Owned Mortgage Loan is complete and
accurate in all material respects, and all monies received with respect to each
Owned Mortgage Loan have been properly accounted for and applied. There are no
material defects in any Owned Mortgage Loan or related Mortgage Loan File. To
the knowledge of the Company, the documents, instruments and agreements used in
underwriting each Owned Mortgage Loan were not falsified.

 

(o) Advances. Except as set forth on Schedule 2.17(o), neither the Company nor
any Company Subsidiary (nor the servicer acting on behalf of the Company or a
Company Subsidiary) has advanced funds, directly or indirectly, for the payment
of any amount required under the Mortgage Loan Documents for each Owned Mortgage
Loan except for interest accruing from the date of the related Mortgage Note or
date of disbursement of the Owned Mortgage Loan proceeds, whichever is earlier,
to the date which precedes by one month the due date of the first installment of
principal and interest. Except as set forth on Schedule 2.17(o), neither the
Company nor any Company Subsidiary is under any obligation to make any future
advances under any Owned Mortgage Loan, and the proceeds of each Owned Mortgage
Loan have been fully advanced. Except as set forth on Schedule 2.17(o), which
schedule also sets forth the source and amount of future funding, any mortgage
amounts that may hereafter be required to be disbursed to the applicable
Borrower are properly held in the appropriate escrow or other reserve accounts
with or on behalf of the Company or a Company Subsidiary.

 

(p) Repurchased/Unsold Loans. Schedule 2.17(p) sets forth a true, complete and
accurate list, as of the date thereof, of (i) each Repurchased/Unsold Loan, (ii)
the unpaid principal balance of each such Repurchased/Unsold Loan as of the date
thereof, (iii) any advances made with respect to each such Repurchased/Unsold
Loan by the Company, a Company Subsidiary or any servicer, (iv) the current
payments status of each such Repurchased/Unsold Loan (e.g., 30+ days delinquent,
foreclosure, etc.) and (v) an explanation setting forth the reason that each
such Repurchased/Unsold Loan was repurchased or is unable to be sold pursuant to
a Correspondent Agreement (e.g., repurchased upon breach of representation,
repurchased upon early payment default, foreclosure, document defects, failure
to satisfy conditions to sale, etc.).

 

(q) Investor Commitments. Except as set forth on Schedule 2.17(b)(ii), there are
no commitments made by Investors to purchase Mortgage Loans from the Company or
any Company Subsidiary (or to guarantee and purchase mortgage-backed securities
with respect thereto) or other future or option contracts.

 

(r) Adjustable Mortgage Rates. All Owned Mortgage Loans with adjustable rates,
if any, have been timely and appropriately adjusted, in all material respects,
and the applicable Borrowers have been appropriately advised where it is the
obligation of the Company or a Company Subsidiary to do so. All Taxes,
assessments and similar charges due in respect of

 

-32-



--------------------------------------------------------------------------------

the property covered by each Owned Mortgage Loan having an impound account
administered by the Company or a Company Subsidiary or a servicer acting on
behalf of the Company or a Company Subsidiary are current.

 

(s) REO. As of the date hereof, neither the Company nor any Company Subsidiary
holds any REO and does not own or lease real property other than as disclosed in
Schedule 2.17(s). As of the date hereof, no Collateral securing an Owned
Mortgage Loan is in foreclosure by the Company or any Company Subsidiary on
behalf of itself or on behalf of any Investor other that as disclosed in
Schedule 2.17(s).

 

(t) Whole Loan. Each Owned Mortgage Loan is a Whole Loan.

 

(u) Loan-to-Value Ratio. If any Owned Mortgage Loan had an original
loan-to-value ratio of greater than 80%, and the Mortgage Loan Documents reflect
that the Owned Mortgage Loan is covered by a PMI policy, the excess over 78% is
and will be insured as to payment defaults by a PMI policy until terminated
pursuant to the Homeowners Protection Act of 1998, 12 U.S.C. § 4901, et seq. All
provisions of such PMI policy have been and are being complied with, such policy
is in full force and effect, and all premiums due thereunder have been paid. Any
Owned Mortgage Loan subject to a PMI policy obligates the Borrower thereunder to
maintain the PMI policy and to pay all premiums and charges in connection
therewith. Any such premium is not payable from any portion of the mortgage
interest rate.

 

(v) Pipeline Applications.

 

(i) Compliance. The Company and the Company Subsidiaries have complied in all
material respects with all Applicable Law with respect to the origination,
processing, underwriting and credit approval of the Pipeline Applications,
including those laws relating to real estate settlement procedures, consumer
credit protection, truth-in-lending laws, usury limitations, fair housing,
transfers of servicing, collection practices, equal credit opportunity and
adjustable rate mortgages. Without limiting the generality of the foregoing, the
documentation in connection with the origination, processing, underwriting and
credit approval of the Pipeline Applications complied in all material respects
with all Applicable Law in effect at the time that such Pipeline Applications
were prepared and processed by the Company or a Company Subsidiary.

 

(ii) Books and Records; Loan Files. The information contained in each Mortgage
Loan File with respect to the Pipeline Applications, and other documents upon
which underwriters generally rely (such as verification of employment) is
complete and accurate in all material respects and is in compliance in all
material respects with Applicable Law.

 

(iii) Pipeline Applications. Schedule 2.17(v)(iii) sets forth, as of the date
indicated thereon, (A) the name of each potential Borrower who has submitted a
Pipeline Application, provided that the Pipeline Application is then in force
and has not resulted in a closed loan; (B) the loan amount, (C) the interest
rate on the loan, (D) the origination date of the loan, (E) the approval date of
the loan, (F) the lien status of the loan and (G) the state where the Collateral
securing such loan is located. In the case of

 

-33-



--------------------------------------------------------------------------------

any of the Pipeline Applications that have been approved by the Company or a
Company Subsidiary, there are and will be no terms or conditions relating to
such Pipeline Application that will prevent the Company or any Company
Subsidiary from timely making any required disclosures or otherwise complying
with all Applicable Law.

 

(w) Appraisals. The Mortgage Loan File for each Owned Mortgage Loan contains an
appraisal of the related mortgaged Collateral signed prior to the funding of the
Owned Mortgage Loan application by a duly qualified appraiser and the appraisal
and appraiser both satisfy the requirements of the Investors and Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and the
rules and regulations promulgated thereunder, all as in effect on the date the
Owned Mortgage Loan was originated.

 

(x) No Satisfaction of Mortgage. As to any Owned Mortgage Loan, the Mortgage has
not been satisfied, canceled, subordinated or rescinded, in whole or in part,
and the Mortgaged Property has not been released from the lien of the Mortgage,
in whole or in part, nor has any instrument been executed that would effect any
such satisfaction, release, cancellation, subordination or rescission.

 

(y) Acceptable Investment. Neither the Company nor the Company Subsidiary has
any knowledge of any circumstances or conditions with respect to any Owned
Mortgage Loan, a Mortgaged Property, any Borrower or any Borrower’s credit
standing that can reasonably be expected to cause private institutional
investors to regard such Owned Mortgage Loan as an unacceptable investment,
cause such Owned Mortgage Loan to become delinquent, or adversely affect the
value or marketability of such Owned Mortgage Loan.

 

(z) Qualified Mortgages. Except as set forth on Schedule 2.17(z), each Mortgage
securing an Owned Mortgage Loan is a “qualified mortgage” within Section
860(a)(3) of the Code.

 

(aa) No Additional Collateral. As to each Owned Mortgage Loan, the related
Mortgage Note is not and has not been secured by any collateral, pledged account
or other security except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage.

 

(bb) Prepayment Penalties. With respect to any Owned Mortgage Loan that contains
a provision permitting imposition of a prepayment charge or penalty interest in
connection with a prepayment of such Owned Mortgage Loan (a “Prepayment
Penalty”): (i) the Prepayment Penalty is disclosed to the related Borrower in
the loan documents pursuant to applicable state and federal law, (ii) for Owned
Mortgage Loans originated on or after September 1, 2004, the duration of the
prepayment period shall not exceed three (3) years from the date of the note,
unless such Owned Mortgage Loan was modified to reduce the prepayment period to
no more than three years from the date of the related Mortgage Note and the
related Borrower was notified in writing of such reduction in payment period,
and (iii) notwithstanding any state or federal law to the contrary, the lender
is prohibited from imposing such Prepayment Penalty in any instance when the
mortgage debt is accelerated as a result of the related Borrower’s default in
making the applicable monthly payments thereunder.

 

-34-



--------------------------------------------------------------------------------

Section 2.18 Servicing Agreement Matters.

 

(a) Mortgage Servicing Agreements. Schedule 2.18(a)(i) sets forth a true,
correct and complete list of all Mortgage Servicing Agreements in effect as of
the date hereof. Each Mortgage Servicing Agreement is valid, binding and
enforceable in accordance with its terms. The Company and the Company
Subsidiaries have serviced all Mortgage Loans, or caused through the use of a
servicer such Mortgage Loans to be serviced or subserviced, in accordance with
all Applicable Law, documents evidencing Warehouse Loans and Correspondent
Agreements. Neither the Company nor any Company Subsidiary has notice of any
default by other parties under any Mortgage Servicing Agreement. No material
default of the Company or any Company Subsidiary exists under any Mortgage
Servicing Agreement, including any default arising with notice or lapse of time,
or both. Except as set forth on Schedule 2.18(a)(ii), each Mortgage Servicing
Agreement between the Company or a Company Subsidiary, on the one hand, and any
other Person as servicer, on the other hand, provides the Company or the Company
Subsidiary, as the case may be, with an indemnity by such other Person for any
Losses that the Company or the Company Subsidiary may suffer or incur under a
Correspondent Agreement with respect to the servicing or sub-servicing of the
Mortgage Loan covered by such Mortgage Servicing Agreement.

 

(b) Servicing Rights. Except as set forth on Schedule 2.18(b), none of the
Servicing Rights is subject to recourse against the Company or any Company
Subsidiary for losses on liquidation of a Mortgage Loan, borrower defaults or
repurchase obligations upon the occurrence of non-payment or other events, and
neither the Company nor any Company Subsidiary has any obligation to any Person
to which it may have sold or transferred any Mortgage Loans or Servicing Rights,
and no such Person has any recourse against the Company or any Company
Subsidiary in this regard. For the purposes of this Section 2.18(b), “recourse”
shall not include industry standard representations and warranties (such as
those concerning title, zoning, etc.), except to the extent that such
representations and/or warranties relate generally to economic performance.
Except as set forth on Schedule 2.18(b), with respect to all Mortgage Loans sold
to Investors, neither the Company nor any Company Subsidiary has any obligations
for servicing such Mortgage Loans as of the effective date of the sale of the
Mortgage Loans to an Investor, except during the interim period (which interim
period is no greater than 60 days) after the sale of such Mortgage Loan in which
the Company or a Company Subsidiary has an obligation to service such Mortgage
Loans.

 

Section 2.19 Taxes. Except as set forth on Schedule 2.19:

 

(a) Each of the Company and the Company Subsidiaries has (i) duly and timely
filed (or has had duly and timely filed on its behalf) with the appropriate
Taxing Authority all material Tax Returns required to be filed by or with
respect to it (including with respect to its income, properties and operations),
and all such Tax Returns are true, correct and complete in all material respects
and (ii) timely paid (or there has been timely paid on its behalf) or adequately
reserved for all Taxes due or claimed to be due from or with respect to it
(including with respect to its income, properties and operations) by any Taxing
Authority.

 

(b) Each of the Company and the Company Subsidiaries has complied in all
material respects with all Applicable Law relating to the payment and
withholding of Taxes

 

-35-



--------------------------------------------------------------------------------

(including withholding of Taxes pursuant to Sections 1441 and 1442 of the Code
and any similar provisions of any foreign Applicable Law) and has, within the
time and manner prescribed, withheld and paid over to the proper Taxing
Authority all material amounts required to be withheld and paid over under all
Applicable Law.

 

(c) There are no Liens for Taxes upon the assets or properties of the Company or
any Company Subsidiary except for statutory Liens for Taxes not yet due. There
are no outstanding waivers or comparable consents regarding the application of
the statute of limitations with respect to any Taxes or Tax Returns of the
Company or any Company Subsidiary. None of the Company or any Company Subsidiary
has requested an extension of time within which to file any Tax Return in
respect of any taxable period which Tax Return has not since been filed.

 

(d) No jurisdiction in which the Company or any Company Subsidiary does not file
a Tax Return has made a claim that the Company or any Company Subsidiary is
required to file a Tax Return for such jurisdiction. No federal, state, local or
foreign audits or other administrative Proceedings have formally commenced or,
to the knowledge of the Company, are presently ongoing with respect to any Taxes
or Tax Returns of or including the Company or any Company Subsidiary, and no
notification has been received in writing that such an audit or other Proceeding
is pending or threatened with respect to any Taxes due from or with respect to
the Company or any Company Subsidiary or any Tax Return filed by or with respect
to the Company or any Company Subsidiary. No deficiency for any Tax has been
assessed in writing with respect to the Company or any Company Subsidiary which
has not been paid in full. No power of attorney which is currently in force has
been granted by or with respect to the Company or any Company Subsidiary with
respect to any matter relating to Taxes. None of the Company or any Company
Subsidiary has changed any method of accounting, received a ruling from any
Taxing Authority or signed an agreement with any Taxing Authority which could
affect Buyers or any of their Affiliates (including the Company or any Company
Subsidiary after the Closing). No closing agreement pursuant to Section 7121 of
the Code (or any predecessor provision) or any similar provision of any state,
local or foreign law has been entered into by or with respect to the Company or
any Company Subsidiary.

 

(e) None of the Company or any Company Subsidiary is a party to, bound by, or
has any obligation under, any Tax sharing agreement or has any potential
liability or obligation to any Person as a result of, or pursuant to, any Tax
sharing agreement. No claim has been or reasonably could be asserted by any
Taxing Authority that the Company or any Company Subsidiary is liable for any
material Taxes under or as a result of Section 482 of the Code or any similar
provision of state, local or foreign law.

 

(f) Any Taxes of the Company or any Company Subsidiary that accrued through, but
were not due and payable as of, the date of the Balance Sheets, were properly
accrued on either Balance Sheet in accordance with GAAP. Since the date of the
Balance Sheets, none of the Company or any Company Subsidiary has incurred any
liability for Taxes other than in the ordinary course of business.

 

(g) None of the Company nor any Company Subsidiary is or has, since its
formation, been a member of a federal, state, or local consolidated, combined,
unitary or similar group.

 

-36-



--------------------------------------------------------------------------------

(h) The Company qualifies and has since the date of its formation qualified to
be treated as a partnership for United States federal income tax purposes and
neither the Company nor any holder of any Membership Interest has taken a
position inconsistent with such treatment with regard to any Tax. Each Company
Subsidiary that is a partnership or limited liability company qualifies and has
since the date of its formation qualified to be treated as a partnership or
disregarded entity for United States federal income tax purposes, and no Person
has taken a position inconsistent with such treatment with regard to any Tax.

 

(i) The Tax Returns of the Company and each Company Subsidiary for all tax years
through 2000, (i) have been examined and the tax years closed by the Internal
Revenue Service, and no adjustments to such Tax Returns were made, or (ii) the
statute of limitations with respect to all such Tax Returns has expired.

 

Section 2.20 Employee Matters.

 

(a) Schedule 2.20(a) contains a true and complete list of each “employee benefit
plan” (as defined in Section 3(3) of ERISA) and all other material employee,
bonus, deferred compensation, incentive compensation, stock purchase, stock
option, stock appreciation right or other stock-based incentive, severance,
change-in-control, or termination pay, hospitalization or other medical,
disability, life or other insurance, supplemental unemployment benefits,
profit-sharing, pension, or retirement plan, program, agreement or arrangement
and each other employee benefit plan, program, policy, agreement or arrangement,
sponsored, maintained or contributed to or required to be contributed to by the
Company or by any Company Subsidiary, for the benefit of (or with) any current
or former employee, consultant, or director, officer or manager of the Company
or any Company Subsidiary, whether or not written (the “Plans”). Neither the
Company nor any Company Subsidiary has any formal plan or commitment, whether
legally binding or not, to create any additional Plan or modify or change any
existing Plan that would affect any current or former employee, director,
officer, manager or consultant of the Company or the Company Subsidiaries.

 

(b) With respect to each of the Plans, the Company has heretofore made available
to Buyers true and complete copies of each of the following documents, as
applicable: (i) a copy of the Plan (including all amendments thereto) for each
Plan (or a written description of any Plan that is not in writing); (ii) a copy
of the annual report or Internal Revenue Service Form 5500 Series, if required
under ERISA, with respect to each Plan for the last three Plan years ending
prior to the date of this Agreement for which such a report was filed; (iii) a
copy of the two most recent actuarial reports, if applicable; (iv) a copy of the
two most recent financial reports, if applicable; (v) a copy of the most recent
summary plan description, together with all summaries of material modifications
issued with respect to such summary plan description, if required under ERISA,
with respect to each Plan, and all other material employee communications
relating to each Plan; (vi) if the Plan is funded through a trust or any other
funding vehicle, a copy of the trust or other funding agreement (including all
amendments thereto) and the latest financial statements thereof, if any; and
(vii) the most recent determination letter received from the Internal Revenue
Service with respect to each Qualified Plan.

 

-37-



--------------------------------------------------------------------------------

(c) None of the Company, the Company Subsidiaries, or the ERISA Affiliates
maintain or contribute to (or have at any point during the past six years
maintained or contributed to) any employee benefit plan that is subject to Title
IV of ERISA. No liability under Title IV or Section 302 of ERISA has been
incurred by the Company, any Company Subsidiary or any ERISA Affiliate that has
not been satisfied in full, and no condition exists that presents a material
risk to the Company, any Company Subsidiary, or any ERISA Affiliate of incurring
any such liability.

 

(d) Each Plan has been operated and administered in all material respects in
accordance with Applicable Law, including ERISA and the Code, and in accordance
with the provisions of such Plan and there is no failure to comply with
Applicable Law that could reasonably be expected to have a Company Material
Adverse Effect. There are no pending or, to the knowledge of the Company,
threatened or anticipated claims by or on behalf of any Plan, by any employee or
beneficiary under any such Plan or otherwise involving any such Plan (other than
routine claims for benefits). Without limiting the previous sentence, there are
no pending or threatened claims (other than claims for benefits in the ordinary
course), lawsuits or arbitrations which have been asserted or instituted, and,
to the Company’s knowledge, no set of circumstances exists which may reasonably
give rise to a claim or lawsuit, against the Plans, any fiduciaries thereof with
respect to their duties to the Plans or the assets of any of the trusts under
any of the Plans which could reasonably be expected to result in any material
liability of the Company or any Company Subsidiary to the Pension Benefit
Guaranty Corporation, the Department of Treasury, the Department of Labor, any
multiemployer plan, any Plan, any participant in a Plan, or any other party.

 

(e) Schedule 2.20(e) identifies all Plans that are intended to be “qualified
plans” within the meaning of Section 401(a) of the Code (“Qualified Plans”). The
Internal Revenue Service has issued a favorable determination letter with
respect to each Qualified Plan and the related trust that has not been revoked,
and, to the knowledge of the Company, there are no existing circumstances and no
events have occurred that could adversely affect the qualified status of any
Qualified Plan or the related trust. Schedule 2.20(e) also identifies each trust
funding to any Plan which is intended to meet the requirements of Section
501(c)(9) of the Code, and, to the knowledge of the Company, each such trust
meets such requirements and provides no disqualified benefits (as such term is
defined in Section 4976(b) of the Code).

 

(f) Each Plan that is an employee welfare benefit plan under Section 3(1) of
ERISA (a “Welfare Plan”) either (i) is funded through an insurance company
contract and is not a “welfare benefit fund” with the meaning of Section 419 of
the Code or (ii) is unfunded. No Welfare Plan provides benefits, including death
or medical benefits (whether or not insured), with respect to current or former
employees of the Company or the Company Subsidiaries after retirement or other
termination of service (other than (x) coverage mandated by Applicable Law, (y)
death benefits or retirement benefits under any “employee pension plan,” as that
term is defined in Section 3(2) of ERISA, or (z) benefits, the full direct cost
of which is borne by the current or former employee (or beneficiary thereof)).

 

(g) Each individual who renders services to the Company or any Company
Subsidiary who is classified as having the status of an independent contractor
or other non-employee status for any purpose (including for purposes of taxation
and tax reporting and under

 

-38-



--------------------------------------------------------------------------------

Plans) is properly so characterized. Each individual who renders services to the
Company or any Company Subsidiary is properly classified as an independent
contractor, exempt employee, or non-exempt employee for all applicable labor law
purposes (including for purposes of eligibility for overtime pay).

 

(h) No labor organization or group of employees of the Company or the Company
Subsidiaries has made a pending written demand to the Company for recognition or
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or threatened to
be brought or filed, with the National Labor Relations Board or any other labor
relations tribunal or authority. There are no strikes, work stoppages, lockouts,
material arbitrations or material grievances, or other material labor disputes
pending or, to the knowledge of the Company, threatened against or involving the
Company or any Company Subsidiary, and to the knowledge of the Company, there
are no organizing activities underway with respect to employees of the Company
or any Company Subsidiary.

 

(i) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will, either alone or in combination with any
other event, (i) entitle any current or former employee, officer, director,
manager or consultant of the Company, any Company Subsidiary or any ERISA
Affiliate to severance pay, unemployment compensation or any other similar
termination payment or (ii) accelerate the time of payment or vesting, or
increase the amount of, or otherwise enhance, any benefit due to any such
employee, officer, director, manager or consultant. No amounts payable under any
of the Plans or any other contract, agreement or arrangement with respect to
which the Company or any Company Subsidiary may have any liability would
reasonably be expected not to be deductible for federal income tax purposes by
virtue of Section 280G of the Code as currently in effect.

 

Section 2.21 Intellectual Property; Information Technology.

 

(a) Schedule 2.21(a)(i) sets forth a complete and correct list of all material
Intellectual Property and indicates whether such Intellectual Property is owned
by the Company or any Company Subsidiary or licensed to the Company or any
Company Subsidiary by a third Person. All of the material Intellectual Property
owned by the Company or any Company Subsidiary is owned free and clear of any
Liens other than Permitted Liens and other than the rights and licenses thereof
from the Company or such Company Subsidiary. The Company and the Company
Subsidiaries have the legal right to use the Intellectual Property in connection
with the Business and, immediately after the Closing, will continue to have such
right to the same extent and on the same terms as each of them was entitled to
use such Intellectual Property immediately prior to the Closing. Schedule
2.21(a)(ii) sets forth a complete and correct list of all written, oral or other
licenses and agreements with respect to any Intellectual Property that is
licensed by or to the Company or any Company Subsidiary (the “License
Agreements”).

 

(b) To the knowledge of the Company, the Business has not and does not infringe
any intellectual property rights of any Person in any material respect. To the
knowledge of the Company, except as set forth on Schedule 2.21(b), no
Intellectual Property owned by the Company or any Company Subsidiary is being
materially infringed by any Person. Except as set forth on Schedule 2.21(b) or
pursuant to the License Agreements, no Intellectual Property owned

 

-39-



--------------------------------------------------------------------------------

by the Company or any Company Subsidiary is subject to any outstanding judgment,
injunction, order, decree or agreement restricting the use thereof by the
Company or any Company Subsidiary with respect to the Business or restricting
the licensing thereof by such any of them to any Person. Except as set forth on
Schedule 2.21(b), neither the Company nor any Company Subsidiary has entered
into any agreement to indemnify any other Person against any charge of
infringement of Intellectual Property. The Intellectual Property owned by the
Company or any Company Subsidiary that has been registered with, filed in or
issued by, as the case may be, the United States Patent and Trademark Office,
the United States Copyright Office or other filing offices, domestic or foreign
is set forth on Schedule 2.21(b) and such registrations, filings, issuances and
other actions in respect thereof remain in full force and effect.

 

(c) All Information Technology used in the Business functions in all material
respects in accordance with its applicable specifications and is adequate for
its use.

 

Section 2.22 Insurance. Schedule 2.22 contains a true, correct and complete list
of all policies of liability, theft, fidelity, business interruption, life,
fire, product liability, workmen’s compensation, health, errors or omissions,
malpractice and other material forms of insurance held by the Company or any
Company Subsidiary for the benefit of the Company or any Company Subsidiary
(specifying the insurer, amount of coverage, type of insurance, policy number,
and any material pending claims thereunder), which insurance and bonds are of
the type and in amounts customarily carried by Persons conducting businesses
similar to the Business (“Insurance Policies”). With respect to each Insurance
Policy: (a) each Insurance Policy is in full force and effect; (b) all premiums
due and payable have been paid; (c) no notice of cancellation or termination (or
other notice that such Insurance Policy will not be renewed on substantially the
same terms as are now in effect or the premium on such Insurance Policy shall be
materially increased on the renewal thereof) has been received; and (d) to the
knowledge of the Company, there exists no event, occurrence, condition or act
(including the Transactions) that, with the giving of notice, the lapse of time
or the happening of any other event or condition, would entitle any insurer to
terminate or cancel any such Insurance Policy. The Company and the Company
Subsidiaries, as applicable, have complied in all material respects with the
terms and provisions of such Insurance Policy and bonds. There is no material
claim by the Company or any Company Subsidiary pending under any of such
policies or bonds as to which coverage has been questioned, denied or disputed
by the underwriters of such policies or bonds, or that could reasonably be
expected to cause a material increase in the insurance rates of the Company or
any Company Subsidiary. The fidelity insurance, the directors and officers
liability insurance, and errors and omissions policies and all other insurance
coverage of the Company and the Company Subsidiaries have been maintained in
accordance with Applicable Law in all material respects.

 

Section 2.23 Compliance with Environmental Law. The Company and each Company
Subsidiary has complied and is in compliance with all applicable Environmental
Laws pertaining to any of the properties and assets of the Company or the
Company Subsidiaries (including any real property now or previously owned by the
Company or any Company Subsidiary) and the use and ownership thereof, except for
such non-compliance that would not reasonably be expected to, individually or in
the aggregate, have a Company Material Adverse Effect. Neither the Company nor
any Company Subsidiary has received any written notice of an allegation of a
violation of any Environmental Law relating to any of the properties and assets
of the Company or any Company Subsidiaries (including any real property now or
previously owned

 

-40-



--------------------------------------------------------------------------------

by the Company or any Company Subsidiary) or the use or ownership thereof, or to
the operation of the Business, and there are no claims, Proceedings,
investigations or actions by any Governmental Authority pending, or to the
knowledge of the Company, threatened against the Company or any Company
Subsidiary under any Environmental Law, the subject of which would reasonably be
expected to, individually or in the aggregate, have a Company Material Adverse
Effect. There are no facts, circumstances or conditions relating to the past or
present business or operations of the Company or the Company Subsidiaries
(including the disposal of any wastes, hazardous substances or other materials),
and no environmental conditions at any facilities or properties of the Company
or the Company Subsidiaries (including any previously owned or operated
properties but excluding any Collateral or REO) that, individually or in the
aggregate, could reasonably be expected to give rise to any claim, Proceeding,
action, or to any material liability, under any Environmental Law. The Company
has made available to Buyers all information, including all studies, analyses
and test results, in the possession, custody or control of or otherwise known to
the Company or the Company Subsidiaries relating to the environmental conditions
on, under or about (including any real property now or previously owned by the
Company or any Company Subsidiary or other properties or assets owned, leased,
operated or used by the Company or any Company Subsidiary or any predecessor in
interest thereto at the present time or in the past.

 

Section 2.24 Minute Books and Other Records. True, complete and correct copies
of the minute books of the Company and the Company Subsidiaries have been made
available to Buyers and their representatives and contain accurate and complete
records of all meetings of, and limited liability and corporate actions taken by
(including action taken by written consent or otherwise without a meeting) the
stockholders, members, board of managers and board of directors, as applicable,
and any committee thereof of the Company and the Company Subsidiaries, as
applicable, described therein. Neither the Company nor any Company Subsidiary
has taken any action that is inconsistent in any material respect with any
resolution adopted by the stockholders, members, board of managers, board of
directors, as applicable, or any committee thereof.

 

Section 2.25 Brokers and Finders. None of the Company, any Company Subsidiary or
any of their respective officers, directors, managers, members or employees (or
any Affiliate of the foregoing) have employed any broker or finder or incurred
any liability for any brokerage fees, commissions, finders’ fees or similar fee
or commission in connection with this Agreement or the Ancillary Agreements or
the Transactions.

 

Section 2.26 Derivative Products. Schedule 2.26 sets forth a true, complete and
correct list of all interest rate swaps, caps, floors, option agreements,
futures and forward Contracts (other than any forward commitment entered into to
sell Mortgage Loans or any best efforts, mandatory or other rate lock or rate
protection issued to a mortgagor pursuant to a Mortgage Loan) and other similar
risk management arrangements and derivative financial instruments, whether
entered into for the account of the Company or any Company Subsidiary or for the
account of one or more Investors (the “Derivative Products”). Each Derivative
Product constitutes the valid and legally binding obligation of the parties
thereto, enforceable in accordance with its terms, and are in full force and
effect. None of the Company or any Company Subsidiary or, to the knowledge of
the Company, any other party thereto is in material breach of any of its
obligations under any Derivative Product.

 

-41-



--------------------------------------------------------------------------------

Section 2.27 Disclosure. To the knowledge of the Company and the Henschels, none
of this Agreement or any Ancillary Agreement or any Schedule, Exhibit or
certificate delivered by the Company or any Company Subsidiary pursuant hereto
or any document or statement in writing that has been supplied to Buyers or any
of its respective directors, officers, members, managers, stockholders,
employees, representatives or agents by or on behalf of the Company or any
Company Subsidiary in connection with the Transactions contains any untrue
statement of a material fact or omits any statement of a material fact necessary
to make the statements contained herein or therein, taken as a whole, in light
of the circumstances in which they were made, not misleading.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Except for such items as set forth in writing in a Schedule attached to this
Agreement (which shall modify the section, subsection or clause of this
Agreement specifically referenced therein or such other section, subsection or
clause of this Agreement as to which such item’s applicability is reasonably
apparent), each Seller, severally and not jointly, represents and warrants to
Buyers as follows, as of the date hereof and as of the Closing Date:

 

Section 3.1 Title to Purchased Interests. Such Seller is the sole record and
beneficial owner of the Membership Interests set forth opposite such Seller’s
name on Schedule 2.4, and has good, valid and marketable title to such
Membership Interests, free and clear of any Liens and with no restriction on the
voting rights and other incidents of record and beneficial ownership pertaining
thereto. Upon payment for the Purchased Interests at the Closing, Buyer will
acquire good and valid title to such Seller’s Purchased Interests, free and
clear of any Liens. Such Seller is not the subject of any bankruptcy,
reorganization or similar Proceeding. Except for this Agreement and as set forth
on Schedule 2.4, there are no outstanding Contracts or understandings between
such Seller and any other Person with respect to the acquisition, disposition,
transfer, registration or voting of or any other matters in any way pertaining
or relating to, or any other restrictions on any of the Membership Interests,
and, except as contemplated by this Agreement, such Seller has no right to
receive or acquire any Equity Interest of the Company or any Company Subsidiary.

 

Section 3.2 Authority; Validity of Agreements. Such Seller has all requisite
power and authority to execute and deliver this Agreement and each Ancillary
Agreement to which it is or is specified to be a party, to perform its
obligations hereunder and thereunder and to consummate the Transactions. In the
case of any Seller that is not an individual, the execution, delivery and
performance by such Seller of each of this Agreement and the Ancillary
Agreements have been, and the consummation by such Seller of the Transactions
have been, duly and validly authorized and approved by all necessary action of
such Seller, including any necessary approval or consent of its partners,
members, stockholders or other equity owners. This Agreement and any Ancillary
Agreement to be executed and delivered on or prior to the date thereof has been,
and at the Closing each of the other Ancillary Agreements will be, duly and
validly executed and delivered by such Seller, and (assuming due authorization,
execution and delivery by Buyers) this Agreement and each Ancillary Agreement to
be executed and delivered on or prior to the date hereof constitutes, and upon
their execution at the Closing each

 

-42-



--------------------------------------------------------------------------------

other Ancillary Agreement will constitute, a valid and binding obligation of
such Seller, enforceable against such Seller in accordance with its terms,
subject to the Enforceability Exceptions.

 

Section 3.3 Consents and Approvals. Except for the filing under the HSR Act,
such Seller is not required to obtain the Consent of any Governmental Authority
or other third party or to obtain any Permit in connection with the valid
authorization, execution, delivery and performance by such Seller of this
Agreement or any Ancillary Agreement or the consummation of the Transactions.

 

Section 3.4 No Conflicts. The execution, delivery and performance of this
Agreement and the Ancillary Agreements by the Company and such Seller will not,
and the consummation of the Transactions do not and will not, conflict with,
result in a violation or termination of, contravene or constitute a breach or
default under, or be an event that with the giving of notice or passage of time
or both will become a breach or default under (with or without notice or lapse
of time, or both), or give to any other Person any right of termination,
payment, acceleration, vesting or cancellation of or under, or accelerate the
performance required by or maturity of, or result in the creation of any Lien or
loss of any rights of the Company or any Company Subsidiary pursuant to any of
the terms, conditions or provisions of or under (a) any Applicable Law, (b) the
Organizational Documents of the Company or any Company Subsidiary or, in the
case of a Seller that is not an individual, the Organizational Documents of such
Seller or (c) any Contract, Plan or other instrument binding upon the Company, a
Company Subsidiary or such Seller, or to which the property of the Company, any
Company Subsidiary or such Seller is subject, except for, in the case of this
clause (c), any conflict, termination, contravention, default, payment,
acceleration, vesting, cancellation, Liens or loss of rights that, individually
and in the aggregate, could not reasonably be expected to have or result in a
Company Material Adverse Effect.

 

Section 3.5 Equity Rights.

 

(a) There are no outstanding Equity Rights (i) obligating such Seller or any of
its Affiliates to issue, deliver, redeem, purchase or sell, or cause to be
issued, delivered, redeemed, purchased or sold, any Equity Interests of the
Company or any Company Subsidiary or any securities or obligation convertible or
exchangeable into or exercisable for, any Equity Interests of the Company or any
Company Subsidiary, (ii) issued by such Seller and giving any Person a right to
subscribe for or acquire any Equity Interests of the Company or any Company
Subsidiary or (iii) obligating such Seller or any of its Affiliates to issue,
grant, adopt or enter into any such Equity Right. None of such Seller and its
Affiliates has (x) outstanding Indebtedness that could entitle or convey to any
Person the right to vote, or that is convertible into or exercisable for any
Equity Interest of the Company or any Company Subsidiary or (y) Equity Rights
that could entitle or convey to any Person the right to vote with the
equityholders of the Company or any Company Subsidiary on any matter. There are
no voting trusts or other agreements or understandings outstanding with respect
to the Equity Interests of the Company or any Company Subsidiary to which such
Seller or any of its Affiliates is a party.

 

(b) There are no outstanding Equity Rights (i) obligating such Seller or any of
their respective Affiliates to issue, deliver, purchase or sell, or cause to be
issued, delivered,

 

-43-



--------------------------------------------------------------------------------

purchased or sold, any common stock or other equity interests of any Company
Subsidiary or any securities or obligations of any Company Subsidiary
convertible or exchangeable into or exercisable for, any common stock or other
equity interests of any Controlled Affiliate, (ii) issued by such Seller and
giving any Person a right to subscribe for or acquire any such common stock or
other equity interests of any Company Subsidiary or (iii) obligating such Seller
or any of its Affiliates to issue, grant, adopt or enter into any such Equity
Right. There are no agreements, arrangements or commitments, to which such
Seller or any of its Affiliates is a party, to sell or transfer any (x) common
stock or other equity interests in any Company Subsidiary or (y) Non-Affiliate
Interests.

 

Section 3.6 No Withholding. Such Seller is not subject to withholding under
Section 1445 of the Code with respect to any of the Transactions.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYERS

 

Except for such items as set forth in writing in a Schedule attached to this
Agreement (which shall modify the section, subsection or clause of this
Agreement specifically referenced therein or such other section, subsection or
clause of this Agreement as to which such item’s applicability is reasonably
apparent), Buyers jointly and severally represent and warrant to Sellers as
follows, as of the date hereof and as of the Closing Date:

 

Section 4.1 Organization. Each of Buyer Parent and Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

Section 4.2 Authority; Validity of Agreements. Each of Buyer and Buyer Parent
has full corporate power and authority to execute and deliver this Agreement and
each Ancillary Agreement to which it is or is specified to be a party, to
perform its obligations hereunder and thereunder and to consummate the
Transactions. The execution, delivery and performance by Buyer and Buyer Parent
of each of this Agreement and the Ancillary Agreements have been, and the
consummation by Buyer and Buyer Parent of the Transactions has been, duly and
validly authorized and approved by all necessary corporate action of Buyer and
Buyer Parent, including any necessary approval or consent of its or their
stockholders or other equity owners. This Agreement and each Ancillary Agreement
to be executed and delivered on or prior to the date hereof has been, and at the
Closing each of the other Ancillary Agreements will be, duly and validly
executed and delivered by Buyer and Buyer Parent and (assuming due
authorization, execution and delivery by Sellers and the Company) this and each
Ancillary Agreement to be executed and delivered on or prior to the date hereof
Agreement constitutes, and upon their execution at the Closing each other
Ancillary Agreement will constitute, a valid and binding obligation of Buyer and
Buyer Parent enforceable against each in accordance with its terms, subject to
the Enforceability Exceptions.

 

Section 4.3 Consents and Approvals. Except for the filing under the HSR Act,
neither Buyer nor Buyer Parent is required to obtain the Consent of any
Governmental Authority or other third party or to obtain any Permit in
connection with the execution and delivery by Buyers of this Agreement and each
Ancillary Agreement or the performance of this Agreement and each Ancillary
Agreement by Buyers.

 

-44-



--------------------------------------------------------------------------------

Section 4.4 No Conflicts. The execution, delivery and performance of this
Agreement and the Ancillary Agreements by Buyer and Buyer Parent do not and will
not, and the consummation of the Transactions will not, conflict with, result in
a termination of, contravene or constitute a default under, or be an event that
with the giving of notice or passage of time or both will become a default
under, or give to any other Person any right of termination, payment,
acceleration, vesting or cancellation of or under, or accelerate the performance
required by or maturity of, or result in the creation of any Lien or loss of any
rights of Buyer or Buyer Parent pursuant to any of the terms, conditions or
provisions of or under (a) any Applicable Law, (b) the Organizational Documents
of Buyer or Buyer Parent or (c) any Contract, Plan or other instrument binding
upon Buyer or Buyer Parent, or to which the property of Buyer or Buyer Parent is
subject, except for, in the case of this clause (c), any conflict, termination,
contravention, default, payment, acceleration, vesting, cancellation, Liens or
loss of rights that, individually and in the aggregate, could not reasonably be
expected to materially impair or delay Buyers’ ability to promptly perform their
obligations hereunder or under any Ancillary Agreements or to result in a Buyer
Material Adverse Effect.

 

Section 4.5 Buyer Financing. Buyer Parent has and, at the time of the Closing,
Buyer will have sufficient funds to enable it to pay the consideration required
to be paid by Buyer pursuant to Article I.

 

Section 4.6 No Other Broker. No broker, finder or similar intermediary has acted
for or on behalf of, or is entitled to any broker’s, finder’s or similar fee or
other commission from Buyers or any of their Affiliates in connection with this
Agreement or the Ancillary Agreements or the Transactions.

 

Section 4.7 Capitalization. As of October 26, 2004, the authorized number of
shares of Buyer Parent Common Stock was 450,000,000, of which 143,715,720 shares
were outstanding. When the shares of Jeffrey Stock, Neal Stock, Benjamin Stock
and Andrew Stock are issued pursuant to the terms of this Agreement, such shares
will be duly authorized and validly issued, fully paid and non-assessable and
free of any pre-emptive rights or Liens other than Liens created by this
Agreement. The only authorized capital stock of Buyer is 250 shares of common
stock, par value $0.01 per share, all of which shares are issued and
outstanding, and all of which are indirectly owned by Buyer Parent.

 

Section 4.8 SEC Filings. During the past two (2) years, Buyer Parent has filed
with the SEC all Forms 10-K and Forms 10-Q required to be filed by it under the
United States Securities Exchange Act of 1934, as amended, (such documents, as
supplemented and amended since the time of filings, collectively, the “Buyer
Parent SEC Documents”). The Buyer Parent SEC Documents, including any financial
statements or schedules included therein, (a) complied in all material respects
with the requirements of Applicable Law and (b) did not at the time they were
filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Except as otherwise noted in the Buyer Parent SEC
Documents, the financial statements of Buyer Parent included in the Buyer

 

-45-



--------------------------------------------------------------------------------

Parent SEC Documents (i) were prepared in accordance with GAAP consistently
applied during the periods involved (except as noted therein, and, in the case
of such unaudited financial statements, except for the absence of footnotes and
for recurring year-end audit adjustments normal in nature and amount) and (ii)
fairly present in all material respects the financial condition, results of the
operations and cash flows of Buyer Parent and the Subsidiaries of Buyer Parent
for the periods therein set forth subject to, in the case of the unaudited
financial statements, recurring audit adjustments normal in nature and amount.

 

Section 4.9 Disclosure. To the knowledge of Buyers, none of this Agreement or
any Ancillary Agreement or any Schedule, Exhibit or certificate delivered by
Buyers pursuant hereto or thereto or any document or statement in writing that
has been supplied to Sellers or their respective representatives by or on behalf
of Buyers in connection with the Transactions contains any untrue statement of a
material fact or omits any statement of a material fact necessary to make the
statements contained herein or therein not misleading.

 

ARTICLE V

 

COVENANTS

 

Section 5.1 Conduct of Business.

 

(a) During the period from the date of this Agreement and continuing through the
Closing, except as (i) expressly set forth in this Agreement, (ii) set forth in
Schedule 5.1 or (iii) consented to in writing by Buyers, the Company shall (and
the Sellers shall cause the Company to), and the Company shall cause each
Company Subsidiary to, (1) carry on the Business in the usual, regular and
ordinary course consistent with past practices of the Company and the Company
Subsidiaries; and (2) use its reasonable best efforts to keep the Business and
its operations intact, retain its present employees so that they will be
available after the Closing, and maintain its rights, franchises, goodwill and
relations with its clients, customers, landlords, suppliers and others with whom
it does business so that they will be preserved after the Closing.

 

(b) In addition to, and not in limitation of, the foregoing, and other than as
expressly required by or expressly permitted by this Agreement or any Ancillary
Agreement, during the period from the date of this Agreement and until the
Closing, the Company shall not (and the Sellers shall cause the Company not to),
and the Company shall cause the Company Subsidiaries not to, except as set forth
on Schedule 5.1(b) or consented to in writing by Buyers (which consent may not
be unreasonably withheld with respect to subclause (A) of Section 5.1(b)(ii)):

 

(i) amend or restate, or propose to amend or restate, any Organizational
Document of the Company or any Company Subsidiary;

 

(ii) (A) make any cash distribution or declare, pay or set aside any cash
dividend with respect to any Equity Interest of, the Company or any Company
Subsidiary, (B) make any non-cash distribution or declare, pay or set aside any
non-cash dividend with respect to any Equity Interest of, the Company or any
Company Subsidiary, or split, combine, redeem, reclassify, purchase or otherwise
acquire, directly

 

-46-



--------------------------------------------------------------------------------

or indirectly, any Equity Interest of, or voting interest in, the Company or any
Company Subsidiary, or make any other changes in the capital structure of the
Company or any Company Subsidiary;

 

(iii) authorize for issuance, issue, sell, deliver or agree or commit to issue,
sell or deliver (A) any Equity Interest or capital stock of or other equity or
voting interest in, the Company or any Company Subsidiary or (B) any Equity
Rights in respect of, or security convertible into, exchangeable for or
evidencing the right to subscribe for or acquire either (1) any Equity Interests
or shares of capital stock of, or other equity or voting interest in, the
Company or any Company Subsidiary or (2) any securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire, any
shares of the capital stock of, or other equity or voting interest in, the
Company or any Company Subsidiary;

 

(iv) sell, transfer, assign, convey, lease, license, mortgage, pledge or
otherwise subject to any Lien any of its properties or assets, tangible or
intangible, except for (A) Permitted Liens, (B) Liens pursuant to the Company’s
warehouse lines of credit existing as of the date hereof and set forth on
Schedule 5.1(b)(iv) or (C) the sale of mortgages in the ordinary course of
business consistent with past practices;

 

(v) other than in the ordinary course of business consistent with past practices
(and not to exceed $1,000,000 in the aggregate), incur, assume or guarantee
(including by way of any agreement to “keep well” or of any similar arrangement)
any Indebtedness or any other material liability or amend the terms relating to
any Indebtedness or cancel or waive any claims under any Indebtedness or other
claims or rights of substantial value;

 

(vi) change any financial accounting principle, method or practice (including
any principles, methods or practices relating to the estimation of reserves or
other liabilities), other than changes required by GAAP or changes requested in
writing by Buyer, or make any significant changes in any of its Internal
Controls or in other factors that could reasonably be expected to significantly
adversely affect any of its Internal Controls;

 

(vii) terminate the employment of any senior vice president, executive vice
president or other officer of the Company or any Company Subsidiary, except for
cause or as required by Applicable Law, or (A) with respect to any officer of
the Company or any Company Subsidiary, make or agree to make any increase in
wages, salaries, compensation, pension, or other fringe benefits or perquisites
payable to such officer, other than any increases in wages, salaries and
compensation made in the ordinary course of business and in a nature and amount
consistent with past practice, (B) with respect to any employee of the Company
or any Company Subsidiary other than an officer of the Company or any Company
Subsidiary, make or agree to make any increase in wages, salaries, compensation,
pension, or other fringe benefits or perquisites payable to such employee, other
than increases in wages, salaries and compensation made in the ordinary course
of business and in a nature and amount consistent with past practice, (C) grant
or agree to grant any severance or termination pay (other than pursuant to any

 

-47-



--------------------------------------------------------------------------------

Contract set forth on Schedule 5.1(b)(vii)) or enter into any Contract to make
or grant any severance or termination pay or pay any bonus other than any
severance or termination pay granted in the ordinary course of business and in a
nature and amount consistent with past practice, (D) grant or agree to grant any
awards under any bonus, incentive, performance or other compensation plan or
arrangement or Plan (including any Equity Rights to acquire any Equity Interests
of the Company or any Company Subsidiary), other than any awards granted in the
ordinary course of business and in a nature and amount consistent with past
practice or (E) establish, adopt, enter into, amend or terminate any Plan;

 

(viii) other than in the ordinary course of business consistent with past
practices (except if such ordinary course activities result in or create
additional liabilities or obligations of the Company or any Company Subsidiary
in excess of $500,000 in the aggregate), enter into, amend in any material
respect, terminate or allow to lapse (other than through expiration in
accordance with its terms) or become subject to default by the Company or the
Company Subsidiary party thereto or termination by the counterparty to the
Company or the Company Subsidiary party thereto any Material Contract;

 

(ix) other than the hiring of employees for the Company or a Company Subsidiary,
acquire any business or Person, by merger or consolidation, purchase of
substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions, or enter into any Contract,
letter of intent or similar arrangement (whether or not enforceable) with
respect to the foregoing;

 

(x) other than any capital expenditure required to be made by the Company
pursuant to Section 5.2(c), make or incur any capital expenditure or other
commitment to make capital expenditures requiring payments in excess of $250,000
individually or $500,000 in the aggregate or otherwise acquire any assets or
properties or enter into any Contract, letter of intent or similar arrangement
(whether or not enforceable) with respect to the foregoing;

 

(xi) other than pursuant to any Ancillary Agreement, enter into, materially
amend or become subject to any limited liability company agreement, joint
venture, partnership, strategic alliance, stockholders’ agreement, co-marketing,
co-promotion, joint development or similar arrangement;

 

(xii) make, change or revoke any Tax election; or settle or compromise any Tax
liability; prepare any Tax Returns in a manner that is inconsistent with the
past practice of the Company or any Company Subsidiary with respect to the
treatment of items on such Tax Returns; incur any liability for Taxes other than
in the ordinary course of business; or file an amended Tax Return or a claim for
refund of Taxes with respect to the income, operations or property of the
Company or any Company Subsidiary;

 

(xiii) pay, discharge, settle or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
(A) payments, discharges or satisfactions when due in the ordinary course of
business and consistent with past practice or (B) the payment of Transaction
Expenses of the Company or any Company Subsidiary;

 

-48-



--------------------------------------------------------------------------------

(xiv) conduct its cash management customs and practices (including the
collection of receivables and payment of payables, other than in the ordinary
course of business consistent with past practice; or

 

(xv) enter into any Contract or letter of intent with respect to (whether or not
binding), or otherwise commit or agree, whether or not in writing, to do any of
the foregoing.

 

Section 5.2 Information Prior to Closing.

 

(a) Between the date hereof and the Closing Date, the Company shall, and the
Company and Sellers shall cause the Company Subsidiaries to, make its management
reasonably available to Buyers and their representatives and provide Buyers and
their accountants, employees, attorneys and other representatives reasonable
access to, and permit such Persons to review, during normal business hours and
upon prior request directed to the Company’s Chief Operating Officer, its
respective properties, books, Contracts, accounts, records and files, including
Mortgage Loan Files, and shall provide such other information to Buyers and
their representatives as they may reasonably request, including such
availability and access reasonably necessary to assist Buyer with integration
and transition planning in connection with the Transaction and not inconsistent
with or violative of Applicable Law. Such access shall include providing, as
reasonably requested by the Buyers, information maintained by the Company or any
Company Subsidiary relating to the matters covered by Sections 2.17 and 2.18.

 

(b) Between the date hereof and the Closing Date, the Company shall provide on a
monthly basis (i) monthly financial statements of the Company and the Company
Subsidiaries, in such form as is regularly prepared by the Company or the
Company Subsidiaries, including statements of operations and balance sheets,
(ii) monthly management reports of the Company and the Company Subsidiaries in
such form as is regularly prepared by the Company or the Company Subsidiaries,
including comprehensive loan origination information and pricing.

 

(c) Promptly after the date hereof, the Company shall, and shall cause the
Company Subsidiaries to, at the Company’s sole cost and expense (which cost and
expense shall not exceed $500,000), cooperate with and assist Buyers in their
efforts to (i) cause the Company to comply from and after Closing with the Laws
affecting public companies in the United States, including implementing
financial and accounting controls required by the Sarbanes-Oxley Act, and (ii)
implement the recommendations for improving the operations of the Company set
forth in the memorandum attached as Exhibit I. Promptly after the date hereof,
the Company shall, and shall cause the Company Subsidiaries to, identify a chief
general counsel and senior financial officer of the Company or Company
Subsidiaries acceptable to the Buyers. In furtherance (and not in limitation) of
the foregoing, between the date hereof and the Closing Date, the Company shall,
and Company and Sellers shall cause the Company Subsidiaries to, permit
representatives of Buyers to meet with officers of the Company and its Company
Subsidiaries responsible for the Financial Statements and the Internal Controls
to discuss such matters as Buyers may deem reasonably necessary or appropriate
for them to be able to satisfy applicable obligations under the Sarbanes-Oxley
Act immediately following the Closing.

 

-49-



--------------------------------------------------------------------------------

Section 5.3 Notification of Certain Matters; Updates to Schedules.

 

(a) Between the date hereof and the Closing, the Company and Sellers shall give
prompt written notice to Buyers of any of the following that occurs after the
date hereof: (i) any notice of, or other communication relating to, a default or
event that, with notice or lapse of time or both, would become a default or loss
of rights under any Material Contract (ii) any information known to the Company
or Sellers that indicates that any of the representations or warranties of the
Company set forth in Article II or any of the representations or warranties of
any Seller contained in Article III will not be true and correct in any material
respect; and (iii) any notice or other communication from any Governmental
Authority in connection with the Transactions. No such notice or update shall
affect the representations, warranties, covenants, agreements or conditions of
the parties hereunder or their liability therefor, or prevent any party from
relying on such representations, warranties, covenants, agreements or conditions
contained herein or making any claims thereunder.

 

(b) Between the date hereof and the Closing, Buyers shall give prompt written
notice to the Sellers and the Company of any of the following that occurs after
the date hereof: (i) any information known to the Buyers that indicates that any
of the representations or warranties of Buyers set forth in Article IV will not
be true and correct in any material respect; and (ii) any notice or other
communication from any Governmental Authority in connection with the
Transactions. No such notice or update shall affect the representations,
warranties, covenants, agreements or conditions of the parties hereunder or
their liability therefor, or prevent any party from relying on such
representations, warranties, covenants, agreements or conditions contained
herein or making any claims thereunder.

 

(c) The Company and Sellers shall provide to Buyers an updated version of the
Schedules (other than the Schedules required by Section 2.17) prepared as of the
Closing (the “Updated Schedules”). The Updated Schedules shall be delivered to
Buyers no later than the second Business Day prior to the Closing. Such Updated
Schedules shall respond to the representations and warranties of the Sellers and
the Company set forth in this Agreement, except that any reference to “the date
hereof” in any such representations and warranties be a reference to “as of the
Closing”. Buyer shall not have a right to seek indemnification under Section
7.2(a) or 7.2(b) for any breach of this Section 5.3(c) based on the content of,
or the omission of any information from, any Updated Schedule; provided,
however, that Buyer shall retain a right to seek indemnification for any Loss
attributable to (i) the breach of the Company and Sellers’ obligation to deliver
the Updated Schedules; (ii) fraud, (iii) any breach of any updated
representation or warranty (to which the Updated Schedules apply) of any Seller
or the Company, which breach was made with reckless disregard for the truth or
accuracy thereof or with the intent to mislead or defraud Buyers or to
improperly induce Buyers to perform their obligations under this Agreement or
(iv) any intentional or willful breach by any Seller or the Company of any
covenant set forth in this Section 5.3(c), which breach was made with reckless
disregard of such Seller’s or the Company’s obligations under this Agreement or
with the intent to mislead or defraud Buyers. No such update shall modify the
representations, warranties, covenants, agreements or conditions of the parties
hereunder or their liability therefor, or prevent any party from relying on such
representations, warranties, covenants, agreements or conditions contained
herein or making any claims thereunder.

 

-50-



--------------------------------------------------------------------------------

Section 5.4 No Solicitation, etc. During the period commencing from the date
hereof and until the earlier of the Closing or the termination of this
Agreement, the Company and Sellers shall not, and shall cause their respective
Affiliates and all of the officers, directors, managers, stockholders, members,
employees, agents, representatives, consultants, financial advisors, attorneys,
accountants or other agents of the Company, Sellers or any Affiliate not to,
directly or indirectly, encourage, initiate, solicit or engage in discussions or
negotiations with, or provide any information to, any Person, other than Buyers
(and their Affiliates and representatives), concerning any acquisition by such
Person of any Equity Interest, Equity Rights, capital stock or other securities
of the Company or any Company Subsidiary or any issuance of Equity Interests,
capital stock or other securities of the Company or any Company Subsidiary or
any merger, asset sale, recapitalization or similar transaction involving the
Company or any Company Subsidiary. None of Sellers, the Company or any Company
Subsidiary will vote its Equity Interests, capital stock or other voting
securities of the Company or any Company Subsidiary in favor of any purchase of
any Equity Interest, capital stock or other securities of the Company or any
Company Subsidiary or any merger, asset sale, recapitalization or similar
transaction involving the Company or any Company Subsidiary (other than the
Transactions). The Company and Sellers will notify Buyers as soon as practicable
if any Person makes any proposal, offer, inquiry to, or contact with, any
Seller, the Company or any Company Subsidiary, as the case may be, with respect
to the foregoing and shall describe in reasonable detail the identity of any
such Person and the substance and material terms of any such contact and the
material terms of any such proposal.

 

Section 5.5 Efforts of Parties to Close.

 

(a) During the period commencing from the date hereof and until the earlier of
the Closing or the termination of this Agreement, each party hereto agrees to
use reasonable best efforts to satisfy, and to cooperate with and assist the
other in satisfying the conditions precedent to consummation of the
Transactions.

 

(b) Promptly after the date hereof (and in no event later than three (3)
Business Days after the date hereof), Sellers and the Company shall use
reasonable best efforts to provide Buyer and Buyer Parent with all information
relating to any Seller, the Company or any of their Affiliates or employees
reasonably necessary for the Buyer to obtain any Consent in respect of any
licenses required under Applicable Law by any Governmental Authorities on
account of, in respect of or in connection with the Transactions so that, after
the Closing, the Company and the Company Subsidiaries may conduct the Business
in substantially the same manner as the Business was conducted immediately prior
to the Closing.

 

Section 5.6 Confidentiality and Announcements.

 

(a) Following the Closing, Sellers shall keep confidential, and use reasonable
best efforts to cause their respective Affiliates and officers, directors,
managers, stockholders, members, employees and advisors to keep confidential,
all information relating to the Company, the Company Subsidiaries, the Business
and Buyers, except (i) as required by Applicable Law or

 

-51-



--------------------------------------------------------------------------------

administrative process, (ii) for information disclosed at the request of Buyers
by any Henschel in the course of his duties or responsibilities as an officer or
employee of the Company or (iii) except for information that is known to the
public at the time of disclosure, or thereafter becomes known to the public
other than as a result of a breach of this Section 5.6.

 

(b) Beginning on the date hereof and continuing through and after the Closing
Date, none of the parties to this Agreement shall, nor shall any of their
respective Affiliates or agents (including accountants, lenders, counsel or
investment bankers), without the approval of the other parties, issue any press
releases, otherwise make any public statements with respect to the Transactions
or otherwise disclose any of the contents of this Agreement or the Ancillary
Agreements, except (i) as may be determined in good faith by a party to be
required by Applicable Law or regulation or by obligations pursuant to any
listing agreement with or rules of any national securities exchange and so long
as such party consults, to the extent practicable, the other parties prior to
issuing such press release or making such public disclosure, and (ii) for any
“tombstone” or other similar advertisement or notice placed or distributed by
Sun Mortgage Partners or Buyer or Buyer Parent in customary form and consistent
with such party’s past practices.

 

Section 5.7 Regulatory Matters; Third-Party Consents.

 

(a) The parties hereto shall cooperate with each other and use reasonable best
efforts promptly to prepare and file all necessary documentation, to effect all
applications, notices, petitions and filings, and to obtain as promptly as
practicable all permits, consents, approvals, waivers and authorizations of all
third parties and Governmental Authorities that are necessary to consummate the
Transactions. Without limiting the preceding sentence, the parties hereto shall
file, as promptly as practicable after execution of this agreement, all
notifications required under the HSR Act to consummate the Transactions. The
parties shall promptly inform one another of any material communication from any
Governmental Authority regarding any of the Transactions. If any such party or
any Affiliate thereof receives a request for additional information or
documentary material from any such Governmental Authority with respect to the
Transactions, then such party will endeavor in good faith to make, or cause to
be made, as soon as reasonably practicable and after consultation with the other
party in advance, an appropriate response in compliance with such request;
provided that each party agrees not to participate, or to permit its Affiliates
to participate, in any substantive meeting or discussion, either in person or by
telephone, with any Governmental Authority in connection with the Transactions
contemplated hereby unless it so consults with the other party in advance and,
to the extent not prohibited by such Governmental Authority, gives the other
party the opportunity to attend and participate. Without limiting the foregoing,
each party shall, subject to Applicable Law, (i) permit counsel for the other
party to review in advance, and consider in good faith the views of the other
party in connection with, any proposed written communication to any Governmental
Authority in connection with the Transactions, and (ii) provide counsel for the
other party with copies of all filings made by such party, and all
correspondence between such party (and its advisors) with any Governmental
Authority and any other information supplied by such party and such party’s
Affiliates to a Governmental Authority or received from such a Governmental
Authority in connection with the Transactions; provided that each party may
withhold materials (x) containing discussion of or references to the valuation
of the businesses of the Company and the Company Subsidiaries, (y) as necessary
to comply with contractual arrangements, and (z) as

 

-52-



--------------------------------------------------------------------------------

necessary to address reasonable privilege or confidentiality concerns. If any
required Consent of any third party (excluding any Governmental Authority) is
not obtained prior to the Closing, the parties hereto, each without cost,
expense or liability to the other, shall cooperate in good faith to seek, if
possible, an alternative arrangement to achieve the economic results intended to
the extent such alternative arrangement does not conflict with or violate
Applicable Law.

 

(b) Neither the Company nor any Company Subsidiary shall agree orally or in
writing to make any payments under, undertake any obligations or make any
amendments to any Material Contract, to any concessions in any commercial
arrangements or to any loss of rights (whether to have effect prior to or after
the Closing), in each case, in connection with obtaining any Consents from any
private third party or Governmental Authority, without obtaining the prior
written consent of Buyers.

 

Section 5.8 Expenses. Except as otherwise expressly provided in this Agreement,
Buyers, on the one hand, and Sellers, on the other hand, shall each bear its own
direct and indirect Transaction Expenses, including all direct and indirect
expenses and out-of-pocket costs incurred by Sellers in connection with the
procurement or attempted procurement of the Consents required to be obtained
pursuant to this Agreement. For the avoidance of doubt, Buyers shall be
responsible for the filings fee required to be made under the HSR Act on account
of the Transactions. To the extent not previously reflected specifically as a
liability on the Final Closing Balance Sheet, Sellers, and not the Company,
shall bear the Company’s Transaction Expenses and shall indemnify and hold
harmless the Buyers and the Company with respect thereto.

 

Section 5.9 Further Assurances. Following the Closing, upon the reasonable
request of any party or parties hereto, the other parties hereto, as the case
may be, agree to promptly execute and deliver such further instruments of
assignment, transfer, conveyance, endorsement, direction or authorization and
other documents as may be reasonably requested to effectuate the purposes of
this Agreement, the Ancillary Agreements and the Transactions.

 

Section 5.10 Termination of Affiliate Arrangements. Effective at the Closing,
all Affiliate Arrangements shall be terminated and neither the Company nor any
Company Subsidiary shall owe any amounts to any Person in respect of any
Affiliate Arrangements, except for the Contracts listed on Schedule 5.10 and,
for the avoidance of doubt, this Agreement, the Mortgage Loan Purchase
Agreement, the Warehouse Funding Agreement, the Employment Agreements and the
Ancillary Agreements.

 

Section 5.11 Funding Commitment Letter. Prior to the Closing, Sun Mortgage
Partners shall have obtained from each of its limited partners a duly executed
funding commitment letter, substantially in the form attached as Exhibit J.

 

Section 5.12 Certain Transactions Relating to Limited Partners of Sun Mortgage
Partners.

 

(a) Prior to the Closing, Buyers shall enter into an amendment to this Agreement
to permit Sun Mortgage Partners to Transfer prior to the Closing all or a
portion of its Equity Interests in the Company to certain limited partners of
Sun Mortgage Partners; provided,

 

-53-



--------------------------------------------------------------------------------

however, that Buyer shall have no obligation to enter into such amendment to
this Agreement if any such Transfer shall, in the reasonable good-faith opinion
of Buyers, reduce any rights of Buyers under this Agreement or any Ancillary
Agreement or reduce any obligations of Sun Mortgage Partners under this
Agreement or any Ancillary Agreement or interfere with or delay the obtaining of
any Consent in respect of any mortgage licenses required under Applicable Law by
any Governmental Authorities on account of, in respect of or in connection with
the Transactions or result in any other adverse impact on Buyers.

 

(b) Prior to the Closing, Buyers shall consider, in their sole and absolute
discretion, whether to purchase, at or prior to Closing, the Equity Interests of
a United States corporation held by a foreign-based limited partner of Sun
Mortgage Partners. The price for such purchase would reduce dollar-for-dollar
the portion of Closing Cash Consideration payable to Sun Mortgage Partners, and
such purchase shall not in any manner reduce any rights of Buyers under this
Agreement or any Ancillary Agreement or reduce any obligations of Sun Mortgage
Partners under this Agreement or any Ancillary Agreement or result in any other
adverse impact on Buyers. For the avoidance of doubt, Buyers have the sole and
absolute right not to purchase the Equity Interests of such United States
corporation held by a foreign-based limited partner of Sun Mortgage Partners,
and Buyers may decide not to make such purchase for any reason or no reason.

 

-54-



--------------------------------------------------------------------------------

Section 5.13 Option to Purchase Interest. Sellers hereby grant Buyers the option
to purchase, at any time commencing from the Closing until the 90-day
anniversary of Closing, one-third of each Seller’s respective right, title and
interest in, to and under HKL Enterprises, LLC, a Delaware limited liability
company (“HKL Enterprises”), which entity owns the right, title and interest in,
to and under the “Vox” and “nVision” software (formerly held by Provantage.com),
for an aggregate purchase price of $128,166.67,which purchase price shall be
paid pro rata to each Seller in accordance with such Seller’s proportionate
interest in the purchased interests of HKL Enterprises. During the period
commencing from the date hereof and until the earlier of (a) the exercise of the
option set forth in the first sentence of this Section 5.13, (b) the 90-day
anniversary of Closing, or (iii) the termination of this Agreement, no Seller
shall Transfer any of such Seller’s right, title and interest in, to and under
HKL Enterprises, and shall cause HKL Enterprises to retain all of its right,
title and interest in, to and under the assets and properties, whether real,
personal or intellectual, that it holds as of the date hereof. Sellers agree
that (a) if Buyers exercise their option to purchase the one-third interest in
HKL Enterprises pursuant to this Section 5.13, neither the Company nor any
Company Subsidiary shall be obligated to make any payment (either in the form of
a license fee or maintenance fee) to HKL Enterprises or any successor thereto to
use or license the Licensor Software (as defined in the Software License
Agreement, dated November 29, 2004, by and between HKL Enterprises and First NLC
Financial Services, LLC (the “License Agreement”)) or for any other rights of
the Company or a Company Subsidiary under the License Agreement; and (b) if
Buyers do not exercise their option to purchase the one-third interest in HKL
Enterprises pursuant to this Section 5.13, the maximum amount of Maintenance Fee
(as defined in the License Agreement) on a per-licensee basis payable by the
Company or any Company Subsidiary to HKL Enterprises pursuant to the License
Agreement is the minimum amount of maintenance fee charged on a per-licensee
basis by HKL Enterprises to any other Person for the use or license of the
Licensor Software (as defined in the License Agreement).

 

Section 5.14 Non-Competition; Non-Solicitation.

 

(a) Subject to Section 5.14(b), each of the Henschels agrees that, during the
Non-Compete Period applicable to such Seller, such Seller shall not, and shall
cause its Affiliates not to, directly or indirectly, conduct, own, manage, have
Control of or participate or invest in, by itself or in combination with other
Persons (whether as employer, proprietor, owner, shareholder, partner,
consultant, agent, lender, guarantor, member, trustee or otherwise), the Subject
Business.

 

(b) Notwithstanding Section 5.14(a):

 

(i) The Henschels and their respective Affiliates may acquire and hold, as a
passive investment, securities of any Person listed on a stock exchange or
automated quotation system to the extent that such investment does not directly
or indirectly confer upon such Sellers or any of their respective Affiliates
more than 5% of the voting power with respect to, or interests in the profits
of, such Person;

 

(ii) The Henschels and their respective Affiliates may acquire and hold, as a
passive investment, securities of any Person that derives less than 10% of its
total annual revenues (measured in its most recent fiscal year for which
information in available ending prior to the date of such acquisition) from
activities covered by the Subject Business;

 

-55-



--------------------------------------------------------------------------------

(iii) Neal Henschel may, if no longer employed with the Company, purchase and
sell mortgage loans solely for his own account, and Benjamin Henschel and Andrew
Henschel may, if no longer employed with the Company, assist Neal Henschel in
such purchases and sales;

 

(iv) Each of Benjamin Henschel and Andrew Henschel may purchase and sell real
property and mortgage loans related to such real property solely for his own
account; provided that such activity does not conflict with, or divert attention
from, their respective employment obligations or duties to the Company or
Company Subsidiary; and

 

(v) Each Henschel may retain any interest in HKL Enterprises; provided, however,
that the activities of such Henschel in respect of such retained interests shall
not materially interfere with such Henschel’s duties and responsibilities to the
Company or any Company Subsidiaries.

 

(c) Each of the Henschels agrees that, during the Non-Compete Period applicable
to such Seller, such Seller shall not, and shall cause its Affiliates not to,
directly or indirectly, solicit or attempt to solicit any business within the
scope of the Subject Business of any client or investor or potential client or
investor of the Company or any Company Subsidiary, or interfere or attempt to
interfere with the business relationships of the Company or any Company
Subsidiary with such clients or potential clients. For the avoidance of doubt,
the activities described in clause (v) of Section 5.14(b), subject to the
limitations set forth therein, shall not be deemed to violate or breach this
Section 5.14(c).

 

(d) Each of the Henschels agree that, during the Non-Solicit Period applicable
to such Seller, such Seller shall not, and shall cause its Affiliates not to,
directly or indirectly, solicit or hire or employ or engage any Person in any
capacity (whether or not for compensation) who at any time during the preceding
12-month period was an employee of, or consultant to, the Company or a Company
Subsidiary or who is designated to receive any of the Total Employee Shares;
provided, however, that Neal Henschel shall be able to hire Benjamin Henschel
and Andrew Henschel (if Benjamin Henschel and Andrew Henschel, as applicable,
are no longer employed with the Company) to assist Neal Henschel in the purchase
of mortgage loans solely for Neal Henschel’s own account.

 

(e) Sun Mortgage Partners agrees that, during the Non-Solicit Period applicable
to Sun Mortgage Partners, it shall not, and shall cause its Affiliates not to,
directly or indirectly, solicit or hire or employ or engage any Person set forth
on Schedule 5.14(e) in any capacity (whether or not for compensation).

 

(f) Sun Mortgage Partners agrees that, during the Non-Solicit Period applicable
to Sun Mortgage Partners, it shall not, and shall cause its Affiliates not to,
directly or indirectly, solicit or hire or employ or engage any Person in any
capacity (whether or not for compensation), who at any time during the preceding
12-month period was an employee of, or

 

-56-



--------------------------------------------------------------------------------

consultant to, the Company or a Company Subsidiary or who is designated to
receive any of the Total Employee Shares; provided that this Section 5.14(f)
shall not apply unless and until Sun Mortgage Partners or one of its Affiliates
shall engage in the Subject Business.

 

(g) Each Seller acknowledges and agrees that the restrictive covenants and other
agreements contained in this Section 5.14 are an essential part of this
Agreement and the Transactions and constitute a material inducement to Buyers’
entering into and performing their respective obligations under this Agreement
and the Ancillary Agreements. It is the intention of the parties hereto that if
any of the restrictions or covenants contained herein is held to cover a
geographic area or to be for a length of time that is not permitted by
Applicable Law, or is in any way construed to be too broad or to any extent
invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would then be valid or enforceable
under Applicable Law, such provision shall be construed and interpreted or
reformed to provide for a restriction or covenant having the maximum enforceable
geographic area, time period and other provisions as shall be valid and
enforceable under Applicable Law. Each Seller acknowledges, stipulates and
agrees that a breach or non-compliance of any of its obligations under this
Section 5.14 will result in irreparable harm and continuing damage to Buyers for
which there will be no adequate remedy at law, and therefore agree that Buyers
shall be entitled to specific enforcement of the terms hereof and any other
equitable remedy to which Buyers may be entitled, including injunctive relief.
In the event of a breach or threatened breach of this Section 5.14, each of
Buyer, Buyer Parent and their respective successors or assigns may, in addition
to other rights and remedies existing in its favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions of this
Section 5.14 without posting a bond or other security.

 

ARTICLE VI

 

CONDITIONS TO CLOSING

 

Section 6.1 Mutual Conditions. The obligations of each party to this Agreement
to effect the Closing shall be subject to the satisfaction at or before the
Closing of the following conditions, any of which may be waived in writing by
Sellers and Buyers, acting jointly:

 

(a) No Legal Prohibition, Etc. No order, injunction, judgment or decree issued
by any court or other Governmental Authority or other legal restraint or
prohibition preventing the consummation of the Transactions shall be pending or
in effect. No Proceeding initiated by any Governmental Authority shall be
pending that seeks (i) to restrain, enjoin or otherwise prevent the consummation
of the Transactions or (ii) to recover any material damages or other material
relief as a result of the Transactions. No Law shall have been enacted, entered,
promulgated or enforced by any court or Governmental Authority that prohibits,
restricts or makes illegal consummation of the Transactions.

 

(b) HSR Act Notification. The notifications of Buyers and Sellers pursuant to
the HSR Act shall have been made and the applicable waiting period and any
extensions thereof shall have expired or been terminated.

 

-57-



--------------------------------------------------------------------------------

(c) Licenses. Subject to Section 6.5, Buyers, the Company and the Company
Subsidiaries shall have obtained all Consents in respect of all mortgage
licenses required under Applicable Law by any Governmental Authorities on
account of, in respect of or in connection with the Transactions so that, after
the Closing, the Company and the Company Subsidiaries may conduct the Business
in substantially the same manner and effect as the Business was conducted
immediately prior to the Closing.

 

Section 6.2 Conditions to Buyers’ Obligations. The obligations of Buyers to
effect the Closing shall be subject to the satisfaction at or before the Closing
of the following conditions, any of which may be waived in writing by Buyers:

 

(a) Truth of Representations and Warranties. Each of the representations and
warranties of the Company and Sellers set forth in this Agreement (without
giving effect to any qualifiers or exceptions relating to materiality, Company
Material Adverse Effect or words of similar import) shall be true and correct in
all respects, in each case (x) on the date hereof and on the Closing Date with
the same effect as though each such representation and warranty had been made on
and as of the Closing Date, except for any representation or warranty made as of
a specific date, which shall remain true and correct as of such specific date
and (y) without giving effect to any supplements or amendments to the Schedules
after the date hereof; provided that such representations and warranties shall
be deemed to be true and correct in all respects unless the failure or failures
of such representations and warranties to be so true and correct (without giving
effect to any qualifiers or exceptions relating to materiality or Company
Material Adverse Effect) does or do not have and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

 

(b) Performance of Agreements. Each of the Company and each Seller shall have
performed and complied in all material respects with each agreement, covenant
and obligation required by this Agreement to be performed or complied with by
them at or prior to the Closing.

 

(c) Officer’s Certificate. The Company and each Seller shall have delivered to
Buyers a certificate as to the matters contained in paragraphs (a) and (b) of
this Section 6.2, dated as of the Closing Date, signed by an executive officer
of each such Person.

 

(d) Certain Consents. Sellers, the Company or a Company Subsidiary, as the case
may be, shall have obtained, in form and substance reasonably acceptable to
Buyers, (i) all Governmental Approvals and Consents set forth in Schedule 6.2(d)
and (ii) all other Consents, the absence of which could not, individually or in
the aggregate, reasonably be expected to have or result in a Company Material
Adverse Effect. Complete and correct copies of all Governmental Approvals and
Consents referred to in the foregoing clauses (i) and (ii) shall have been
delivered to Buyers.

 

(e) Estimated Closing Balance Sheet and Estimated Adjusted Net Book Value. Buyer
shall have received the Estimated Closing Balance Sheet and the calculation of
the Estimated Closing Adjusted Net Book Value, and the Estimated Closing
Adjusted Net Book Value shall not be less than fifteen million dollars
($15,000,000).

 

-58-



--------------------------------------------------------------------------------

(f) Absence of Material Adverse Change. Since the date hereof, no event,
occurrence, fact, condition, change, development or effect shall exist or have
occurred or come to exist that, individually or in the aggregate, has had or
resulted in, or could reasonably be expected to have or result in, a Company
Material Adverse Effect.

 

(g) Continued Employment. (i) The Company shall not have suffered the loss of
the full time service of any employee who is set forth on Schedule 6.2(g)(i),
and each of the Employment Agreements to which any such employee is a party
shall, at the Closing, be in full force and effect with no breach or repudiation
thereof by any employee party thereto; and (ii) the Company shall not have
suffered the loss of the full time service of more than three of the employees
who are set forth on Schedule 6.2(g)(ii), and each of the Employment Agreements
to which any of such three employees is a party shall, at the Closing, be in
full force and effect with no breach or repudiation thereof by such employee;
provided, however, that any failure to satisfy the condition set forth in this
Section 6.2(g)(ii) that is due solely to the occurrence of an unforeseen and
catastrophic act of God or other unforeseen and catastrophic event outside of
the control of any such employee, any Seller, the Company or a Company
Subsidiary shall be deemed to be waived if any only if such act or event and its
consequences has not resulted in and would not reasonably be expected to result
in a Company Material Adverse Effect.

 

(h) FIRPTA Certificates. Each Seller shall have delivered to Buyer a certificate
of non-foreign status that complies with the requirements of Section 1445 of the
Code in form and substance reasonably satisfactory to Buyers; provided, however,
that if such Seller shall fail to deliver such affidavit and Buyers waive such
delivery, Buyer shall withhold from the portion of any consideration to be paid
to such Seller the amount required to be withheld pursuant to Section 1445 of
the Code.

 

(i) Proceedings. All corporate, limited liability company, partnership and other
Proceedings of Sellers and the Company necessary to duly authorize the
Transactions shall have been completed and all documents and instruments
incidental thereto shall be reasonably satisfactory in form and substance to
Buyers, and Buyers shall have received complete and correct copies of all such
documents and instruments (certified if requested).

 

Section 6.3 Conditions to Sellers’ Obligations. The obligations of Sellers to
effect the Closing shall be subject to the satisfaction at or before the Closing
of the following conditions, any of which may be waived in writing by Seller:

 

(a) Truth of Representations and Warranties. Each of the representations and
warranties of Buyers set forth in this Agreement (without giving effect to any
qualifiers or exceptions relating to knowledge, materiality, Company Material
Adverse Effect or words of similar import) shall be true and correct in all
respects, in each case on the date hereof and on the Closing Date with the same
effect as though each such representation and warranty had been made on and as
of the Closing Date, except for any representation or warranty made as of a
specific date, which shall remain true and correct as of such specific date;
provided that such representations and warranties shall be deemed to be true and
correct in all respects unless the failure or failures of such representations
and warranties to be so true and correct (without giving effect to any
qualifiers or exceptions relating to materiality or Buyer Material Adverse
Effect) does or do not have and would not reasonably be expected to have,
individually or in the aggregate, a Buyer Material Adverse Effect.

 

-59-



--------------------------------------------------------------------------------

(b) Performance of Agreements. Buyers shall have performed and complied in all
material respects with each agreement, covenant and obligation required by this
Agreement to be performed or complied with by it at or prior to the Closing
Date.

 

(c) Officer’s Certificate. Each of Buyer and Buyer Parent shall have delivered
to Sellers a certificate, dated as of the Closing Date, signed by an executive
officer of such Person as to the matters contained in paragraphs (a) and (b) of
this Section 6.3.

 

Section 6.4 Frustration of Closing Conditions. Neither Buyers, on one hand, nor
Sellers, on the other hand, may rely on the failure of any condition set forth
in this Article VI to be satisfied if such failure was caused by the failure of
such party to act in good faith or comply with its obligations under Section
5.5.

 

Section 6.5 Certain Circumstances . If the Closing has not occurred on or prior
to sixty (60) calendar days after the date hereof, and Sellers and the Company
have complied with their respective obligations set forth in Section 5.5, the
condition set forth in Section 6.1(c) shall be deemed to have been satisfied.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.1 Survival of Representations, Warranties and Covenants. All
representations and warranties of the parties contained in this Agreement,
including any Schedules made a part hereof, and any covenants or other
agreements the performance of which are specified to occur prior to the Closing,
shall survive the Closing hereunder and shall terminate, and thereafter be of no
further force or effect, on the 15-month anniversary of the Closing Date, other
than (a) the representations and warranties contained in Sections 2.2 (Capital
Structure), 2.4 (Title to Purchased Interests), 2.5 (Authority; Validity of
Agreement), 3.1 (Title to Purchased Interests), 3.2 (Authority; Validity of
Agreements) and 4.2 (Authority; Validity of Agreements), which shall survive
forever and (b) the representations and warranties contained in Sections 2.19
(Taxes), which shall survive until six (6) months following the expiration of
the applicable statutory period of limitations (including any extensions
thereof) to the extent that such representation and warranties relate to Income
Taxes. Any covenant or other agreement herein, any portion of the performance of
which may or is specified to occur at or after the Closing, shall survive the
Closing hereunder indefinitely until fulfilled or for such lesser period of time
as may be specified therein.

 

Section 7.2 Obligations of Sellers. Subject to the other provisions of this
Article VII, including Section 7.5(c), Sellers shall, jointly and severally,
indemnify, defend and hold harmless Buyers and their respective Affiliates
(including the Company and the Company Subsidiaries after the Closing),
predecessors and successors, stockholders, employees, officers, partners,
members, trustees, directors, managers, agents, and representatives (the “Buyer
Indemnitees”) from and against, and pay or reimburse Buyer Indemnitees for, any
and all Losses

 

-60-



--------------------------------------------------------------------------------

(other than any Loss for Excluded Taxes or Loss arising out of, attributable to,
relating to or resulting from a breach of a representation, warranty, agreement
or covenant in Sections 2.19 or 5.1(b)(xii), in each case solely to the extent
relating to Income Taxes, or Article VIII, for which indemnification provisions
are set forth in Section 8.2) that any of them may suffer, incur or sustain,
directly or indirectly, arising out of, attributable to, relating to or
resulting from:

 

(a) any breach of any of the representations and warranties made by the Company
or any Seller herein, where such representations and warranties are read without
giving effect to any qualifiers or exceptions relating to knowledge (other than
the reference to “knowledge” in Section 2.27), materiality (other than the
reference to “Material” in the definition of “Material Contracts” or any
reference to “material” in Section 2.8(a), Section 2.13(a) or the first sentence
of Section 2.21(a)), or Company Material Adverse Effect (other than the
reference to Company Material Adverse Effect in clause (b) of Section 2.10);

 

(b) any breach or nonperformance of any of the covenants or other agreements set
forth in this Agreement made and to be performed by any Seller or, prior to the
Closing, the Company;

 

(c) any fees, expenses or other payments incurred or owed by the Company, any
Company Subsidiary or any Seller to any brokers, financial advisors or
comparable other person retained or employed by it in connection with the
Transactions;

 

(d) any fees, expenses or other payments incurred or owed by the Company, any
Company Subsidiary or any Seller under any Contract in existence at or prior to
the Closing with any Affiliate of the Company or any Company Subsidiary,
including the Management Agreement, dated November 11, 1999, by and between the
Company and Sun Mortgage Advisors, Inc., as such agreement may be amended from
time to time, except for any Affiliate Arrangement not to be terminated as of
Closing under Section 5.10; or

 

(e) any matter set forth on Schedule 7.2.

 

Section 7.3 Obligations of Buyer. Subject to the other provisions of this
Article VII, Buyers hereby agree, jointly and severally, to indemnify, defend
and hold harmless Sellers, their respective Affiliates, predecessors and
successors, and stockholders, employees, officers, partners, members, trustees,
directors, managers, agents, and representatives (the “Seller Indemnitees”) from
and against, and pay or reimburse Seller Indemnitees for, any and all Losses
(other than any Loss for which indemnification provisions are set forth in
Section 8.2) that any of them may suffer, incur, or sustain, directly or
indirectly, arising out of, attributable to, relating to or resulting from:

 

(a) any breach of any of the representations and warranties made by Buyers
herein, where such representations and warranties are read without giving effect
to any qualifiers or exceptions relating to knowledge (other than the reference
to “knowledge” in Section 4.9) or materiality (other than any reference to
materiality in Section 4.8);

 

(b) any breach or nonperformance of any of the covenants or other agreements set
forth in this Agreement made and to be performed by Buyers; or

 

-61-



--------------------------------------------------------------------------------

(c) any fees, expenses or other payments incurred or owed by Buyers to any
brokers, financial advisors or comparable other persons retained or employed by
it in connection with the Transactions.

 

Section 7.4 Minimum Losses.

 

(a) Except with respect to breaches of representations and warranties contained
in Sections 2.1 (Organization), 2.2 (Capital Structure), 2.4 (Title to Purchased
Interests), 2.5 (Authority; Validity of Agreement), 2.19 (Taxes), 3.1 (Title to
Purchased Interests) and 3.2 (Authority; Validity of Agreements), no Buyer
Indemnitee shall have any right to indemnification under Section 7.2(a) until
aggregate Losses incurred by all Buyer Indemnitees would exceed $1,000,000 (the
“Deductible”), after which time all Losses in excess of the Deductible shall be
recoverable in accordance with the terms hereof; provided, however, that the
Buyer Indemnitees shall be entitled to indemnification without regard to the
Deductible (i.e., from the first dollar) with respect to any Loss attributable
to (i) fraud or (ii) any breach of any representation or warranty of Sellers or
the Company, which breach was made with reckless disregard for the truth or
accuracy thereof or with the intent to mislead or defraud Buyers or to
improperly induce Buyers to perform their obligations under this Agreement. No
Buyer Indemnitee shall have any right to indemnification under Section 7.2(a)
with respect to any Loss that is less than seventy-five thousand dollars
($75,000) if such Loss is subject to the Deductible and based solely on a breach
of a representation or warranty set forth in Section 2.9 (Absence of Undisclosed
Liabilities) or Section 2.14(a) (Litigation); provided that all such Losses less
than seventy-five thousand dollars ($75,000) do not in the aggregate exceed one
million dollars ($1,000,000).

 

(b) Except with respect to breaches of representations and warranties contained
in Sections 4.1 (Organization) and 4.2 (Authority; Validity of Agreements), no
Seller Indemnitee shall have any right to indemnification under Section 7.3(a)
until aggregate Losses incurred by all Seller Indemnitees exceed the Deductible,
after which time all Losses in excess of the Deductible shall be recoverable in
accordance with the terms hereof; provided, however, that the Seller Indemnitees
shall be entitled to indemnification without regard to satisfaction of the
Deductible (i.e., from the first dollar) with respect to any Loss attributable
to (i) fraud or (ii) any breach of any representation or warranty of Buyers,
which breach was made with reckless disregard for the truth or accuracy thereof
or with the intent to mislead or defraud Sellers or to improperly induce Sellers
to perform their obligations under this Agreement.

 

Section 7.5 Maximum Indemnification.

 

(a) Except with respect to breaches of representations and warranties contained
in Sections 2.2 (Capital Structure), 2.4 (Title to Purchased Interests), 2.5
(Authority; Validity of Agreement), 3.1 (Title to Purchased Interests), and 3.2
(Authority; Validity of Agreements) or breaches of any covenant or obligation
contained in Section 5.13 (Option to Purchase Interest) or Section 5.14
(Non-Competition; Non-Solicitation), in no event shall Sellers be obligated to
provide indemnification pursuant to Section 7.2(a), 7.2(b) or 7.2(e) exceeding,
in the aggregate, the amount in the Escrow Fund from time to time (the “Cap”);
provided, however, that the Buyer Indemnitees shall be entitled to
indemnification without regard to the Cap for any Loss attributable to (i)
fraud, (ii) any breach of any representation or warranty of any Seller or

 

-62-



--------------------------------------------------------------------------------

the Company, which breach was made with reckless disregard for the truth or
accuracy thereof or with the intent to mislead or defraud Buyers or to
improperly induce Buyers to perform their obligations under this Agreement or
(iii) any intentional or willful breach by any Seller or the Company of any
covenant, which breach was made with reckless disregard of such Seller’s or the
Company’s obligations under this Agreement or with the intent to mislead or
defraud Buyers. Buyers agree and acknowledge that any obligations of the Sellers
to provide indemnification pursuant to Section 7.2 that is subject to the Cap
must be satisfied solely and exclusively from the amounts available (if any) in
the Escrow Fund. Any obligation of the Sellers to provide indemnification
pursuant to Section 7.2 that is not subject to the Cap are not required to be
satisfied by the amounts in the Escrow Fund, and Buyer Indemnitees may proceed
against Sellers for such matters regardless of any amounts that may remain in
the Escrow Fund.

 

(b) The indemnification obligations of Sun Mortgage Partners, on the one hand,
and the Henschels, on the other hand, under Section 7.2(a) or 7.2(b) shall not
exceed Sun Mortgage Partners’ or the Henschels’, as the case may be, portion of
the Final Purchase Price. In addition, with respect to Sellers’ indemnification
obligations under Section 7.2(a) or 7.2(b), (i) Sun Mortgage Partners’
indemnification obligations shall be several but not joint with the Henschels
for any breach attributable to Sun Mortgage Partners, and (ii) each Henschel’s
indemnification obligations shall be joint and several with respect to each
other Henschel but several and not joint with respect to Sun Mortgage Partners
for any breach attributable to such Henschel, in each of case (i) and (ii),
solely to the extent that such indemnification is for a Loss that is not subject
to the Cap pursuant to Section 7.5(a) and there are no amounts available in the
Escrow Fund to satisfy such indemnification obligations; provided, however, that
each Henschel’s indemnification obligation shall be several and not joint with
respect to each other Henschel for any breach attributable to such Henschel of
the covenants or obligations set forth in Section 5.14 (Non-Competition;
Non-Solicitation).

 

(c) Except with respect to breaches of representations and warranties contained
in Section 4.2 (Authority; Validity of Agreements), in no event shall Buyer be
obligated to provide indemnification pursuant to Section 7.3(a) or 7.3(b)
exceeding, in the aggregate, eight million, eight-hundred thousand dollars
($8,800,000) (the “Buyer Cap”); provided, however, that the Seller Indemnitees
shall be entitled to indemnification without regard to the Buyer Cap for any
Loss attributable to (i) fraud, (ii) any breach of any representation or
warranty of Buyers, which breach was made with reckless disregard for the truth
or accuracy thereof or with the intent to mislead or defraud Sellers or to
improperly induce Sellers to perform their obligations under this Agreement or
(iii) any intentional or willful breach by Buyers of any covenant, which breach
was made with reckless disregard of Buyers obligations under this Agreement or
with the intent to mislead or defraud Sellers.

 

Section 7.6 Notice; Procedure for Third-Party Claims. (a) Except for
indemnification of Income Tax Claims, which are governed by Article VIII, any
Person entitled to indemnification under this Agreement (an “Indemnified Party”)
may seek indemnification for any Loss or potential Loss by giving written notice
to the applicable party or parties from whom indemnification is sought (the
“Indemnifying Party”), specifying (i) the representation and warranty or
covenant or other agreement that is alleged to have been breached or to have
given rise to indemnification, (ii) the basis for such allegation and (iii) if
known, the aggregate amount of the Losses for which a claim is being made under
this Article VII or, to the extent that such

 

-63-



--------------------------------------------------------------------------------

Losses are not known or have not been incurred at the time such claim is made,
an estimate, to be prepared in good faith, of the aggregate potential amount of
such Losses. Written notice to such Indemnifying Party of the existence of a
claim shall be given by the Indemnified Party as soon as practicable after the
Indemnified Party first receives notice of the potential claim; provided that
any failure to provide such prompt notice of the existence of a claim to the
applicable Indemnifying Party shall not affect the Indemnified Party’s right to
seek indemnification pursuant to this Article VII except and only to the extent
that such failure results in a lack of actual notice to the Indemnifying Party
and such Indemnifying Party actually incurs an incremental expense or otherwise
has been materially prejudiced as a result of such delay. In the case of a claim
not involving a Third-Party Claim, if the Indemnifying Party does not notify the
Indemnified Party within thirty (30) calendar days following its receipt of such
notice that the indemnifying party disputes its liability to the indemnified
party under this Article VII, such claim specified by the Indemnified Party in
such notice shall be conclusively deemed a liability of the Indemnifying Party
under this Article VII and the Indemnifying Party shall pay the amount of such
liability to the Indemnified Party on demand or, in the case of any notice in
which the amount of the claim (or any portion thereof) is estimated, on such
later date when the amount of such claim (or such portion thereof) becomes
finally determined.

 

(b) Except for indemnification for Income Tax Claims, which are governed by
Article VIII, in the case of any claim asserted by a Person that is not a party
to this Agreement against an Indemnified Party (a “Third-Party Claim”), the
Indemnified Party shall permit the Indemnifying Party (at the expense of such
Indemnifying Party) to assume the defense of such Third-Party Claim and any
litigation or Proceeding resulting therefrom; provided that (i) counsel for the
Indemnifying Party who shall conduct the defense of such claim or litigation
shall be reasonably satisfactory to the Indemnified Party and (ii) the
Indemnified Party may participate in such defense at such Indemnified Party’s
expense. No Indemnifying Party, in the defense of any Third-Party Claim, shall
consent to entry of any judgment or enter into any settlement without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed if the judgment or settlement is solely for
monetary damages and such monetary damages are fully indemnified by the
Indemnifying Party). In the event that the Indemnified Party shall in good faith
determine that the conduct of the defense of any Third-Party Claim subject to
indemnification hereunder or any proposed settlement of any such claim by the
Indemnifying Party would reasonably be expected to impair the ability of Buyers,
the Company or Sellers or their respective Affiliates to conduct their
businesses or to impair their respective reputations or business, or that the
Indemnified Party reasonably expects to have available to it one or more
defenses or counterclaims that are inconsistent with one or more of those that
may be available to the Indemnifying Party in respect of such claim or any
litigation relating thereto, the Indemnified Party shall have the right at all
times to take over and assume control over the defense, settlement, negotiations
or litigation relating to any such claim at the sole cost (only to the extent
that the fees and expenses of the Indemnified Party’s counsel in such action are
reasonable) of the Indemnifying Party; provided that, if the Indemnified Party
does so take over and assume control, the Indemnified Party shall not settle
such claim or litigation without the written consent of the Indemnifying Party,
such consent not to be unreasonably withheld or delayed. In the event that the
Indemnifying Party does not accept the defense of any matter as above provided,
the Indemnified Party shall have the right to defend against any such claim or
demand, and shall be entitled to settle or agree to pay in full such claim or
demand. In any event, Sellers and Buyers shall cooperate in the defense of any
Third-Party Claim subject to this Article VII and the records of each shall be
made reasonably available to the other with respect to such defense.

 

-64-



--------------------------------------------------------------------------------

Section 7.7 Survival of Indemnity. Any matter as to which a claim has been
asserted by formal notice satisfying the requirements of Section 7.6, and within
the time limitation applicable under Section 7.1, that is pending or unresolved
at the end of any applicable limitation period, under Section 7.1, by law or
otherwise, shall continue to be covered by this Article VII notwithstanding such
limitation (which the parties hereby waive solely with respect to such
circumstances), until such matter is finally terminated or otherwise resolved by
the parties under this Agreement, by an arbitration or by a court of competent
jurisdiction and any amounts payable hereunder are finally determined and paid.

 

Section 7.8 Subrogation. The rights of any Indemnifying Party shall be
subrogated to any right of action that the Indemnified Party may have against
any other person with respect to any matter giving rise to a claim for
indemnification hereunder.

 

Section 7.9 Other Limitations.

 

(a) No Buyer Indemnitee or Seller Indemnitee shall be entitled to any recovery
in respect of any Loss to the extent that such Loss was reduced by any insurance
recoveries (and any such reduction in Loss shall not be included as a Loss for
purposes of the Deductible or the Cap or the Buyer Cap).

 

(b) No Buyer Indemnitee or Seller Indemnitee shall be entitled to any recovery
to the extent that such recovery would constitute a duplicative payment for the
same Loss.

 

(c) For the avoidance of doubt, the parties agree that (i) to the extent a
liability is fully reflected on the Final Closing Balance Sheet, Buyer
Indemnitees shall not incur a Loss to the extent of such liability for purposes
of Sellers’ indemnification obligations under Section 7.2; and (ii) to the
extent that a reserve is fully reflected on the Final Closing Balance Sheet,
Buyer Indemnitees shall not incur a Loss for purposes of Sellers’
indemnification obligations under Section 7.2 for any liability specifically
identified on the Final Closing Balance Sheet for which such reserve was created
unless and only to the extent that such liability is in excess of such reserve.

 

Section 7.10 Interest on Indemnity Claim. To the extent that any party (the
“Payee Party”) becomes entitled to recover all or a portion of any Loss under
this Article VII or Article VIII, such Payee Party shall be entitled to accrued
interest from the indemnifying party (the “Payor Party”) in respect of such Loss
accruing at an interest rate equal to twelve percent (12%) per annum (or if
lower, the maximum rate permitted by Applicable Law) from the date on which such
Loss have been agreed among the parties (or, if earlier, the date on which such
Loss has been determined by a final Order or arbitration) until the date on
which the Payor Party actually makes such payment in respect of such Loss.

 

-65-



--------------------------------------------------------------------------------

ARTICLE VIII

 

TAX MATTERS

 

Section 8.1 Preparation and Filing of Tax Returns.

 

(a) Sellers shall timely prepare and file or shall cause to be timely prepared
and filed all Tax Returns of or with respect to the Company and the Company
Subsidiaries for any taxable period that ends on or before the Closing Date;
provided, however, that Sellers shall provide Buyer copies of such proposed Tax
Returns at least thirty (30) calendar days prior to the due date of any such Tax
Returns, such Tax Returns shall be prepared consistently with this Agreement and
past practice and, in the event that Buyer reasonably objects to any item in
such Tax Returns, such dispute shall be resolved by the Accountant prior to the
date such Tax Return is required to be filed.

 

(b) Buyers shall, except to the extent that such Tax Returns are the
responsibility of Sellers under Section 8.1(a), timely prepare and file or shall
cause to be timely prepared and filed all Tax Returns of or with respect to the
Company and the Company Subsidiaries; provided, however, that Buyer shall
provide Sellers copies of such proposed Tax Returns for a Straddle Period at
least 30 days prior to the due date of any such Tax Returns, such Tax Returns
shall be prepared consistently with this Agreement and past practice of the
Company and, in the event that Sellers reasonably objects to any item in such
Tax Returns, such dispute shall be resolved by the Accountant prior to the date
such Tax Return is required to be filed.

 

Section 8.2 Tax Indemnification.

 

(a) Except to the extent of amounts relating to Income Taxes set forth on the
Final Closing Balance Sheet under the headings “State Income Tax Payable”, “Tax
Liability – Current” or “Franchise Tax Payable”, Sellers shall pay or cause to
be paid, shall be liable for, and shall jointly and severally indemnify, defend
and hold Buyers and their Affiliates (including the Company and the Company
Subsidiaries after the Closing Date) harmless from and against (i) any and all
Excluded Taxes, and (ii) any and all Losses incurred by Buyers or any of their
Affiliates to the extent arising out of or resulting from the breach of a
representation or warranty (disregarding any materiality, knowledge or Company
Material Adverse Effect qualification therein), agreement or covenant made
Sections 2.19 or 5.1(b)(xiii) (to the extent that such representation, warranty,
agreement or covenant relates to Income Taxes) or in this Article VIII;
provided, however, that if and to the extent that there are no amounts available
in the Escrow Fund to satisfy such indemnification obligations, (i) Sun Mortgage
Partners’ indemnification obligation under this Section 8.2(a) shall be several
but not joint with the Henschels for any breach attributable to Sun Mortgage
Partners, and (ii) each Henschel’s indemnification obligation under this Section
8.2(a) shall be joint and several with respect to each other Henschel but
several and not joint with respect to Sun Mortgage Partners for any breach
attributable to such Henschel.

 

-66-



--------------------------------------------------------------------------------

(b) Buyers shall pay or cause to be paid, shall be liable for, and shall
indemnify, defend and hold Sellers harmless from and against any and all Taxes
of the Company and the Company Subsidiaries other than Taxes described in
Section 8.2(a).

 

(c) Payment in full of any amount due under this Section 8.2 shall be made to
the affected party by Wire Transfer at least two (2) Business Days before the
date payment of the Taxes to which such payment relates is due, or, if no Tax is
payable, within ten (10) Business Days after written demand is made for such
payment.

 

Section 8.3 Tax Refunds.

 

(a) Sellers shall be entitled to any refunds or credits of or against any
Excluded Taxes. Buyer shall be entitled to any refunds or credits of or against
any Taxes other than refunds or credits of or against Excluded Taxes.

 

(b) Buyer shall, and shall cause the Company and the Company Subsidiaries to,
promptly forward to Sellers or to reimburse Sellers for any refunds or credits
due Sellers (pursuant to the terms of this Article VIII) after receipt thereof,
and Sellers shall promptly forward to Buyer or reimburse Buyer for any refunds
or credits due Buyer (pursuant to the terms of this Article VIII) after receipt
thereof.

 

Section 8.4 Contests.

 

(a) If any Taxing Authority asserts an Income Tax Claim, then the party hereto
first receiving notice of such Income Tax Claim promptly shall provide written
notice thereof to the other party or parties hereto; provided, however, that the
failure of such party to give such prompt notice shall not relieve the other
party of any of its obligations under this Article VIII, except to the extent
that the other party is actually prejudiced thereby. Such notice shall specify
in reasonable detail the basis for such Income Tax Claim and shall include a
copy of the relevant portion of any correspondence received from the Taxing
Authority.

 

(b) Sellers shall, upon written notice to Buyer, have the right to control, at
their own expense, any audit, examination, contest, litigation or other
proceeding by or against any Taxing Authority (a “Tax Proceeding”) in respect of
the Company or any Company Subsidiary for any taxable period that ends on or
before the Closing Date; provided, however, that if such action could have an
adverse impact on Buyer, any Affiliate of Buyer or the Company or any Company
Subsidiary, (i) Sellers shall provide Buyer with a timely and reasonably
detailed account of each phase of such Tax Proceeding, (ii) Sellers shall
consult with Buyer before taking any significant action in connection with such
Tax Proceeding, (iii) Sellers shall consult with Buyer and offer Buyer an
opportunity to comment before submitting any written materials prepared or
furnished in connection with such Tax Proceeding, (iv) Sellers shall defend such
Tax Proceeding diligently and in good faith as if they were the only party in
interest in connection with such Tax Proceeding, (v) Buyer (or an Affiliate of
Buyer) shall be entitled to participate, at its own expense, in such Tax
Proceeding and receive copies of any written materials relating to such Tax
Proceeding received from the relevant Taxing Authority, and (vi) Sellers shall
not settle, compromise or abandon any such Tax Proceeding without obtaining the
prior written consent of Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

-67-



--------------------------------------------------------------------------------

(c) In the case of a Tax Proceeding for a Straddle Period of the Company or any
Company Subsidiary, the Controlling Party shall have the right to control, at
its own expense, such Tax Proceeding; provided, however, that (i) the
Controlling Party shall provide the Non-Controlling Party with a timely and
reasonably detailed account of each phase of such Tax Proceeding, (ii) the
Controlling Party shall consult with the Non-Controlling Party before taking any
significant action in connection with such Tax Proceeding, (iii) the Controlling
Party shall consult with the Non-Controlling Party and offer the Non-Controlling
Party an opportunity to comment before submitting any written materials prepared
or furnished in connection with such Tax Proceeding, (iv) the Controlling Party
shall defend such Tax Proceeding diligently and in good faith as if it were the
only party in interest in connection with such Tax Proceeding, (v) the
Non-Controlling Party shall be entitled to participate in such Tax Proceeding,
at its own expense, if such Tax Proceeding could have an adverse impact on the
Non-Controlling Party or any of its Affiliates and (vi) the Controlling Party
shall not settle, compromise or abandon any such Tax Proceeding without
obtaining the prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, of the Non-Controlling Party if such
settlement, compromise or abandonment could have an adverse impact on the
Non-Controlling Party or any of its Affiliates. “Controlling Party” means
whichever of Sellers or Buyer is reasonably expected to bear the greater Tax
liability in connection with a Straddle Period Tax Proceeding, and
“Non-Controlling Party” means whichever of Sellers or Buyer is not the
Controlling Party with respect to such Straddle Period Tax Proceeding.

 

(d) Buyer shall have the right to control, at its own expense, any Tax
Proceeding involving the Company or any Company Subsidiary (other than any Tax
Proceeding described in Section 8.4(b) or (c)).

 

Section 8.5 Cooperation. From and after the Closing Date, each of Buyer and
Sellers shall: (a) assist in all reasonable respects (and cause their respective
Affiliates to assist) the other party in preparing any Tax Returns of the
Company or any Company Subsidiary which such other party is responsible for
preparing and filing; (b) cooperate in all reasonable respects in preparing for
any audits of, or disputes with any Taxing Authority regarding, any Tax Returns
of the Company or any Company Subsidiary; (c) make available to the other and to
any Taxing Authority as reasonably requested all information, records, and
documents relating to Taxes of the Company or any Company Subsidiary; (d)
provide timely notice to the other in writing of any pending or threatened Tax
audits or assessments of the Company or any Company Subsidiary for taxable
periods for which the other may have a liability under this Agreement; and (e)
furnish the other with copies of all correspondence received from any Taxing
Authority in connection with any Tax audit or information request with respect
to the Company or any Company Subsidiary with respect to any such taxable
period.

 

Section 8.6 Consolidated Returns. Notwithstanding any other provision of this
Agreement, (a) Buyer shall be entitled to control in all respects, and neither
Sellers nor any Affiliate of Sellers shall be entitled to participate in, any
Tax Proceeding with respect to any consolidated, combined or unitary Tax Return
that includes Buyer or any of its Affiliates and (b) Buyer and its Affiliates
shall not be required to provide any Person with any consolidated,

 

-68-



--------------------------------------------------------------------------------

combined or unitary Tax Return or copy thereof that includes Buyer or any of its
Affiliates (provided, however, that to the extent that such Tax Returns would be
required to be delivered but for this Section 8.6(b), the person that would be
required to deliver such Tax Returns shall instead deliver pro forma Tax Returns
relating solely to the Company or the Company Subsidiary).

 

Section 8.7 Tax Sharing Agreements. Anything in any other agreement to the
contrary notwithstanding, all liabilities and obligations between Sellers or any
of their Affiliates (other than the Company and the Company Subsidiaries), on
the one hand, and any of the Company and the Company Subsidiaries, on the other
hand, under any Tax allocation or Tax sharing agreement in effect prior to the
Closing Date (other than this Agreement) shall cease and terminate as of the
Closing Date as to all past, present and future taxable periods.

 

Section 8.8 Coordination; Survival. Except as expressly provided in Article VII,
claims for indemnification for Income Taxes shall be governed exclusively by
this Article VIII and not by Article VII. The indemnification provisions of this
Article VIII shall survive until six (6) months following the expiration of the
relevant statutes of limitations.

 

Section 8.9 Tax Treatment; Indemnity Payments. It is agreed and understood that
the parties hereto shall treat the transactions contemplated by this Agreement
in accordance with Revenue Ruling 99-6, 1999-1 C.B. 432 (Situation 2). The
parties hereto agree to treat any payment made pursuant to Article VII or
Article VIII as an adjustment to the Final Purchase Price for all Tax purposes
unless required to do otherwise pursuant to a “determination” (within the
meaning of Section 1313(a) of the Code).

 

Section 8.10 Purchase Price Allocation. Buyer and Sellers shall endeavor in good
faith to agree, within 120 days after the Closing Date, on an allocation of the
total consideration among the assets of the Company, which allocation shall be
reasonable and in accordance with the principles set forth on Exhibit K and the
principles of Section 1060 of the Code and the Treasury Regulations promulgated
thereunder (the “Allocation”). If Buyer and Sellers have agreed on an Allocation
by such date, Buyer and Sellers shall (except as may be required by a
“determination” within the meaning of Section 1313(a) of the Code or any similar
state, local or foreign Tax law) (a) report the allocation of the total
consideration among the assets of the Company in accordance with such Allocation
and (b) act in accordance with such Allocation (i) in the preparation and filing
of all Tax Returns and (ii) in the course of any Tax Proceeding. Buyer and
Sellers shall promptly inform one another of any challenge by any Taxing
Authority to such Allocation and agree to consult and keep one another informed
with respect to the status of, and any discussion, proposal or submission with
respect to, such challenge. If Buyer and Sellers have not agreed on an
Allocation by such date, Buyer and Sellers shall endeavor in good faith to
resolve such disagreement. If Buyer and Sellers are unable to resolve such
disagreement within fifteen (15) calendar days, each of Buyer and Sellers shall
use its own allocation; provided, however, that such allocation is consistent
with and reflects the principles set forth on Exhibit K.

 

-69-



--------------------------------------------------------------------------------

ARTICLE IX

 

TERMINATION/SURVIVAL

 

Section 9.1 Termination.

 

(a) This Agreement may be terminated on or prior to the Closing as follows:

 

(i) by written consent of Sellers and Buyers;

 

(ii) by Sellers if (A) a condition to Sellers’ obligation to close set forth in
Section 6.1 or 6.3 cannot be satisfied at or prior to the date set forth in
Section 9.1(a)(v) or (B) there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement on the part of any
Buyer and such breach has not been cured within twenty (20) Business Days after
written notice to Buyers (provided that no cure period shall be required for a
breach that by its nature cannot be cured) such that the conditions set forth in
Section 6.1 or 6.3 cannot be satisfied at or prior to the date set forth in
Section 9.1(a)(v); provided that the right to terminate this Agreement under
this Section 9.1(a)(ii) shall not be available to Sellers if (x) the
nonfulfillment of the conditions to Sellers’ obligation to close as set forth in
Section 6.1 or 6.3 results from the breach by a Seller of any of its
representations, warranties, covenants or agreements hereunder or (y) the
violation or breach by Buyer referred to in clause (B) of this Section
9.1(a)(ii) results from the breach by a Seller of its representations,
warranties, covenants or agreements hereunder;

 

(iii) by Buyers if (A) a condition to Buyers’ obligation to close set forth in
Section 6.1 or 6.2 cannot be satisfied at or prior to the date set forth in
Section 9.1(a)(v) or (B) there has been a material breach of any representation,
warranty, covenant or agreement contained in this Agreement on the part of the
Company or Sellers and such breach has not been cured within twenty (20)
Business Days after written notice to Sellers (provided that no cure period
shall be required for a breach that by its nature cannot be cured) such that the
conditions set forth in Section 6.1 or 6.2 cannot be satisfied at or prior to
the date set forth in Section 9.1(a)(v); provided that the right to terminate
this Agreement under this Section 9.1(a)(iii) shall not be available to Buyers
if (x) the nonfulfillment of the conditions to Buyers’ obligation to close as
set forth in Section 6.1 or 6.2 results from the breach by a Buyer of any of its
representations, warranties, covenants or agreements hereunder or (y) the
violation or breach by Seller referred to in clause (B) of this Section
9.1(a)(iii) results from the breach by a Buyer of its representations,
warranties, covenants or agreements hereunder;

 

(iv) by Buyers, upon the occurrence of a Company Material Adverse Effect; and

 

(v) by Buyers or Sellers if the Closing has not occurred on or before April 5,
2005.

 

(b) The termination of this Agreement shall be effectuated by the delivery by
the party terminating this Agreement to each other party of a written notice of
such termination. If this Agreement so terminates, it shall become null and void
and have no further force or effect, except as provided in Section 9.2.

 

-70-



--------------------------------------------------------------------------------

Section 9.2 Survival After Termination. If this Agreement is terminated in
accordance with Section 9.1 hereof and the Transactions contemplated hereby are
not consummated, this Agreement shall become void and of no further force and
effect, except for the provisions of Section 5.6, Section 5.8 and this Section
9.2 and Article X. None of the parties hereto shall have any liability in the
event of a termination of this Agreement, except to the extent that such
termination results from the willful violation by such party of any of its
representations, warranties, covenants or obligations under this Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1 Amendments; Extension; Waiver. This Agreement may not be amended,
altered or modified except by written instrument executed by each of the
parties. The failure by any party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed to be a waiver of any
such provision nor in any way to affect the validity of this Agreement or any
part hereof or the right of such party thereafter to enforce each and every such
provision. No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance. Any waiver made by any party hereto in connection with this
Agreement shall not be valid unless set forth in writing by such party.

 

Section 10.2 Entire Agreement. This Agreement, the Annexes, Schedules and
Exhibits, together with certificates and lists referred to herein, and any
documents executed by the parties simultaneously herewith or pursuant thereto,
and the Ancillary Agreements constitute the entire agreement of the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, written and oral, among the parties with respect
to the subject matter hereof.

 

Section 10.3 Construction and Interpretation. When a reference is made in this
Agreement to Sections, Annexes, Exhibits or Schedules, such reference shall be
to a Section of or Annex, Exhibit or Schedule to this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The term “knowledge” of any Person means the
actual knowledge of such Person, after due inquiry. When used in the case of the
Company, the term “knowledge” shall include only the “knowledge” (as described
in the prior sentence) of the Persons set forth on Exhibit L. When used in the
case of the Sellers, the term “knowledge” shall mean the knowledge only of each
Seller, and no knowledge of any Seller shall be imputed to any other Seller. The
representations and warranties of the Company, Sellers and the right of any
person to indemnification or payments hereunder, shall not be affected or deemed
waived by reason of any investigation made by or on behalf of Buyers (including
by any of their advisors or representatives) or by reason of the fact that
Buyers or any of such advisors or representatives

 

-71-



--------------------------------------------------------------------------------

knew, or should have known, that such representation or warranty is or might be
inaccurate or that any fact, event or circumstance had or had not occurred. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event any ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by all parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

Section 10.4 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

 

Section 10.5 Notices. All notices and other communications hereunder shall be in
writing in the English language and shall be addressed as follows (or at such
other address for a party as shall be specified by like notice):

 

If to Buyers:

 

Friedman, Billings, Ramsey Group, Inc.

Potomac Tower

1001 Nineteenth Street North

Arlington, Virginia 22209-1710

Telecopy: (703) 469-1140

Attention: William Ginivan, Esq.

 

With copies to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Telecopy: (212) 403-2000

Attention: Trevor S. Norwitz, Esq.

 

and:

 

Weiner Brodsky Sidman Kider PC

1300 19th Street NW

5th Floor

Washington, D.C. 20036

Telecopy: (202) 628-2011

Attention: Harvey Weiner, Esq.

 

-72-



--------------------------------------------------------------------------------

If to Sellers or the Company:

 

NLC Financial Services, LLC

700 West Hillsboro Boulevard

Building One, Suite 204

Deerfield Beach, Florida 33441

Telecopy: (954) 246-5051

Attention: Jeffrey Henschel and Neal Henschel

 

With copies to:

 

Sun Mortgage Partners, L.P.

c/o Sun Capital Partners, Inc.

5355 Town Center Road, Suite 802

Boca Raton, Florida 33486

Telecopy: (561) 394-0540

Attention: Marc J. Leder, Rodger R. Krouse and C. Deryl Couch

 

and:

 

Morgan, Lewis & Bockius LLP

One Oxford Centre

Thirty-Second Floor

Pittsburgh, Pennsylvania 15219

Telecopy: (412) 560-7001

Attention: David A. Gerson, Esq.

 

All such notices or communications shall be deemed to have been delivered and
received: (a) if delivered in person, on the day of such delivery; (b) if by
facsimile, on the day on which such facsimile was sent, provided that receipt is
confirmed electronically; (c) if by certified or registered mail (return receipt
requested), on the seventh Business Day after the mailing thereof; or (d) if by
reputable overnight delivery service, on the second Business Day after the
sending thereof. Each notice, written communication, certificate, instrument and
other document required to be delivered under this Agreement shall be in the
English language, except to the extent that such notice, written communication,
certificate, instrument and other document is required by Applicable Law to be
in a language other than English.

 

Section 10.6 Binding Effect; Persons Benefiting; No Assignment. This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Nothing in this Agreement is
intended or shall be construed to confer upon any Person other than the parties
hereto and their respective successors and permitted assigns any right, remedy
or claim under or by reason of their Agreement or any part hereof. This
Agreement may not be assigned by any of the parties hereto without the prior
written consent of each of the other parties hereto and any purported assignment
or other transfer without such consent shall be void and unenforceable, except
that Buyer may assign any of its rights and obligations hereunder to any
Subsidiary of Buyer Parent. Sellers acknowledge that, immediately after the
Closing, the Buyers may, in their sole discretion, cause the merger of the

 

-73-



--------------------------------------------------------------------------------

Company with and into Buyer or a Company Subsidiary; provided that the surviving
entity of any merger of the Company with and into Buyer shall remain a Buyer
hereunder having all of the obligations and duties of a Buyer provided herein or
in any Ancillary Agreement or other document or instrument or certificate
delivered in connection herewith or therewith.

 

Section 10.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same agreement, it being understood that
all of the parties need not sign the same counterpart.

 

Section 10.8 Specific Performance. The parties to this Agreement each
acknowledge that, in view of the uniqueness of the Business and the
Transactions, each party would not have an adequate remedy at law for money
damages in the event that the covenants to be performed after the Closing have
not been performed in accordance with their terms, and therefore agree that the
other parties shall be entitled to specific enforcement of the terms of any such
covenant and any other equitable remedy to which such parties may be entitled.

 

Section 10.9 Waiver of Punitive Damages. EACH PARTY HERETO AGREES TO WAIVE AND
DOES HEREBY WAIVE ANY RIGHT TO SEEK PUNITIVE DAMAGES AS RELATED TO THE
ENFORCEMENT OF THIS AGREEMENT.

 

Section 10.10 Remedies. Except as set forth in Section 10.8, and except for
fraud, the indemnification rights under Article VII are the sole and exclusive
rights and remedies that the parties have at law or in equity or otherwise for
any breach of any representation or warranty in this Agreement or any breach or
failure to fulfill any agreement or covenant set forth in this Agreement.
Nothing in this Section 10.10 shall limit the right of the Buyer Indemnitees to
obtain insurance or to proceed against any policy of insurance.

 

Section 10.11 Governing Law. THIS AGREEMENT, THE LEGAL RELATIONS BETWEEN THE
PARTIES AND THE ADJUDICATION AND THE ENFORCEMENT THEREOF, SHALL BE GOVERNED BY
AND INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE
STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED WHOLLY
WITHIN THAT JURISDICTION.

 

Section 10.12 Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably submits to the exclusive jurisdiction
of the State Courts of the State of Delaware or the United States District Court
for the District of Delaware for the purpose of any and all actions, suits or
Proceedings arising in whole or in part out of, related to, based upon or in
connection with this Agreement or the subject matter hereof, (b) hereby waives
to the extent not prohibited by Applicable Law, and agrees not to assert, by way
of motion, as a defense or otherwise, in any such action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred to any court other than one of the
above-named courts, or should be stayed by reason of the pendency of some other
Proceeding in any other court other than one of the above-named courts, or that
this Agreement or the subject

 

-74-



--------------------------------------------------------------------------------

matter hereof may not be enforced in or by such court and (c) hereby agrees not
to commence any such action other than before one of the above-named courts nor
to make any motion or take any other action seeking or intending to cause the
transfer or removal of any such action to any court other than one of the
above-named courts whether on the grounds of inconvenient forum or otherwise.
Each party hereby: (i) consents to service of process in any such action in any
manner permitted by Delaware law; (ii) agrees that service of process made in
accordance with clause (i) or made by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 10.5, shall
constitute good and valid service of process in any such action and (iii) waives
and agrees not to assert (by way of motion, as a defense, or otherwise) in any
such action any claim that service of process made in accordance with clause (i)
or (ii) does not constitute good and valid service of process.

 

Section 10.13 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY OF ANY ACTION, PROCEEDING OR
COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE RELATED DOCUMENTS
OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF
OR THEREOF. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT OR THE RELATED DOCUMENTS, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED OR HAD THE OPPORTUNITY TO REVIEW
THIS WAIVER WITH ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

[Remainder of page intentionally left blank.]

 

-75-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     FNLC FINANCIAL SERVICES, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     NEAL S. HENSCHEL By:  

 

--------------------------------------------------------------------------------

Name:   Neal S. Henschel JEFFREY M. HENSCHEL By:  

 

--------------------------------------------------------------------------------

Name:   Jeffrey M. Henschel BENJAMIN HENSCHEL By:  

 

--------------------------------------------------------------------------------

Name:   Benjamin Henschel ANDREW HENSCHEL By:  

 

--------------------------------------------------------------------------------

Name:   Andrew Henschel



--------------------------------------------------------------------------------

SUN MORTGAGE PARTNERS, L.P. By:   Sun Mortgage Advisors, Inc., its general
partner By:  

 

--------------------------------------------------------------------------------

Name:     Title:     NLC FINANCIAL SERVICES, LLC By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

-2-



--------------------------------------------------------------------------------

Annex A

 

Defined Terms

 

For all purposes of this Agreement (other than as otherwise defined or specified
in any Exhibit or Schedule), the following terms shall have the respective
meanings set forth below in this Annex A (such definitions to apply to both the
singular and plural forms of the terms herein defined):

 

“Accountant” has the meaning set forth in Section 1.5(e).

 

“Additional Closing Cash” has the meaning set forth in Section 1.1(c)(vi).

 

“Additional Closing Shares” has the meaning set forth in Section 1.1(c)(vi).

 

“Additional Employee Cash” has the meaning set forth in Section 1.1(e).

 

“Additional Employee Shares” has the meaning set forth in Section 1.1(e).

 

“Additional Post-Closing Shares” has the meaning set forth in Section 1.7.

 

“Adjusted Net Book Value” means the consolidated members’ equity of the Company
prepared in accordance with GAAP and consistent with the Company’s past
practices set forth on Annex C and using the same principles, procedures,
policies, reserve calculations, methodologies and other methods and practices
that are described in Annex C, after expensing all costs incurred in connection
with a potential or possible financing transaction affecting the capitalization
of the Company or a Company Subsidiary, including the Transactions, a potential
or possible initial public offering of the securities of the Company or any
Company Subsidiary (including any successors thereto) or a potential or possible
offering of debt securities of the Company or any Company Subsidiary, to the
extent that such costs are still reflected on the balance sheet from which
Adjusted Net Book Value is being calculated.

 

“Adjustment Report” has the meaning set forth in Section 1.5(f).

 

“Affiliate” means, with respect to any Person, (a) any Person that owns or
controls more than 25% of the capital or voting rights of such Person or (b) any
Person that directly or indirectly through one or more intermediaries, Controls,
is Controlled by, or is under common Control with, the first Person, including a
Subsidiary of the first Person, a Person of which the first Person is a
Subsidiary, or another Subsidiary of a Person of which the first Person is also
a Subsidiary; provided that, with respect to a natural Person, an Affiliate of
such Person shall include any spouse, grandparent, parent, sibling or descendant
of such natural person and any trust or other entity formed for the benefit of
any such natural person or for any spouse, grandparent, parent, sibling or
descendant of such natural person.

 

Annex A-1



--------------------------------------------------------------------------------

“Affiliate Arrangement” has the meaning set forth in Section 2.15(a).

 

“Agreement” means this Securities Purchase Agreement, including the Schedules
and any Annexes and Exhibits hereto, as such may hereunder be amended or
restated from time to time.

 

“Ancillary Agreements” means the Employment Agreements, the Loan Purchase
Agreement and the Warehouse Funding Agreement.

 

“Andrew Henschel” has the meaning set forth in the introductory paragraph to
this Agreement.

 

“Andrew Stock” has the meaning set forth in Section 1.6(a).

 

“Applicable Industry Ratio” means a fraction, the numerator of which is 19.22
and the denominator of which is 752.06.

 

“Applicable Law” means any Law applicable to any of the parties to this
Agreement or the Ancillary Agreements or any of their respective Affiliates,
directors, officers, managers, stockholders, members, employees, properties,
assets or the Mortgage Loans, Mortgage Loan Documents or Mortgage Loan Files,
including all Laws relating to the origination, purchase, underwriting,
processing, sale, enforcement, insurance, transfer or guaranty of, or filing of
claims, in connection with, any Mortgage Loan.

 

“Applicable Stock Price” means $19.22 per share.

 

“Assets” has the meaning set forth in Section 2.11.

 

“Balance Sheets” has the meaning set forth in Section 2.8(c).

 

“Base Cash Consideration” has the meaning set forth in Section 1.1(c)(ii).

 

“Base Number of Employee Shares” has the meaning set forth in Section 1.1(e).

 

“Base Number of Shares” has the meaning set forth in Section 1.1(c)(v).

 

“Base Purchase Price” has the meaning set forth in Section 1.1(c)(ii).

 

“Benjamin Henschel” has the meaning set forth in the introductory paragraph to
this Agreement.

 

“Benjamin Stock” has the meaning set forth in Section 1.6(a).

 

“Borrower” means the obligor under a Mortgage Loan.

 

“Borrower Escrow Account” means all escrow, custodial, suspense, reserve and
similar accounts related to Mortgage Loans.

 

Annex A-2



--------------------------------------------------------------------------------

“Business” means the business and operations of the Company and the Company
Subsidiaries as currently conducted.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Buyer” has the meaning set forth in the introductory paragraph to this
Agreement and includes any permitted successor or assign.

 

“Buyer Cap” has the meaning set forth in Section 7.5(c).

 

“Buyer Indemnitees” has the meaning set forth in Section 7.2.

 

“Buyer Material Adverse Effect” means any change, effect, event, matter,
occurrence or state of facts that (a) has or results in, or could reasonably be
expected to have or result in, a material adverse effect on the business,
financial condition, assets and properties, taken as a whole, or results of
operations of Buyer Parent and its Subsidiaries, taken as a whole, or (b) does,
or could reasonably be expected to, impair or materially delay Buyers’ ability
to promptly perform its obligations hereunder, other than, in the case of clause
(a), any change, effect, event, matter, occurrence or state of facts to the
extent resulting from (i) a decline or worsening of the United States economy in
general, (ii) a matter generally affecting the banking industry or loan
origination industry, which in either case does not have a disproportionate
effect on Buyer Parent, (iii) any action taken by Buyer Parent or Buyer
expressly required pursuant to this Agreement or (iv) any matter set forth on
Schedule A.

 

“Buyer Parent” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Buyer Parent Common Stock” means class A common stock, par value $0.01 per
share, of Buyer Parent.

 

“Buyer Parent SEC Documents” has the meaning set forth in Section 4.8.

 

“Buyer Premium” means the Market Premium minus twenty-five basis points (0.25%).

 

“Buyers” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Cap” has the meaning set forth in Section 7.5(a).

 

“Closing” has the meaning set forth in Section 1.2.

 

“Closing Adjustment Cash Consideration” has the meaning set forth in Section
1.5(b).

 

“Closing Cash Consideration” has the meaning set forth in Section 1.1(c)(iii).

 

Annex A-3



--------------------------------------------------------------------------------

“Closing Cash Escrow Amount” has the meaning set forth in Section 1.1(c)(ii).

 

“Closing Date” has the meaning set forth in Section 1.2.

 

“Closing Stock Consideration” has the meaning set forth in Section 1.1(c)(ii).

 

“Closing Stock Escrow Amount” has the meaning set forth in Section 1.1(c)(ii).

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Collateral” means the real and personal property securing a Mortgage Loan or a
bond, mortgage-backed security or other obligation relating to a Mortgage Loan.

 

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Company Loan” means a Mortgage Loan of which the Company or a Company
Subsidiary is the sole beneficial owner and holder of legal title and in which
no other Person has any interest.

 

“Company Material Adverse Effect” means any change, effect, event, matter,
occurrence or state of facts that (a) has or results in, or would reasonably be
expected to have or result in, a material adverse effect on the business,
financial condition, assets and properties, taken as a whole, or results of
operations of the Company and the Company Subsidiaries, taken as a whole, or (b)
does, or would reasonably be expected to, impair or materially delay the
Company’s, or any Seller’s ability to promptly perform its obligations
hereunder, other than, in the case of clause (a), any change, effect, event,
matter, occurrence or state of facts to the extent resulting from (i) a decline
or worsening of the United States economy in general, (ii) a matter generally
affecting the loan origination industry, which in either of cases (i) or (ii)
does not have a disproportionate effect on the Company and the Company
Subsidiaries, taken as a whole, or (iii) any action taken by Sellers or the
Company expressly contemplated by this Agreement or (iv) any action taken by
Sellers or the Company for which Buyers have provided their written consent or
(v) the announcement of the execution of this Agreement or the expected
consummation of the Transaction (other than any loss of employees of the Company
or a Company Subsidiary or the loss of any mortgage loan brokers working with
the Company or a Company Subsidiary even if resulting from the announcement of
the execution of this Agreement or the expected consummation of the
Transaction).

 

“Company Subsidiary” means each Person that is a Subsidiary of the Company.

 

“Consent” means any consent, approval, authorization, waiver, permit, license,
grant, agreement, exemption or order of, or registration, declaration or filing
with or notice to, any Person, including any Governmental Authority, that are
required in connection with (a) the execution and delivery by the Company, any
Seller, Buyer or Buyer Parent of this Agreement or (b) the consummation by the
Company, any Seller, Buyer or Buyer Parent of the Transactions.

 

Annex A-4



--------------------------------------------------------------------------------

“Contract” means, whether written or oral, any loan agreement, indenture, letter
of credit (including related letter of credit application and reimbursement
obligation), mortgage, security agreement, pledge agreement, deed of trust,
bond, note, guarantee, surety obligation, warrantee, license, franchise, permit,
power of attorney, purchase order, lease, and other agreement, contract,
instrument, obligation, offer, commitment, arrangement and understanding, in
each case as amended, supplemented, waived or otherwise modified.

 

“Control” or “Controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of a Person,
whether through the ownership of voting securities, by contract, as trustee or
executor, or otherwise. For purposes of this definition, a general partner or
managing member of a Person shall always be considered to Control such Person.

 

“Controlled Affiliate” has the meaning set forth in Section 2.3(a).

 

“Controlling Party” has the meaning set forth in Section 8.4(c).

 

“Correspondent Agreement” means any Contract, as amended and modified, for the
acquisition of any Mortgage Loan originated or brokered by or to the Company or
any Company Subsidiary, including all Investor guides, manuals, handbooks,
bulletins, circulars, announcements, issuances, releases, letters,
correspondence and other instructions applicable to such Contracts.

 

“Deductible” has the meaning set forth in Section 7.4(a).

 

“Derivative Products” has the meaning set forth in Section 2.26.

 

“Dispute Notice” has the meaning set forth in Section 1.5(d).

 

“Distribution” means the payment or other direct or indirect dividend or
distribution of cash, stock or any other assets by any of the Company or any
Company Subsidiary to any of their respective equityholders in their capacity as
equityholders.

 

“Draft Closing Adjusted Net Book Value” has the meaning set forth in Section
1.5(c).

 

“Draft Closing Balance Sheet” has the meaning set forth in Section 1.5(c).

 

“Draft Closing Loan Balance” has the meaning set forth in Section 1.5(c).

 

“Draft Closing Loan Schedule” has the meaning set forth in Section 1.5(c).

 

“Employee Cash Consideration” has the meaning set forth in Section 1.1(e).

 

“Employment Agreements” has the meaning set forth in the recitals to this
Agreement.

 

Annex A-5



--------------------------------------------------------------------------------

“Enforceability Exceptions” has the meaning set forth in Section 2.5.

 

“Environmental Law” means any Law, code, license, permit, authorization,
approval, consent, common law, legal doctrine, requirement or agreement with any
Governmental Authority, relating to (a) the protection, preservation or
restoration of the environment (including air, water, vapor, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource), or to human health or safety, or (b)
the exposure to, or the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production, release or disposal
of hazardous substances, in each case as amended and as now in effect.

 

“Equity Interests” means any capital stock, partnership or limited liability
company interest (as applicable) or other equity (including equity appreciation
rights) or voting interest or any security or evidence of indebtedness
convertible into or exchangeable for any capital stock, partnership or limited
liability company interest or other equity interest, or any right, warrant or
option to acquire or obligation to issue or deliver any of the foregoing.

 

“Equity Right” has the meaning set forth in Section 2.2(c).

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the rules, regulations and class exemptions of the U.S. Department
of Labor thereunder.

 

“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with the Company or any Company Subsidiary would be deemed a “single
employer” within the meaning of Section 4001(b)(1) of ERISA.

 

“Escrow Agreement” has the meaning set forth in Section 1.3(a).

 

“Escrow Costs” has the meaning set forth in Section 1.3(b).

 

“Escrow Fund” has the meaning set forth in Section 1.3(a).

 

“Estimated Closing Adjusted Net Book Value” has the meaning set forth in Section
1.5(a).

 

“Estimated Closing Balance Sheet” has the meaning set forth in Section 1.5(a).

 

“Estimated Closing Loan Balance” has the meaning set forth in Section 1.5(a).

 

“Estimated Closing Loan Schedule” has the meaning set forth in Section 1.5(a).

 

“Excess Portfolio Amount” means the Estimated Closing Loan Balance minus
three-hundred-and-fifty million dollars ($350,000,000).

 

“Excess Portfolio Factor” means the quotient obtained by dividing the Excess
Portfolio Amount by the Estimated Closing Loan Balance.

 

Annex A-6



--------------------------------------------------------------------------------

“Excess Portfolio Net Value” means the sum, expressed in dollars, equal to (a)
the product of (i) the Buyer Premium multiplied by (ii) the Excess Portfolio
Amount, minus (b) the product of (i) the Excess Portfolio Factor multiplied by
(ii) the Net Deferred Expenses.

 

“Excluded Taxes” means (i) any Income Taxes of the Company or any Company
Subsidiary for any Pre-Closing Period or resulting from any transaction in any
Pre-Closing Period, (ii) any Taxes of Sellers, any of their Affiliates or any
other Person (other than the Company and the Company Subsidiaries) for any
period (whether before or after the Closing Date), including any Taxes for which
the Company or any Company Subsidiary may be liable under Section 1.1502-6 of
the Treasury Regulations (or any similar provision of state, local or foreign
Tax law), as a transferee or successor, by contract or otherwise and (iii) any
Transfer Taxes arising as a result of or otherwise incurred in connection with
the transactions contemplated by this Agreement. For purposes of this Agreement,
in the case of any Straddle Period, Income Taxes of the Company and the Company
Subsidiaries for the Pre-Closing Tax Period shall be computed as if such taxable
period ended as of the close of business on the Closing Date.

 

“Existing Company LLC Agreement” means the Operating Agreement of the Company,
as amended, supplemented or otherwise modified prior to the date hereof.

 

“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto and including the Federal Housing Commissioner and the
Secretary of HUD where appropriate under the Federal Housing Administration
regulations.

 

“Filings” has the meaning set forth in Section 2.16(d).

 

“Final Closing Adjusted Net Book Value” means the Draft Closing Adjusted Net
Book Value, as finalized pursuant to the last sentence of Section 1.5(d), the
second sentence of Section 1.5(e), or Section 1.5(f), as applicable.

 

“Final Closing Balance Sheet” means the Draft Closing Balance Sheet, as
finalized pursuant to the last sentence of Section 1.5(d), the second sentence
of Section 1.5(e), or Section 1.5(f), as applicable.

 

“Final Closing Loan Balance” means the Estimated Closing Loan Balance, as
finalized pursuant to the last sentence of Section 1.5(d), the second sentence
of Section 1.5(e), or Section 1.5(f), as applicable.

 

“Final Closing Loan Schedule” means the Estimated Closing Loan Schedule, as
finalized pursuant to the last sentence of Section 1.5(d), the second sentence
of Section 1.5(e), or Section 1.5(f), as applicable.

 

“Final Purchase Price” has the meaning set forth in Section 1.1(c)(i).

 

“Financial Statements” has the meaning set forth in Section 2.8(a).

 

Annex A-7



--------------------------------------------------------------------------------

“Forfeited Consideration” has the meaning set forth in Section 1.1(f).

 

“GAAP” means U.S. generally accepted accounting principles in effect at the time
any applicable financial statements were prepared or any act requiring the
application of GAAP was performed.

 

“Governmental Approval” means any Consent of, with or to any Governmental
Authority.

 

“Governmental Authority” means any nation, state, territory, province, county,
city or other unit or subdivision thereof or any entity, authority, agency,
department, board, commission, instrumentality, court or other judicial body
authorized on behalf of any of the foregoing to exercise legislative, judicial,
regulatory or administrative functions of or pertaining to government, and any
Self-Regulatory Organization.

 

“Grant Date” has the meaning set forth in Section 1.1(f).

 

“Henschel” and “Henschels” have the meaning set forth in the introductory
paragraph to this Agreement.

 

“HKL Enterprises” has the meaning set forth in Section 5.13.

 

“HUD” means the United States Department of Housing and Urban Development, or
any successor thereto.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

 

“Income Tax Claim” means any claim with respect to Income Taxes made by any
Taxing Authority that, if pursued successfully, would reasonably be expected to
serve as the basis for a claim for indemnification under Section 8.2.

 

“Income Taxes” means any federal, state, foreign or local income or franchise
tax measured by or imposed on net income (including all interest and penalties
thereon or additions thereto).

 

“Indebtedness” means (a) all indebtedness for borrowed money or for the deferred
purchase price of property or services (other than current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices), whether or not evidenced by a writing, (b) any other
indebtedness that is evidenced by a note, bond, debenture, draft or similar
instrument, (c) all obligations under financing or capital leases, (d) all
obligations in respect of acceptances issued or created, (e) notes payable and
drafts accepted representing extensions of credit, (f) all liabilities secured
by any Lien on any property, (g) letters of credit and any other agreements
relating to the borrowing of money or extension of credit and (h) any guarantee
of any of the foregoing obligations.

 

“Indemnified Party” has the meaning set forth in Section 7.6(a).

 

Annex A-8



--------------------------------------------------------------------------------

“Indemnifying Parties” has the meaning set forth in Section 7.6(a).

 

“Industry Ratio” means, as of any particular date, a fraction, the numerator of
which is the Stock Price as of such date and the denominator of which is the
closing value as of such date of the Morgan Stanley REIT Index (as reported by
Bloomberg, L.P., or, if Bloomberg L.P. is not available, as determined by
another reputable third-party information source selected by Buyers and
Sellers).

 

“Information Technology” means electronic business processes, data processing,
information, record keeping, communications, telecommunications and computer
systems (including all computer hardware and equipment, programs, software,
databases, and firmware).

 

“Insurance Policies” has the meaning set forth in Section 2.22.

 

“Intellectual Property” means all material (a) trademarks, service marks, trade
names, trade dress, domain names, web sites, copyrights, proprietary models,
processes, formulas, software (other than commercially available software
licensed under a shrink wrap or click-through license) and databases and similar
rights, including registrations and applications to register or renew the
registration of any of the foregoing with any Governmental Authority in any
country and (b) letters, patent and patent applications, inventions, proprietary
processes and designs, formulae, trade secrets, know-how, confidential
information, client lists, computer software, data and documentation and any
other similar intellectual property rights, tangible embodiments of any of the
foregoing (in any medium including electronic media), and licenses of any of the
foregoing that is used or held for use by the Company or any Company Subsidiary
in connection with the Business.

 

“Internal Controls” has the meaning set forth in Section 2.8(d).

 

“Investor” means any Person to which the Company or any Company Subsidiary may
sell Mortgage Loans pursuant to a Correspondent Agreement or any other
agreement.

 

“Jeffrey Henschel” has the meaning set forth in the introductory paragraph to
this Agreement.

 

“Jeffrey Stock” has the meaning set forth in Section 1.6(a).

 

“Key Employees” has the meaning set forth in Section 1.1(e).

 

“Latest Balance Sheet” has the meaning set forth in Section 2.8(a).

 

“Law” means any domestic or foreign federal or state statute, law, ordinance,
rule, administrative code, administrative interpretation, regulation, order,
writ, injunction, directive, judgment, stipulation, decree, policy, ordinance,
decision, guideline or other requirement (including those of the SEC and any
Self-Regulatory Organization).

 

Annex A-9



--------------------------------------------------------------------------------

“Lease” means any of the material real estate or other personal property leases
or subleases, or a sublease of an interest thereunder, of the Company or any
Company Subsidiary, together with all amendments, modifications, alterations and
renewals thereof.

 

“License Agreements” has the meaning set forth in Section 2.21(a).

 

“Lien” means, whether arising under any Contract or otherwise, any debts,
claims, security interests, liens, encumbrances, pledges, mortgages, retention
agreements, hypothecations, rights of others, assessments, restrictions, voting
trust agreements, options, rights of first offer, proxies, title defects, and
charges or other restrictions or limitations of any nature whatsoever, including
any “adverse claim” (within the meaning of Section 8-102(a)(1) of the UCC).

 

“Litigation” means any action, cause of action, claim, demand, suit, Proceeding,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or threatened,
by or before any court, tribunal, arbitrator or other Governmental Authority.

 

“Loan Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Loss” means any liability, damage, claim, demand, obligation, loss, diminution
of value, fine, cost, expense, royalty, Litigation, or deficiency (whether
known, unknown, disclosed, undisclosed, absolute, contingent, accrued or
otherwise, whether or not resulting from third-party claims), including interest
and penalties with respect thereto and out-of-pocket expenses and reasonable
attorneys’ and accountants’ fees and expenses incurred in the investigation or
defense of any of the same or in asserting, preserving or enforcing any of the
respective rights in connection under this Agreement.

 

“Market Premium” means the market premium to the Estimated Closing Loan Balance,
expressed as a percentage, that would be paid in an arm’s length transaction by
a willing buyer and a willing seller in a sale of the entire Estimated Closing
Loan Balance, such premium to be determined by mutual agreement of Buyer and the
Company prior to the Closing Date. If such parties are unable so to agree prior
to the Closing Date, then each party shall choose an independent appraisal or
valuation firm with experience in the assessment of the market premium that
would be paid on a portfolio of mortgage loans, and the two firms so chosen
would by mutual agreement choose a third such firm, which would then determine
the Market Premium.

 

“Material Contract” means any Contract to which the Company or any Company
Subsidiary is a party or by which it or any of its properties or assets is bound
or that relates to goods or services provided to or for the benefit of the
Company or any Company Subsidiary (whether or not the Company or any Company
Subsidiary is party thereto) of the type listed below:

 

(a) License Agreements;

 

Annex A-10



--------------------------------------------------------------------------------

(b) employment, consulting, severance, agency, bonus, compensation, collective
bargaining or other trusts, funds and other Contracts (other than the Plans)
relating to or for the benefit of current, future or former employees, officers,
directors, managers, stockholders, members, sales representatives, distributors,
dealers, agents, independent contractors or consultants (whether or not legally
binding);

 

(c) Mortgage Servicing Agreements and Correspondent Agreements;

 

(d) Contract with respect to the lending or investing of funds (other than
Mortgage Loans originated or entered into by the Company in the ordinary course
of its business of mortgage origination);

 

(e) Contracts relating to any Indebtedness involving an amount in excess of
$100,000 in each case;

 

(f) any joint venture, strategic alliance, exclusive distribution, partnership
or similar Contract involving a sharing of profits or expenses or payments based
on revenues, profits or assets under management of the Company or any Company
Subsidiary;

 

(g) stock purchase agreements, asset purchase agreements and other acquisition
or divestiture agreements;

 

(h) orders and other Contracts involving aggregate payments in excess of
$500,000 in each case or $500,000 in the aggregate;

 

(i) any Affiliate Arrangement;

 

(j) Contracts providing for future payments or the acceleration or vesting of
payments that are conditioned, in whole or in part, on a change in control of
the Company or any Company Subsidiary;

 

(k) Contracts not entered into in the ordinary course of business;

 

(l) each Owned Mortgage Loan and any Mortgage Servicing Agreements and escrow
agreements relating thereto;

 

(m) Contracts that cannot be terminated by the Company or a Company Subsidiary,
without the incurrence of any payment or other economic penalty or cost, within
thirty (30) calendar days of the date of termination; and

 

(n) any Contract prohibiting or materially restricting the ability of the
Company or any Company Subsidiary to conduct their respective businesses, to
engage in any business or operate in any geographical area or to compete with
any Person.

 

“Membership Interests” means the Interests, as defined in the Existing Company
LLC Agreement.

 

Annex A-11



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, security deed or other security
instrument on real property securing a mortgage loan.

 

“Mortgage Loan” means a mortgage loan secured by a Mortgage (a) in which the
Company or any Company Subsidiary is the mortgagee of record or the Company or
any Company Subsidiary has a legal or beneficial ownership interests; (b) for
which the Company or a Company Subsidiary was the initial mortgagee of record;
or (c) that have been or are subject to Mortgage Servicing Agreements or a
Correspondent Agreement or are to be serviced or subserviced by the Company.

 

“Mortgage Loan Documents” means any Mortgage Note or Mortgage or similar
instrument, and all amendments thereto, evidencing or securing a Mortgage Loan,
including hard copies where available, and all machine-readable copies on any
media.

 

“Mortgage Loan Files” means the underwriting, credit and closing documentation,
custodial documents, escrow documents, and all other documents in the possession
of the Company or any Company Subsidiary pertaining to a Mortgage Loan or
reasonably necessary for prudent servicing of a Mortgage Loan, or as may be
specifically required by any Investor.

 

“Mortgage Note” means the original executed note (or promise to pay a sum of
money at a fixed or variable interest rate during a specified term) evidencing a
Mortgage Loan.

 

“Mortgage Servicing Agreement” means any Contract between the Company or any
Company Subsidiary (whether as servicer or otherwise), on the one hand, and any
other party (including Investor or a servicer), on the other hand, setting forth
the terms and conditions under which a Mortgage Loan or other obligations
relating to a Mortgage Loan have been and are to be serviced or subserviced and
which may be incorporated in general guidelines, handbooks, rules, regulations,
promulgations and other issuances of an Investor, each as amended from time to
time.

 

“Mortgage Servicing Portfolio” means all of the Mortgage Loans that have been or
are subject to Mortgage Servicing Agreements or are to be serviced or
subserviced by the Company, other than Owned Mortgage Loans.

 

“Mortgaged Property” means the real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.

 

“Neal Henschel” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Neal Stock” has the meaning set forth in Section 1.6(a).

 

“Net Deferred Expenses” means the sum of (a) the amount set forth on the
Estimated Closing Balance Sheet under the line item entitled “Yield Spread
Premium”, plus (b) the amount shown on the Estimated Closing Loan Balance Sheet
under the line item entitled

 

Annex A-12



--------------------------------------------------------------------------------

“Deferred Loan Costs, Net”, in each of case (a) and (b), calculated in
accordance with GAAP and the accounting principles set forth on Annex C,
consistently applying the principles, procedures, policies, reserve calculation
methodologies, estimation methodologies and other methods and practices that
were used to prepare the Latest Balance Sheet.

 

“Newly Unrestricted Shares” has the meaning set forth in Section 1.7.

 

“Non-Affiliate Interest” has the meaning set forth in Section 2.3(a).

 

“Non-Compete Period” means (a) with respect to Sun Mortgage Partners, the period
commencing on the Closing Date and ending on the three-year anniversary of the
Closing Date, and (b) with respect to each of the Henschels, the period
commencing on the date on the Closing Date and ending on the three-year
anniversary of the date on which such Henschel is no longer employed with the
Company; provided, however, that if such Henschel shall remain employed with the
Company from the Closing Date until the three-year anniversary of Closing, the
Non-Compete Period for such Henschel shall terminate on the one-year anniversary
of the date on which such Henschel shall no longer be employed with the Company.

 

“Non-Controlling Party” has the meaning set forth in Section 8.4(c).

 

“Non-Originated Mortgage Loans” means all Mortgage Loans other than Originated
Mortgage Loans.

 

“Non-Solicit Period” means (a) with respect to Sun Mortgage Partners, the period
commencing on the Closing Date and ending on the five-year anniversary of the
Closing Date, and (b) with respect to each of the Henschels, the period
commencing on the Closing Date and ending on the five-year anniversary of the
date on which such Henschel is no longer employed with the Company; provided,
however, that if such Henschel shall remain employed with the Company from the
Closing Date until the three-year anniversary of Closing, the Non-Solicit Period
for such Henschel shall terminate on the two-year anniversary of the date on
which such Henschel shall no longer be employed with the Company.

 

“NYSE” means the New York Stock Exchange.

 

“Organizational Documents” means, with respect to any Person that is a
corporation, its articles or certificate of incorporation or memorandum and
articles of association, as the case may be, and bylaws; with respect to any
Person that is a partnership, its certificate of partnership and partnership
agreement; with respect to any Person that is a limited liability company, its
certificate of formation and limited liability company or operating agreement;
with respect to any Person that is a trust or other entity, its declaration or
agreement of trust or constituent document; and with respect to any other
Person, its comparable organizational documents, in each case, as has been
amended or restated.

 

“Originated Mortgage Loans” means all Mortgage Loans for which the Company or a
Company Subsidiary was the initial mortgagee of record, or for which the Company
or a Company Subsidiary provided financing (including “table funding”) whether
or not such Company or Company Subsidiary was the initial mortgagee of record.

 

Annex A-13



--------------------------------------------------------------------------------

“Other Employees” has the meaning set forth in Section 1.1(f).

 

“Other Employee Consideration” has the meaning set forth in Section 1.1(e).

 

“Owned Mortgage Loan” means any Mortgage Loan (a) in which the Company or any
Company Subsidiary is the mortgagee of record, (b) in which the Company or any
Company Subsidiary has a legal or beneficial ownership interests (in each of
case (a) and (b), except for any Mortgage Loan sold by the Company or a Company
Subsidiary pursuant to a loan purchase agreement), (c) that is a Company Loan or
a Warehouse Loan or (d) that the Company or a Company Subsidiary has repurchased
from an Investor or other purchaser of such Mortgage Loan.

 

“Payee Party” has the meaning set forth in Section 7.10.

 

“Payor Party” has the meaning set forth in Section 7.10.

 

“Permits” has the meaning set forth in Section 2.16(b).

 

“Permitted Liens” means all Liens that are:

 

(a) for Taxes or assessments that are not yet due and payable or which are being
contested in good faith and by appropriate proceedings and for which adequate
reserves have been established on the Company’s and Company Subsidiaries’ books
and records in accordance with GAAP;

 

(b) Liens or pledges to secure payments of workmen’s compensation and other
payments, unemployment and other insurance, old-age pensions or other social
security obligations, or the performance of bids, tenders, leases, contracts,
public or statutory obligations, surety, stay or appeal bonds, or other similar
obligations arising in the ordinary course of business;

 

(c) workmen’s, repairmen’s, warehousemen’s, vendors’ or carriers’ Liens or other
similar Liens arising in the ordinary course of business and securing sums that
are not past due, or deposits or pledges to obtain the release of any such
Liens;

 

(d) statutory landlords’ Liens under Leases to which the Company or a Company
Subsidiary is a party; and

 

(e) zoning restrictions, easements, rights of way, licenses and restrictions on
the use of real property or minor irregularities in title thereto, that do not
materially impair the use of such property in the normal operation of the
business or the value of such property for the purpose of such business.

 

Annex A-14



--------------------------------------------------------------------------------

“Person” means any natural person or any firm, partnership, limited liability
partnership, association, corporation, limited liability company, joint venture,
trust, business trust, sole proprietorship, Governmental Authority or other
entity or any division thereof.

 

“Pipeline Application” means applications by Borrowers for Mortgage Loans taken
by employees or agents of the Company or a Company Subsidiary (or brokers
working with the Company or a Company Subsidiary) and entered into the pipeline
tracking system of the Company or a Company Subsidiary on or prior to the
Closing Date.

 

“Plans” has the meaning set forth in Section 2.20(a).

 

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Closing Date.

 

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
prior to the Closing Date.

 

“Prepayment Penalty” has the meaning set forth in Section 2.17(dd).

 

“Proceeding” means any judicial, administrative or arbitral action, suit, claim,
investigation, examination, audit, review, inquiry or proceeding brought by or
on behalf of any Governmental Authority or any other Person.

 

“Property Taxes” means real, personal and intangible ad valorem property taxes.

 

“Purchased Interests” has the meaning set forth in the recitals to this
Agreement.

 

“Qualified Plans” has the meaning set forth in Section 2.20(e).

 

“Real Property Lease” has the meaning set forth in Section 2.12.

 

“Recalculation Event” means, as of any particular date, the existence or
occurrence of both of the following on such date: (a) the Stock Price as of such
date is less than seventy-five percent (75%) of the Applicable Stock Price and
(b) the Industry Ratio as of such date is less than seventy-five percent (75%)
of the Applicable Industry Ratio; provided, however, that if the Stock Price as
of Closing is less than seventy-five percent (75%) of the Applicable Stock
Price, then the reference in clause (a) of this definition to “the Applicable
Stock Price” shall be replaced with “seventy-five percent (75%) of the
Applicable Stock Price” and the reference in clause (b) of this definition to
“the Applicable Industry Ratio” shall be replaced with “seventy-five percent
(75%) of the Applicable Industry Ratio”.

 

“Remaining Cash Escrow Amount” has the meaning set forth in Section 1.3(b).

 

“Remaining Stock Escrow Amount” has the meaning set forth in Section 1.3(b).

 

“Removed Employee Shares” has the meaning set forth in Section 1.1(e).

 

Annex A-15



--------------------------------------------------------------------------------

“Removed Shares” has the meaning set forth in Section 1.1(c)(vi).

 

“Removed Post-Closing Shares” has the meaning set forth in Section 1.7.

 

“REO” means real estate obtained by the Company or any Company Subsidiary in its
name or on behalf of Investors in connection with foreclosure proceedings or
deed in lieu of foreclosure proceedings on Mortgage Loans.

 

“Repurchased/Unsold Loans” means any Owned Mortgage Loan that (i) the Company or
a Company Subsidiary has repurchased (or is subject to a repurchase) from an
Investor or other purchaser due to (a) a breach of a representation and
warranty, (b) a payment default shortly after sale or (c) for any other reason
or (ii) the Company or a Company Subsidiary has been unable to sell to an
Investor or other third-party purchaser due to a defect with respect to such
Mortgage Loan which causes such Mortgage Loan to be ineligible for sale pursuant
to a Correspondent Agreement or similar agreement.

 

“Resolution Date” has the meaning set forth in Section 1.5(g).

 

“Review Period” has the meaning set forth in Section 1.5(d).

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, and any
Law enacted or promulgated pursuant or relating thereto.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Priority Mortgage Loans” mean Mortgage Loans secured by a Mortgage of a
second priority.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder by the SEC.

 

“Self-Regulatory Organization” means the National Association of Securities
Dealers, Inc., each national securities exchange in the United States and each
other commission, board, agency or body, whether United States, foreign or any
other jurisdiction to which the Company or any Company Subsidiary is subject,
that is charged with the supervision or regulation of brokers, dealers,
commodity pool operators, commodity trading advisors, futures commission
merchants, securities underwriting or trading, stock exchanges, commodities
exchanges, insurance companies or agents, investment companies or investment
advisers.

 

“Seller” and “Sellers” have the meaning set forth in the introductory paragraph
to this Agreement.

 

“Seller Indemnitees” has the meaning set forth in Section 7.3.

 

“Serviced Loan” means any Mortgage Loan that is subject to a Mortgage Servicing
Agreements or that is to be serviced or subserviced by the Company or any
Company Subsidiary.

 

Annex A-16



--------------------------------------------------------------------------------

“Servicing Rights” means the right to receive the servicing fee income and any
other income arising from or connected to the Mortgage Servicing Agreements or
the servicing of the Mortgage Loans in the Mortgage Servicing Portfolio.

 

“Shortfall Amount” means, as of any Transfer Restriction Removal Date, an amount
equal to (a) the Shortfall Percentage as of such Transfer Restriction Removal
Date multiplied by (b) the number of Newly Unrestricted Shares as of such
Transfer Restriction Removal Date multiplied by (c) the Applicable Stock Price;
provided, however, that, if the Stock Price as of Closing is less than
seventy-five percent (75%) of the Applicable Stock Price, then the reference in
clause (c) of this definition to “the Applicable Stock Price” shall be replaced
with “seventy-five percent (75%) of the Applicable Stock Price”.

 

“Shortfall Percentage” means, as of any Transfer Restriction Removal Date, an
amount, expressed as a percent, equal to lesser of (a) (1) seventy-five
percentage points minus (2) expressed as a percent, the Stock Price as of such
Transfer Restriction Removal Date divided by the Applicable Stock Price and (b)
(1) seventy-five percentage points minus (2) expressed as a percent, the
Industry Ratio as of such Transfer Restriction Removal Date divided by the
Applicable Industry Ratio; provided, however, that, if the Stock Price as of
Closing is less than seventy-five percent (75%) of the Applicable Stock Price,
then the reference in clause (a) of this definition to “the Applicable Stock
Price” shall be replaced with “seventy-five percent (75%) of the Applicable
Stock Price” and the reference in clause (b) of this definition to “the
Applicable Industry Ratio” shall be replaced with “seventy-five percent (75%) of
the Applicable Industry Ratio.”

 

“Subject Securities” has the meaning set forth in Section 1.6(f).

 

“Stock Price” means, as of any particular date, the closing price of Buyer
Parent Common Stock on the NYSE, as reported by Bloomberg L.P. or, if Bloomberg
L.P. is not available, as determined by another reputable third-party
information source selected by Buyers and Sellers, on the second trading day
immediately preceding such date.

 

“Straddle Period” means any taxable period beginning on or prior to and ending
after the Closing Date.

 

“Subject Business” means the business of originating, brokering, financing,
purchasing or selling wholesale or retail mortgage loans and the activities
incidental thereto (but including such incidental activities only if and to the
extent that they are carried on in conjunction with such originating, brokering,
financing, purchasing or selling wholesale or retail mortgage loans as the
principal line of business), including offering to fund mortgage loans
originated by or through mortgage brokers or through other retail sources or any
other entity who is originating, brokering, financing, purchasing or selling
wholesale or retail mortgage loans.

 

“Subsidiary” of a Person means an Affiliate of such Person of which fifty
percent (50%) or more of the voting stock (or of any general partnership or
other voting or controlling equity interest in the case of a Person that is not
a corporation) is beneficially owned by the Person directly or indirectly
through one or more other Persons.

 

Annex A-17



--------------------------------------------------------------------------------

“Sun Mortgage Partners” has the meaning set forth in the introductory paragraph
to this Agreement and includes any permitted successor or assign.

 

“Target Adjusted Net Book Value” means sixteen-million dollars ($16,000,000).

 

“Tax” means any federal, state, foreign or local net or gross income,
alternative minimum, accumulated earnings, personal holding company, franchise,
doing business, capital stock, net worth, capital, profits, windfall profits,
gross receipts, business, securities transaction, value added, sales, use,
excise, custom, transfer, registration, stamp, premium, real property, personal
property, ad valorem, intangibles, rent, occupancy, license, occupational,
employment, unemployment, social security, disability, workers’ compensation,
payroll, withholding, estimated or other similar tax, duty or other governmental
charge of any kind whatsoever (including all interest and penalties thereon and
additions thereto).

 

“Tax Proceeding” has the meaning set forth in Section 8.4(b).

 

“Tax Return” means any return, report, declaration, form, claim for refund or
information statement relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.

 

“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

 

“Third-Party Claim” has the meaning set forth in Section 7.6(b).

 

“Total Employee Shares” has the meaning set forth in Section 1.1(e).

 

“Total Stock Consideration” has the meaning set forth in Section 1.1(c)(iv).

 

“Transaction Expenses” means all out-of-pocket expenses (including all fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its Affiliates) incurred by a party or on its behalf in
connection with or related to the authorization, preparation, negotiation,
execution and performance of this Agreement, the Ancillary Agreements and the
Transactions.

 

“Transactions” means the transactions contemplated by this Agreement.

 

“Transfer” means any direct or indirect sale, lease, assignment, pledge,
hypothecation, encumbrance, disposition, transfer, gift or attempt to create or
grant a security interest in any property or contract right or any interest
therein (including any economic interest therein) or portion thereof, whether
voluntary or involuntary, by operation of law or otherwise, and includes any
sale, hedging transaction, offsetting option purchase or sale or other
disposition in any one transaction or series of transactions (whether or not
related); the word “Transferred” (both as an adjective and verb) and “Transfer”
(as a verb) have a correlative meanings.

 

“Transfer Restriction Removal Date” has the meaning set forth in Section 1.7.

 

Annex A-18



--------------------------------------------------------------------------------

“Transfer Tax” means any real or personal property transfer tax, sales, use,
registration, value-added, stamp, stock transfer or other similar tax or related
amounts (including any interest, penalties and additions to tax).

 

“Treasury Regulations” means the final and temporary federal income tax
regulations promulgated under the Code, as the same may be amended hereafter
from time to time.

 

“Updated Schedules” has the meaning set forth in Section 5.3(c).

 

“VA” means the Veterans Administration or any successor thereto.

 

“Welfare Plan” has the meaning set forth in Section 2.20(f).

 

“Warehouse Funding Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Warehouse Loan” means any Mortgage Loan that (i) has been pledged by the
Company or a Company Subsidiary as collateral or that secures any warehouse
facility or other financing facility used by the Company or a Company Subsidiary
or (ii) the Company or any Company Subsidiary has sold to a third party under a
repurchase agreement.

 

“Whole Loan” means an evidence of indebtedness where the entire indebtedness is
transferred with the entire evidence of indebtedness.

 

“Wire Transfer” means a payment in immediately available funds by wire transfer
in lawful money of the United States of America as the case may be, to such
account or accounts as shall have been designated by notice to the paying party.

 

Annex A-19